TESTIMONIO

HIDALGO

CECILIA HIDALGO MORAN

aria de Lima

Not

NUMERO: TRES MIL DOSCIENTOS SETENTA K 33435
MINUTA: TRES MIL DOSCIENTOS SESENTINUEVE REG 538

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS
LOTE 126
PERUPETRO S.A.
Y
TRUE ENERGY PERU S.A.C.
NORTE AMBRICAN VANADIUM PERU S.A.C.

UDAD DE LIMA A LOS VEINTITRES (23) DIAS DEL MES DE OCTUBRE DE DOS
(2007), ANTE MI; CAROLA CECILIA HIDALGO MORAN, NOTARIA DE ESTA CAPITAL
PARE OB N:====
CARLOS EDGAR VIVES SUAREZ, QUIEN MANIFIESTA SER DE NACIONALIDAD: PERUANA, DE

CIVIL: CASADO, DE PROFESION U OCUPACION: INGENIERO DE PETROLEO, Y
PY CILIAR EN ESTA CAPITAL, DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
y UERO: 08725702
Mes EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACION DE PERUPETRO 5S.A.,

REGISTRO UNICO DE CONTRIBUYENTE NUMERO 20196785044, CON DOMICILIO EN AV. LUIS
DANA NUMERO 320, SAN BORJA, LIMA, EN SU CALIDAD DE GERENTE GENERAL, Y QUIEN
CE ESTAR DEBIDAMENTE FACULTADO SEGUN CONSTA DEL PODER INSCRITO EN EL ASIENTO C
d0039 DE LA PARTIDA ELECTRONICA NUMERO 00259837 DEL REGISTRO DE PERSONAS JURIDICAS
E LIMA Y DE CONFORMIDAD CON EL DECRETO SUPREMO NUMERO 039-2007-EM PUBLICADO EL
PIECINUEVE DE JULIO DE DOS MIL SIETE QUE CORREN INSERTOS EN LA PRESENTE ESCRITURA
PUBLICA. = =
DON: RICARDO PORFIRIO SILVA CHUECA, QUIEN MANIFIESTA SER DE NACIONALIDAD: PERUANA,
DE ESTADO CIVIL: CASADO, DE PROFESION: ABOGADO Y DOMICILIAR EN ESTA CAPITAL,
DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD NUMERO 07843940.=
QUIEN EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACIÓN DE TRUE ENERGY PERU
8.A.C., INSCRITA EN LA PARTIDA ELECTRONICA NUMERO 11923977 DEL REGISTRO DE
PERSONAS JURIDICAS DE LIMA, Y EN LA PARTIDA ELECTRONICA NUMERO 11941125 DEL
REGISTRO PUBLICO DE HIDROCARBUROS, CON REGISTRO UNICO DE CONTRIBUYENTE NUMERO
20514121762, CON DOMICILIO EN AV. PASEO DE LA REPUBLICA 3952, DEL DISTRITO DE
MIRAFLORES, DE LA PROVINCIA Y DEPARTAMENTO DE LIMA, EN SU CALIDAD DE MANDATARIO
NACIONAL, Y QUIEN DICE ESTAR DEBIDAMENTE FACULTADO ¡SEGUN CONSTA DEL PODER INSCRIT:
EN EL ASIENTO C0001 DE LA PARTIDA ELECTRONICA. NUMERO 11923977 DEL REGISTRO DE
PERSONAS JURIDICAS DE LIMA Y EN EL ASIENTO C00001 DE LA PARTIDA ELECTRÓNICA
NUMERO 11941125 DEL REGISTRO PUBLICO DE HIDROCARBUROS = -
IGUALMENTE, EN ESTE ACTO DECLARA PROCEDER EN NOMB. Y REPRESENTACION DE NORTH
AMERICAN VANADIUM PERU S.A.C., INSCRITA EN LA PARTIDA ELECTRONICA NUMERO 11923461
DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA, Y EN-LA PARTIDA BLECTRONICA NUMERO
11941127 DEL REGISTRO PUBLICO DE HIDROCARBUROS, CON REGISTRO ÚNICO DE
CONTRIBUYENTE NUMERO 20514132373, CON DOMICILIO EN AV, PASEO DE LA REPUBLICA 3952,
DEL DISTRITO DE MIRAFLORES, DE LA PROVINCIA Y DEPARTAMENTO DE LIMA, EN SU CALIDAD
DE MANDATARIO NACIONAL, Y QUIEN DICE ESTAR DEBIDAMENTE FACULTADO SEGUN CONSTA DEL
AODER INSCRITO EN EL ASIENTO C00002 DE LA PARTIDA ELECTRONICA NUMERO 11923461 DEL

STRO DE PERSONAS 1 'AS DE LIMA Y EN EL ASIENTO C00002 DE LA PARTIDA
ELECTRÓNICA NUMERO 11941127 DEL REGISTRO PUBLICO DE HIDROCARBUROS
DON: GERARDIAN COSIIN, QUIEN MANIFIESTA SER DE NACIONALIDAD: CANADIENSE, DE ESTADO
CIVIL: CASADO, DE PROFESION U CCUPACION: GEOLOGO, Y DOMICILIAR EN 2300, 530 8TH
AVENUE £.W.,  CALGARY, ALBERTA, CANADA T25 0E3, DE TRANSITO EN ESTA CAPITAL
DEBIDAMENTE IDENTIFICADO CON PASAPORTE NUMERO: JP165835
QUIEN EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACION DE NORTH AMERICAN
VANADIUM PERU B.A.C., CON DOMICILIO EN AV. PASEO DE LA REPUBLICA 3952, DEL
DISTRITO DE MIRAFLORES, DE LA PROVINCIA Y DEPARTAMENTO DE LIMA, EN SU CALIDAD DE
GERENTE GENERAL, Y QUIEN DICE ESTAR DEBIDAMENTE FACULTADO SEGUN CONSTA DEL PODER
INSCRITO EN EL ASIENTO C00003 DE LA PARTIDA ELECTRONICA NUMERO 11923461 DEL
REGISTRO DE PERSONAS JURIDICAS DE LIMA Y EN EL ASIENTO C00003 de LA PARTIDA
ELECTRÓNICA NUMERO 11941127 DEL REGISTRO PUBLICO DE HIDROCARBUROS
DON: PAUL R. BAAY, QUIEN MANIFIESTA SER DE NACIONALIDAD: CANADIENSE, DE ESTADO
CIVIL: CASADO, DE PROFESION U OCUPACION: EMPRESARIO, Y DOMICILIAR EN 926 RIDEAU
ROAD SW, CALGARY, ALBERTA, CANADA T28 OR6, DE TRANSITO EN ESTA CAPITAL DEBIDA
IDENTIFICADO CON PASAPORTE NUMERO: JP160988.=
o EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACI

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO(ONOTARIABIDALGO.COM - WEB: HTTP) WWW. NOTARIAHIDALGO.COM

¡ENTE

DE TRUE ENERGY
TESTIMONIO

HIDALGO

INC., CON DOMICILIO EN 530 8TH AVENUE SW, SUITE 2300, CALGARY, ALBERTA T2P 358 -
CANADA, EN SU CALIDAD DE PRESIDENTE, Y QUIEN DICE ESTAR DEBIDAMENTE FACULTADO
SEGUN CONSTA DE LOS PODERES INSCRITOS EN EL ASIENTO A00001 DE LA PARTIDA
ELECTRONICA NUMERO 12066399 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA
DON: RENZO GUILLERMO ROSSINI MIÑAN, QUIEN MANIFIESTA SER DE NACIONALIDAD: PERUANA,
DE ESTADO CZVIL: CASADO, DE PROFESION: ECONOMISTA, Y DOMICILIAR EN ESTA CAPITAL,
DEBIDAMENTH IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD NUMERO: 08727483
DON: CARLOS AUGUSTO BALLON AVALOS, QUIEN MANIFIESTA SER DE NACIONALIDAD: PERUANA,
DE ESTADO) CIVIL: CASADO, DE PROFESION: ECONOMISTA, Y DOMICILIAR EN ESTA CAPITAL,
DEBIDAMERTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD NUMERO: 08757380
QUIENESf/ EN ESTE ACTO DECLARAN PROCEDER EN NOMBRE Y REPRESENTACION DEL
DE RESERVA DEL PERU, CON REGISTRO UNICO DE CONTRIBUYENTE
201224/6309, CON DOMICILIO EN EL JIRON MIRO QUESADA NUMERO 441, DEL DISTRITO DEL
CERCAJC DE LIMA, DE LA PROVINCIA Y DEPARTAMENTO DE LIMA, EN SUS CALIDADES DE
EREYTE GENERAL NOMBRADO POR ACUERDO DE DIRECTORIO QUE CONSTA EN EL ACTA NUMERO
Y GERENTE DE OPERACIONES INTERNACIONALES NOMBRADO POR ACUERDO DE DIRECTORIO
CONSTA EN EL ACTA NUMERO 3737, RESPECTIVAMENTE, Y QUIENES DICEN ESTAR
DAMENTE FACULTADOS SEGUN CONSTA DE LA COMUNICACIÓN D: GERENCIA GENERAL DE
O BANCO NUMERO GG-0046-2007 DEL DIECIOCHO DE MAYO DEL DOS MIL SIETE
COMPARECIENTES SON INTELIGENTES EN EL IDIOMA CASTELLANO, QUIENES SE OBLIGAN
CAPACIDAD, LIBERTAD Y CONOCIMIENTO SUFICIENTE DE CONFORMIDAD CON EL EXAMEN QUE
13 HE EFECTUADO DE LO QUE DOY FE Y ME ENTREGAN UNA MINUTA QUE ARCHIVO EN SU
EGAJO RESPECTIVO BAJO EL NUMERO DE ORDEN CORRESPONDIENTE Y CUYO TENOR LITERAL ES
O
INUTA
Sírvase usted extender en su Registro de Escrituras Públicas una en la que conste
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en el Lote 126, que
celebran de una parte man:
PERUPETRO 5.A. con Registro Único de Contribuyente N” 20196785044, con domicilio en Luis
Aldana NX” 320, San Borja, Lima, debidamente representado por su Gerente General señor
Carlos Edgar Vives Suarez, de nacionalidad Peruana, identificado con Documento Nacional de
Identidad N* 08725702, autorizado según consta del poder inscrito en el Asiento C 00039 de
la Partida Electrónica N* 00259837 del Registro de Personas Jurídicas de lima y de
conformidad con el Decreto Supremo Numexo 039-2007-EM publicado el 19 de julio de 2007,
los mismos que usted señor Notario se servirá insertar, a quién en adelante se
denominará PERUPETRO, y de la otra parte: ¡=:
TRUE ENERGY PERU S.A.C., Con Registro Único de Contribuyente Numero 20514121762, con
Domicilio en Av. Paseo de La Republica 3952, del Distrito de Miraflores, de la Provincia y
Departamento de lLíma, Inscrita en la Partida Electrónica N* 11923977 del Registro de
Personas Jurídicas de Lima, y en la Partida Electrónica N* 11941125 del Registro Publico de
Hidrocarburos, debidamente representada por su Mandatario Nacional, señor Ricardo Porfirio
va Chueca, de nacionalidad Peruana, debidamente identificado con Documento Nacional de
Identidad N* 07843940, autorizado según Poder Inscrito en el Asiento'C0001 de
Electrónica N* 11923977 del Registro de Personas Jurí
de la Partida Electrónica N* 11941125 del Registro Publico De Hidrocarburos;
NORTH AMERICAN VANADIUM PERU 8.A.C., con Registro Único de Contribuyente N* 20514132373,
con Domicilio en Av. Paseo de La Republica 3952, del Distrito de Miraflores, de la
Provincia y. Departamento de Lima, Inscritá en la Partida Electrónica N' 11923461 del
Registro de Personas Jurídicas de Lima, y en la Partida Electrónica N' 11941127 del
Registro Publico de Hidrocarburos debidamente representada por su Mandatario Nacional,
señor Ricardo Porfirio Silva Chueca, de Nacionalidad Peruana, debidamente Identificado con
Documento Nacional de Identidad N* 07843940, autorizado según Poder Inscrito en el Asiento
cco002 de la Partida Electronica N* 11923461 del Registro de Personas Jurídicas de Lima y
en el Asiento .CO0002 de la Partida Electrónica N“_ 11941127 del Registro Publico de
Hidrocarburos; y por su Gerente General, señor GERARDIAN COSIJN, de nacionalidad
canadiense, Identificado con Pasaporte N*: JP165835, autorizado según poder inscrito en el
Asiento C00003 de la Partida Electrónica N* 11923461 del Registro de Personas Jurídicas de
Lima y en el Asiento C00003 de la Partida Electrónica N*- 11941127 del Registro Publico De
Hidrocarburos; y se
TRUE ENERGY INC., con domicilio en 530 8th Avenue Sw, Suite 2300, Calgary, Alberta 12p 388
- Canadá, debidamente representada por el señor Paul R. Baay, de nacionalidad canadiense,
identificado con Pasaporte N* Jpl680988, autorizado según Poder Inscrito en el Asiento
A00001 de la Partida Electrónica N*” 12066399 del Registro de Personas Jurídicas de Lima; y
con la intervención del
BANCO CENTRAL DE RESERVA DEL PERÚ con domict: en Jirón Miró Quesada N" 441, Lima,
representada por sus funcionarios Kenzo Guillermo Rossini Miñán, Gerer Y Carlos
Augusto Ballén Avalos, Gerente de Operaciones Internacionales, autorizados conforme consta

LAS CAMELAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 TELErAx: 440 8798
EMAIL: HIDALGO(ONOTARIABIDALGO. COM - WEB: HTIP.// WWW NOTARIAHIDALGO.COM

GUE

CECILIA HIDALGO MORAN
Notaria de Lima

TESTIMONIO

MIDALSSO

de la c:
del 2007, que
nientes
PERUPETRO

ia General de ese Banco N” GG-0046-2007 de fecha 18 de

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS
LOTE 126
PERUPETRO S.A.
Y
TRUE ENERGY PERU S.A.C.
NORTE AMERICAN VANADIUM PERU S.A.C.
CONZRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE
126
PERUPETRO S.A.
Y
TRUE ENERGY PERU S.A.C.
NORTH_AMERICAN VANADIUM PERU S.A.C.

ÍNDICE

CLAUSULA PRELIMINAR GENERALIDADES

CLAUSULA PRIMERA DEFINICIONES

CLAUSULA SEGUNDA OBJETO DEL CONTRATO

CLAUSULA TERCERA | PLazo, CONDICIONES Y GARAN E,
za CLAUSULA CUARTA EXPLORACION
e CLAUSULA QUINTA EXPLOTACION
(E CLAUSULA SEXTA PRESENTACION DE INFORMACION Y ESTUDIOS
2 E CLAUSULA SETIMA COMITE DE SUPERVISIÓN
GA CLAUSULA OCTAVA REGALIA Y VALORIZACION
135) CLAUSULA TRIBUTOS
223 CLAUSULA DECIMA DERECHOS ADUANEROS
á a CLAUSULA DECIMA PRIMERA DERECHOS FINANCIEROS
El El CLAUSULA DE SEGUNDA TRABAJADORES mn |
<3 [ CLAUSULA DE TERCERA PROTECCION AMBIENTAL Y RELACIONES
e COMUNITARIAS
al S CLAUSULA DECIMA CUARTA CONSERVACIÓN DE LOS HIDROCARBUROS Y
0] PREVENCIÓN CONTRA PERDIDAS
A CLAUSULA DECIMA QUINTA CAPACITACION E TRANSFERENCIA DE
$) TECNOLOGIA

[_CLAUSULA DECIMA SEXTA CESION Y ASOCIACION y
[crausuLa DECIMA SETIMA CASO FORTUITO O FUERZA MAYOR

CLAUSULA DECIMA OCTAVA CONTABILIDAD

CLAUSULA DECIMA NOVENA VARIOS

CLAUSULA VIGESIMA [ NOTIFICACIONES Y COMUNICACIONES

CLAUS

LA VIGESIMA PRIMERA ¡TENTO A,LA LEY PERUANA Y SOLUCIÓN
ROVERSIAS

'ACION

MAPA DEL ÁREA DE CONTRATO
CARTAS FIANZA PARA EL PROGRAMA MÍNIMO DE

ANEXO

| TRABAJO
ANEXO "D" GARANTIA CORPORATIVA
[axexo PROCEDIMIENTO CONTABLE

UNIDADES DE TRABAJO EXPLORATORIO - TABLA
DE EQUIVALENCIAS

| ANEXO

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE

126

PERUPETRO S.A.
G
TRUE ENERGY PERU S.A.C.
NORTH AMERICAN VANADIUM PERU S.A.C.

CLAUSULA PRELIMINAR.- GENERALIDADES
Es e PERUPETRO, en virt
26221, para celebrar el
Explotación de Hidrocarburos en el Lote 126.
pe idrocarburos "in son de propiedad del

Los
LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO ENOTARIAHIDALGO.COM - WEB: HTTP.// WWW.NOTARIAHIDALGO. COM

Interv:

de la facultad concedida po:

la Ley N>

cencia para la Exploración y

Estado.

TESTIMONIO

HIDALGO

CECILIA HIDALGO MORAN
Notaria de Lima

III. De acuerdo co;

propiedad sobre los

idrocarburos extraídos es transferido por PERUPETRO al

Contratista en la Fecha de Suscripción, conforme a lo estipulado en el

Contrato y en el artículo 8* de la Ley N* 26221
El Contratista se obliga a pagar al Estado, a través de PERUPETRO, la
regalía en efectivo en las
Contrato.

lo dispuesto en el artículo 12”
rige por el derecho privado peruano,

es del artículo 1357* del Código Civil

Iv. odos los efectos relativos y derivados del Contrato, las Partes
enen en que los títulos de las cláusulas son elevantes para la
etación del contenido de las mismas.
v er referencia al Contrato comprende a los
los anexos y lo estipulado en el cuerpo de
evalecerá este último..=
CLAUSYLA PRIMERA.- DEFINICIONES

iniciones acordadas por las Partes en la presente cláusula tien

finalidad dar el significado requerido a los términos que se emplean en el

y dicho nmignificado será el único aceptado para los efectos de su
pretación en la ejecución del mismo, a menos que las Partes lo acuerden
ejsamente por escrito de otra forma.
érminos definidos y utilizados en el Contrato, sean
escribirán con la primera letra en mayúscula y
fificados:=
Acuerdo de Operacione
Contrato asociativo suscrito entre el Operador y la(s) otra(s) empre:
que conforma (n) el Contratista, que regula las relaciones entre ell
capacidades, derechos y obligaciones del Operador y en el que se i
entre otros, la proporción de costos y gastos que cada empresa asumirá,
como los acuerdos para la adjudicación de Hidrocarburos producidos bajo
Contrato, para los efectos de dicho contrato asociativo.
Afiliada
Cualquier entidad, cuyo capital accionario con derecho a voto sea de
propiedad, directa o indirectamente, en una proporción ¿igual al cincuenta
por ciento (50%) o más de PERÚPETRO o de cualquiera de las empresas que
conforman el Contratista o cualquier entidad o persona que sea propietaria,
directa o indirectamente, del cincuenta por ciento (50%) o más del capital
accionario con derecho a voto de PERUPETRO o de cualquiera de las empresas
que conforman el Contratista o cualquier entidad cuyo capital accionario con
derecho a voto sea de propiedad, directa o indirectamente, en cincuenta por
ciento (50%) o más del mismo acciomista o accionistas que posea o posean
directa o indirectamente, el cincuenta por ciento (50%) o más del cap
accionario com derecho a voto de PERUPET: o de cualg;
que conforman el Contratista.=
Año=====
Período de doce (12) Meses consecutivos de acuerdo al Calendario Gregoriano,
contado desde una fecha específica
Área de Contrato===- ==
Área descrita en el Anexo "A" y que se muestra en el Anexo "B", deno;
Lote 126, ubicada entre las Provincias de Coronel Portillo y Atalaya del
Departamento de Ucayali, con una extensión millón sesenta y seis mil
novecientos cincuenta y cinco punto ochocientos siete hectáreas
066,955.807 ha).
El Área de Contrato quedará redefinida luego de
haga suelta el Contratista, de acuerdo a los t
Asimismo, cuando los resultados de la exploración justifiquen una nueva
guración del Área de Contrato y a solicitud del Contratísta, mediante
la presentación de un informe de sustento a PERUPETRO, cluya
propuestas de trabajo para la nueva área, y previa aprobación de PERUPETRO,
el Área de Contrato podrá ser nuevamente delimitada. La modificación se
aprobará conforme a Ley. En ún caso, la nueva delimitación aumentará el
área original del Contrato
En caso de existir alguna discrepancia entre lo mostrado en el Anexo "B" y
lo descrito en el Anexo "A", prevalecerá el Anexo "A".
Barril-=- ==
Unidad de medida de capacidad de los Hidrocarburos
consíste en cuarenta y dos (42) galones de los Estados
Las CAMELIAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 TeLErAx: 440 8798
EMAIL: HIDALGO(ONOTARIABIDALGO.COM - WEB: HTTP.) WWW NOTARIAHIDALGO.COM

tal

iera de las empresas

ir las áreas de las que

conf

scalizados que
idos de América,
TESTIMONIO

HIDALGO

corregidos a una temperatura de sesenta grados Fahrenheit (60% F), a presión
del nivel del mar, sin agua, barro u otros sedimentos (BS).
1.6 Btu:
Unidad térmica británica. Es la unidad de medida de cantidad de calor que se
requiere para aumentax la temperatura en un grado Fahremheit (1% F) de
(1) libra de agua, equivalente a 1055.056 joules.=

Ea Caso Fortuito o Fuerza Mayor= =- a
se entiende como tal, entre otros los siguientes: incendios, temblores,
terremotos, maremotos, derrumbes, avalanchas, daciones, huracanes,

tempestades, explosiones, actos fortuitos imprevisibles, conflictos bélicos,
guerrillas, actos terroristas, sabotaje, conmoción civil, bloqueos, demoras
controlables en el transporte, huelgas, paros, imposibilidad de obtener,
no obstante haberlo previsto, facilidades adecuadas para el transporte de
materiales, equipo y servicios, así como las autorizaciones, aprobaciones,
cencias y permisos a cargo de las autoridades competentes; o cualquier
otra causa, ya sea similar o distinta de aquellas específicamente enumeradas
aquí, que estén fuera del control razonable y no pudieran ser previstas o
que, habiendo sido previstas, no pudieran ser evitadas.
Comité de Supervisión=
Órgano conformado por las Partes, a través del cual PERUPETRO verifica y
coordina el cumplimiento y la ejecución del Contrato, cuya conformación y
atribuciones están establecidas en la cláusula sétima.
Comité Técnico de Conciliación:
ao no permanente, formado para pronunciarse sobre las discrepancias que
surjan en relación con las Operaciones, el mismo que se establecerá de
acuerdo a lo estipulado en el acápite 21.2 del Contrato.=
Condensados
idrocarburos líquidos formados por la condensación de los Hidrocarburos
separados del Gas Natural, debido a cambios en la presión y temperatura
cuando el Gas Natural de los Reservorios es producido o cuando proviene de
una o más etapas de compresión de Cas Natural. Permanecen líguidos a la
temperatura y presión atmosférica.===
Condensados Fiscalizado,
Condensados producidos en el Área de Contrato y
Fiscalización de la Producción.
Contratista -
TRUE ENERGY PERU S.A.C., nscrita en el Registro Público de Hidrocarburos en
el asiento A00001 de la Partida N” 11941125 del Libro de Contratistas de
Operaciones = ==.
DS AMERIC. VANADIVU PERU S.A.C., inscrita en e Regi stro Pi co de

carburos en el asiento A00001 de la Partida N" 11941127 del Libro de
za tas de Operaciones.=
La participación en el Contrato de las en
es la siguiente:.

ima

de L

aria

Not:

CECILIA HIDALGO MORAN

N

resas que conforman el Contratista

[| rauE ENERGY PERU 5.A.C. 10% ]
[-_xorrm AMERICAN VANADIUM PERU S.A.C. [so ]

presente acuerdo al
's tér

que han llegado las Partes, en el cual se estipula
inos y condiciones que se encuentran contenidos en este documento y
en los anexos que lo integran, comprende los acuerdos adicionales a los que
lleguen las Partes en virtud de este documento y las mod: aciones que se
hagan al mismo conforme a ley.
Desarrollo==
Ejecución de cualquier actividad apropiada para la  Producc
Hidrocarburos, tal como la perforación, completación y profundización
pozos, así como el diseño, construcción e instalación de equipos, tube
tanques de almacenamiento y otros medios e instalaciones, incluyendo 1
utilización de métodos de Producción artificial y sistemas de recuperació:
primaria y mejorada, en el Área de Contrato y fuera de ella en cuanto
resulte necesario.
Incluye la construcción del Sistema de Transporte y A:
instalaciones del Punto de Fiscalización de la Producción,
Principal y de ser el caso, plantas de destilación primari
manufactura de productos a ser utilizados en las Operaciones o planta.
procesamiento de Gas Natural.-=

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 Teuerax. 440 8798

EMAIL: HIDALGO NOTARIAHIDALGO.COM — WEB: HTTP://WWW. NOTARIAHIDALGO.COM.

TESTIMONIO

1.15 Descubrimiento Comercial:
Descubrimiento de reservas de
ta su explotación comercial
1.16 E =
Período de veinticuatro (24) horas que se ini
termina a las veinticuatro horas (24:00) .===
1.17 Día Útil=
Todos los Días de lunes a viernes inclusive, salvo los Días que sean
declarados total o parcialmente no laborables, en la ciudad de Lima, por la
autoridad competente.
1.18 Dólar 6 US

opinión del Contratis

non
2

que el Contratista podrá construír y operar y
del Sistema de Transporte y Almacenamiento conduce
drocarburos producidos del Área de Contrato hasta un Punto
ación de la Producción o hasta un ducto propiedad de terceros, o
nto de venta o exportación, perjuicio, de ser el caso, de la
dispuesta en el acápite pudiendo comprender puntos de
medición conectados a la tubería, áreas de almacenamiento y embarque
requeridos, tuberías menores, estaciones de bombeo o compresión, sistema de
comunicaciones, carreteras de acceso y de mantenimiento y cualesquiera otras
instalaciones que sean necesarias y requeridas para el transporte de
idrocarburos en forma permanente y oportuma; incluyendo el diseño
construcción, mantenimiento y equipamiento de todo lo antes mencionado =
A partir del quinto Año, contado desde la Fecha de Inicio de la Extracción
Comercial, el Ducto Principal tendrá acceso abierto para el transporte de
Hidrocarburos de terceros

E

Exploración:

ejecución y evaluación de todo tipo de estudios geológicos,
geofísicos, gyeoguímicos y otros, así como la perforación de Pozos
Exploratorios y demás actividades conexas necesarias para el descubri
de Hidrocarburos, incluyendo la perforación de Pozos Confi
evaluación de los Reservorios descubiertos.=
Explotació
Desarrollo y/o Producción
Fecha de Inicio de la Extracción Comercial
Fecha de la primera medición de Hidrocarburos en un Punto de
de la Producción, que da lugar al pago de la regalía
Para efectos de esta definición no se consideran los volúmenes producidos
para pruebas u otros fines que específicamente acuerden las Partes.
Fecha de Suscripción: ze
El 23 de Octubre de 2007, fecha en que las Partes suscriben el Contrato
Fecha Efectiva===
Fecha en la que e ta deberá dar im as
establecida dentro de los sesenta (60) Días a part
Suscripción
Fiscalizació
Acciones que, conforme a los dispositivos legales y normas técnicas, realiza
OSINERGMIN (Organismo Supervisor de la Inversión en Energía y Minería) sobre
las actividades de Exploración y Explotación realizadas por el Contratista.
Gas Natural
Mezcla de drocarburos que a condiciones iniciales de Reservorio se
encuentra en estado gaseoso o en disolución con el Petróleo. Comprende el
Gas Natural Asociado y el Gas Natural No Asociado
1.27 Gas Natural Asociad
Gas Natural producido co
1.28 Gas Natural Fiscalizado
Gas Natural producido en el Área de Contrato y medido en un Punto de
Fiscalización de la Produc
1.29 Gas Natural No Asociado=
Aquel cuya ocurrencia tiene lugar en
iniciales, no hay presencia de
1.30 Hidrocarburos=
Todo compuesto orgánico, gaseoso,
principalmente de carbono e hidrógeno
1.31 Hidrocarburos Fiscalizado

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO NOTARIAHIDALGO.COM - WEB: HT [WWW NOTARISHIDALGO.COM

ento

atorios para la

Notaria de Lima

CECILIA HIDALGO MORAN

Petróleo del Reservorio.

Reservorio en el

rocarburos Líquidos.

que, a condiciones

TESTIMONIO

HIDALGO

Hidrocarburos producidos en el Área de Contrato y medidos en Punto de
Fiscalización de la Producción

1.32 Hidrocarburos Líquidos
Petróleo, Condensados y en general todos aquellos Hidrocarburos que bajo
condiciones atmosféricas de temperatura y presión, se encuentran en estado
líquido en el lugar de su medición, incluyendo aquellos Hidrocarburos que se

a na temperatura mayor a la temperatura

encuentran en estado

atmosférica

1.33 Hidrocarburos Líquidos Fiscalizados
Hidrocarburos Líquidos producidos en el Área de Contrato y medidos e:

hto de Fiscalización de la Producción.= =

JXxto Único Ordenado de la Ley N* 26221 -
probado por Decreto Supremo N* 042-2005-EM,
modificatorias.
LGN o Líquidos del Gas Natural = -
Hidrocarburos líquidos obtenidos del Gas Natural compuestos. por
etano, propano, butano y otros Hidrocarburos más pesados
LGN Fiscalizados o Líquidos del Gas Natural Fiscalizado
Gas Natural medidos en un Punto de

Período contado a partir de cualquier Día de un mes calendario que termina
el Día anterior al mismo Día del mes calendario siguiente o, en caso de no
existi el último Día de dicho mes.
Mi1 (1000) da cúbicos estándar lscE),
necesario para llenar ún espacio de un (1
pulgada cuadrada de presión absoluta a
grados Fahrenheit (60 *F).==
Operaciones
Toda actividad de Esploración y/Explotación y todas las demás activi
mate del Contrato o relacionadas con la ejecución del mismo
Operador
má de Las eupreadié que cobfomWa el Contratígóa y que ha sido designada por
las mismas para llevar a cabo las Operaciones en nombre y por cuenta del
Contratista
En la Fecha de Suscripción
Operador.
Partes:
PERUPETRO y el Contratista
PERUPETRO.
PERUPETRO S.A., es la Empresa Estatal de Derecho Privado del Sector
y Minas, creada por la Ley N* 26221.
Petróleo
Hidrocarburos que a condiciones iniciales de presión y temperatura de
Reservorio se encuentra en estado líquido y que mayormente se mantiene en
estado líquido en condiciones atmosféricas; no incluye Condensados, Líquidos
de Gas Natural o Gas Natural Licuado
Petróleo Fiscalizado-
Petróleo producido en el Área de Contrato y medido en un Punto de
Fiscalización de la Producción
Petróleo Pesado
Hidrocarburos Líquidos, gue por su densidad y viscosidad requieren para su
Explotación el empleo de métodos no convencionales y que, para 5u
transporte, requieren procesos de calentamie: u otros pro
a nd tica ciblo Ea Gi micne aslói
como resultado Petróleo liviano.
Pozo Confirmatorio
Aquel que se perfora para confirmar las reservas descubiertas oO para
delimitar la extensión de un Yacimiento.===
Pozo de Desarroll:
Aquel que se perfora para la Producción de
Pozo Exploratorio===
Aquel que se perfora con el propósito de descubrir reservas de
o para determinar la estratigrafía de un área en a =
1,49 Producción=

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 a 4408798
EMAIL: HIDALGO ONOTARIABIDALGO.COM — WEB: HTTP.//WWW.NOTARIAHIDALGO.COM.

temperatura base de sesenta

Notaria de Lima

CECILIA HIDALGO MORAN

TRUE ENERGY PERU 5.A.C.,

descubiertos.

los Hidrocarburos

rocarburos

-HIDALGO

y

de Lima

Notaria

CECILIA HIDALGO MORA

CLAUSULA SEGUNDA.- OBJETO DEL CONTRATO=

2.1

TESTIMONIO

vidades en el Área de Contrato o fuera de ella en

Todo ti; que
resulte necesario, cuya sea la extracción y manmipuleo de
Hidrocarburos del Área de Contrato, y que cluye la operación y
reacondicionamiento de pozos, instalación y operación de equipos, tuberías,
Sistema de Transporte y Almacenamiento, Ducto Principal, tratamiento y
medición de Hidrocarburos y todo tipo de métodos de recuperación y
mejorada .= =

Punto de Fiscalización de la Producción:
Lugar o lugares ubicados por el Contratista el Área de Contrato, OU
ubicpdos por acuerdo de las Partes fuera de ella, donde se realizarán las
medfciones y determinaciones volumétricas, determinaciones del contenido de
entos y otras mediciones, a fin de establecer el volumen y
os Hidrocarburos Fiscalizados, de acuerdo a las respectivas

strato o estratos bajo la superficie y que forman parte de un Yacímiento,
que estén produciendo o que se haya probado que sean capaces de producir
Hidrocarburos y que tienen un sistema común de presión en toda su extensión.
Sistema de Transporte y Almacenamiento
Conjunto de tuberías, estaciones de bombeo, esta
tan

nes de compresió
ues de almacenamiento, instalaciones fluviales, sistemas de entrega,

caminos, demás instalaciones y todo otro medio necesario y útil para el
transporte de los Hidrocarburos producidos en el Área de Contrato hasta un
Punto de Fiscalización de la Producción, hasta el Ducto Principal o hasta un
ducto de terceros uyendo el diseño, construcción, ento y
equipamiento de todo lo antes mencionado.
Subcontratista.
Toda persona natural o jurídica, nacional o extranjera, contratada por el
Contratista para prestar servicios relacionados con las Operaciones.==
Supervisión:
Acciones que PERUPETRO i para verificar
obligaciones contractuales del Contratista.
Tributo
Comprende impuestos, contribuciones y tasas, conforme a lo establecido en el
código Tributario:
Unidades de Trabajo Exploratorio (UTE)
Son valores numéricos que representan la actividad de exploración que
Partes han acordado y que se indican en los programas mínimos de trabajo,
que permiten flexibilidad en la ejecución de los compromisos asumidos.
Dichos valores se establecen en función a la unidad de trabajo más
representativa de cada actividad exploratoria (km2, km, m, etc.).
vigencia del Contrato
Período comprendido entre la Fecha de Suscripción y el venci:
pertinente establecido en el acápite 3.1 Gel Contrato
Yacimiento
Superficie debajo de la cual existen uno o más Reservorios que estén
drocarburos .

s

PERUPETRO autoriza al Contratista la realización de las Operaciones, de
acuerdo con lo establecido en la Ley N* 26221, la per
las estipulaciones del Contrato, con el objeto común de descubrir y producir
Hidrocarburos en el Área de Contrato.

El Contratista tendrá el derecho de propiedad sobre los Hidrocarburos
extraídos en el Área de Contrato, de conformidad con lo establecido en el

numeral 11 de la cláusula prel
El Contratista ejecutará las Operaciones de acuerdo a los términos
estipulan en el Contrato y las llevará a cabo, directamente o a
Subcontratistas. En caso de operaciones de campo fuera del Área de
se requerirá aprobación de PERUPETRO
PERUPETRO ejerce la Supervisión de acuerdo a ley y de conformidad co:
Contrato
OSINERGMIN ejecutará las acciones de Fiscalización de acuerdo a ley
Los representantes de PERUPETRO realizarán la Supervisión en cualquier
momento, previa notificación, debiendo identificarse y estar autorizados
para tal función por PERUPETRO. E Contratista proporcionará todas las
facilidades, que razonablemente estén a su alcance en sus Operaciones, a
fin de que dichos representantes puedan cumplir su misión, la gue será
LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TeLErAx: 440 8798
EMAIL: HIDALGOCENOTARIAHIDALGO.COM - WEB: HTTP))/WWW. NOTARIAHIDALGO.COM

TESTIMONIO

HIDALGO

llevada a cabo de modo que no interfiera con éstas.
Los gastos y costos correspondientes a los represe:
de cuenta y cargo de PERUPETRO.=
2.6 El Contratista proporcionará y será
técnicos y ecor ancieros que se requieran para la ejecución de las
Operaciones
2.7 Cada

as empresas que conforman el Contratista será responsable
de todas las obligaciones derivadas del Contrato que
Contratista.==
de lo indicado en el párrafo anterior, el Operador
las empresas que conforman el Contratista ante PERUPETRO
ir con todas las obligaciones del Contratista bajo el Contrato
fue son solidariamente responsables ante
hos y atribuciones que el Contrato otorga al Contratista y que por
narubaleza no correspondan ser ejercidos por separado por cada una de
mpresas, conforme al Acuerdo de Operaciones

para cun
por las

ocurra cambio en la designación del Operador, entre aguellas
las que conforman el Contratista, éste debe ser aprobado previament
por Jescrito por  PERUPETRO, aprobación que no será denegada sin

ficación. = ==
Copja del Acuerdo de Operaciones será entregada a PERUPETRO en idioma
dentro de los treinta (30) Días siguientes a la Fecha de

Copia de las modificaciones o ampliaciones del Acuerdo de
o muevos Acuerdos de Operaciones será entregada a PERUBETRO
ace (15) Días siguientes a su suscripción.=
las empresas que conforman el Contratista es individualmente
bsponsable respecto de sus obligaciones de carácter tributario y por las
Esponsabilidades que de ellas se deriven. Igualmente, en cua a los
blerechos financieros que se establecen en la cláusula décimo prin éstos
les corresponderán separada y proporcionalmente.==
TERCERA. - PLAZO, CONDICIONES Y GARANTÍ,
plazo para la fase de exploración por Hidrocarburos es de siete (7)
que se puede extender de acuerdo a ley. Este plazo se cuenta a parti
la Fecha Efectiva; salvo que de conformidad con lo establecido en o
estipulaciones del Contrato, varíe dicho plazo
El plazo para la fase de explotación de Petróleo, es el que reste después de
terminada la fase de exploración hasta completar el plazo de treinta (30)
Años, contado a partir de la Fecha Efectiva, a menos que de conformidad con
lo establecido en otras estipulaciones del Contrato, varíe este plazo.-
El plazo para la fase de explotación de Gas Natural No Asociado y de Gas
Natural No Asociado y Condensados, es el que reste después de terminada la
fase de exploración hasta completar el plazo de cuarenta (40) Años, contado
a partir de la Fecha Efectiva, a menos que de conformidad con lo establecido
en otras estipulaciones del Contrato, varíe este plazo
La fase de exploración se divide en cuatro (4) períodos

ima

de L

Notaria

CECILIA HIDALGO MORAN

subacápite | Período Duración de:
| AAA, | Primer Período Doce (12) Meses contados a
| Ú PEO . partir de la Fecha Efectiva
| ALA | Segundo Período | Veinticuatro (24) Meses
contados a partir de la
| terminación del plazo señalado
| en el subacápite 3.2.1
| 3.2.3 Tercer Período | veinticuatro (24) Meses
| contados. a partir de  la|
| | terminación del plazo señalado
| | en el subacápite 3.2.2.
| 3.2.4 | Cuarto Período Veinticuatro (24
| | contados a partir
| terminación del plazo
| en el subacápite 3.2.3.
3.3 Durante la fase de exploración el Contratista po:
período siempre que ci que a PERUPETRO con por lo

ento de un período en curso, su intención de
no haya

al vencin:
siguiente período, y en tanto que el Com

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO(ENOTARIAHIDALGO.COM - WEB: HTTP: //WWW.NOTARIAHIDALGO.COM

e
1
er
E
a
S
TESTIMONIO

HIDALGO

ima

aria de Li

CECILIA HIDALGO MORAN
Not

urrido en la causal de terminación prevista en el subacápite 22.3.1.
minación por dicha causal dará lugar a la correspondiente ejecución de
nm:

quiera de los períodos indicados en el acápite 3.2, e
mpedido, por razones técnicas o económicas debidamente
sustentadas, de concluir el respectivo programa de trabajo, podrá
extender dicho período hasta por un máximo de seis (6) Meses, siempre y
cuando haya icitado la aprobación de PERUPETRO para dicha extensión con
una anticipadión no menor de treinta (30) Días al vencimiento del período en
curso, y las razones que sustenten la solicitud hayan sido comprobadas y
aprobadas r PERUPETRO. En este caso, el Contratista antes del venc.
del perío: rso, presentará una nueva fianza o prorrogará la existen
por el nyfvo plazo establecido, conforme a los requisitos estipulados
acápite J.10. En el caso que las extensiones otorgadas extingan el plazo del
último período de la fase de exploración y el Contratista decida cont
trabajos exploratorios, las obligaciones de dicho período se
án en una extensión de la fase de exploración a ser acordada por las

en e

cumplimiento del programa mínimo de trabajo del período en
del plazo correspondiente establecido en el acápite 3
hechó uso de la extensión a que se refiere el párrafo anterior, de ser el
y siempre que el trabajo haya consistido en la perforación de por lo
un Pozo Exploratorio, el Contratista podrá solicitar la aprobación de
PERUPETRO de un plazo extraordinario de hasta seis (6) meses para reevaluar
h formación y resultados obtenidos hasta el período en curso, con la
de realizar un estudio para poder tomar la decisión de pasar al
período.
Es aprobaciones a que se refiere este acápite, serán otorgadas a
'e PERUPETRO
a fase de exploración podrá continuar, a elección del Contratista, después
la Fecha de Inicio de la Extracción Comercial hasta el vencimiento del
lazo de esta fase, que se indica en el acápite 3.1. En dicho caso, la
exoneración de tributos contemplada en el acápite 10.3 regirá hasta el
vencimiento de la fase de exploración, mientras que el método de
amortización lineal referido en el acápite 9.6 se aplicará desde la Fecha de
Inicio de la Extracción Comercial, conforme a ley.
En caso que el Contratista realice un descubrimiento o descubrimientos de
Hidrocarburos durante cualquier período de la fase de explor
sea comercial sólo por razones de transporte, podrá solicitar
retención, de hasta Años, por el Yacimiento
descubiertos, con el de hacer factible el transporte de la
producción.
El derecho de retención estará sujeto, cuando menos, a que concurran los
siguientes requisitos
a) Que
los
son insuficientes para just
Ducto Principal
b) Que el conjunto de descubrimientos en áreas contiguas

ueda demostrar a satisfacción de ue

drocarburos descubiertos en el Área de Contrato

camente la construcción del

ficar econ:

ás las del

Contratista, es insuficiente para justificar económicamente la
construcción de un ducto principal; y,
e) Que el Contratista demuestre, sobre una base económica, que los

Hidrocarburos descubiertos no pueden ser transportados desde el Área

de Contrato 2 un lugar para su comercialización, por ningún medio de

transporte.
En caso que el Contratista realice un descubrimiento de Gas Natural No
Asociado o de Gas Natural No Asociado y Condensados durante cualquier
período de la fase de exploración, podrá solicitar un período de retención,
de hasta diez (10) Años, por el Yacimíento o Yacimientos descubiertos, con
el propósito de desarrollar el mercado mo
En caso que el Contratista realice un descubrimiento de Petróleo y
descubrimiento de Gas Natural No Asociado o de Gas Natural No Asociado y
Condensados durante cualquier período de la fase de exploración, y se
presenten los casos descritos en los acápites 3.6 y 3.7, el Contratista
podrá solicitar período de retención para Petróleo y otro para Gas
Natural No Asociado o Gas Natural No Asociado y Condensados, para los fines
indicados en dichos acápites

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 4422141 TELEFAX 440 8798
EMAIL: HIDALGO (ONOTARIAHIDALGO.COM - WEB: HTTP://WWW. NOTARIAHIDALGO.COM:

CECILIA HIDALGO MORAN

Notaria de Lima

CLAUSULA CUARTA.- EXPLORACIÓN

4.1

TESTIMONIO

retención, al que se refieren
Contrato por un tiempo gu

5 acápites 3.6 y 3.7, extiende
al del período de retenci:

gado por PERUPETRO.
El períojo de retención constará por escrito. Para este efecto, el
Contratiffta presentará una solicitud a PERUPETRO, acompañando documentación
de sustífito e incluyendo un cronograma de actividades a realizar pu
Con elffinicio del perícdo de retención termina la fase de exploración. Con
la dedflaración de Descubri to Comercial en dicho período, se dará ini

ase de explotación

la obligación del cum;

Contratista deberá garantizar el cumpl
abajo de cada uno de los períodos de la fase de exploración,
o previsto por los acápites 3.2 y 4.6, mediante fianza solidaria, sin
enefício de excusión, incondicional, irrevocable y de realización
automática en el Perú, emitida por una entidad del sistema financiero
debidamente calificada y domiciliada en el Perú y aceptada por PERUPETRO. A
solicitud de PERUPETRO, el Contratista sustituirá cualquier fianza entregada

debi con presentar una nueva fianza dentro del plazo de quince
(15) Días Útiles siguientes a la fecha de recepción por el Contratista de la
solicitud de PERUPETRO.

El monto de la fíanza para el programa mínimo de trabajo de cada u
períodos de la fase de exploración es el que aparece indicado en los anexos
"c-19 al "C-4", que es el resultado de multiplicar la equivalencia en
délares que, para este efecto se establece en el Anexo "F", por e mero de
ni e corresponde para cada perícdo, según el

á = = =

Las fianzas se emitirán para cada programa dmo de trabajo con 1,
indicada en los anexos "C-1%. al "C-4”, según corresponda.=
Las fianzas para el programa mínimo de trabajo de cada uno de los períodos
de la fase de exploración según el acápite 4.6, serán entregadas a PERUPETRO
antes del inicio de cada período; en caso contrario, será de aplicación el
subacápite 22.3.3. La fianza correspondiente al programa mínimo de trabajo
del primer período será entregada en la Fecha de Suscripción
Las fianzas, en caso de prórroga de los plazos de los perícdos de la fase de
exploración, deberán ser sustituidas o prorrogadas por el Contratista, antes
del inicio de la prórroga correspondiente. En caso contrario, quedará si
efecto la aprobación otorgada por PERUPETRO a la prórroga solicitada por e
Contratista.
La fianza para el programa mínimo de trabajo de cada período de la fase de
exploración, se mantendrá vigente durante un plazo que exceda en treinta
(30) Días Útiles al plazo de duración de dicho período
En caso que alguna de las fianzas que haya entregado
mantuviera vigente por el plazo establecido, éste deberá cumplir con
entregar una nueva fianza o prorrogar la existente, dentro del plazo de
quince (15) Días Útiles siguientes a la recepción por el Contratista de la
notificación de PERUPETRO. En caso contrario, será de aplicación el
subacápite 22.3.3.
Cumplida la obligación izada por cada fianza, PERUPETRO procederá
inmediatamente a devolver al fiador, a través del Contratista, la fianza
correspondiente.
La ejecución de cualquier fianza tendrá el efecto de extinguir la obliga
del Contratista de llevar a cabo el programa mínimo de trab
perjuicio de la aplicación de lo dispuesto en el subacápite 22.3.1
Interviene TRUE ENERGY INC., para efectos de otorgar la garantía corpora
que aparece como el anexo "D".
La garantía corporativa subsistirá mientras sean exigibles las obligaciones
del Contratista comprendidas en el anexo "D". Será de aplicaci
subacápite 22.3.5, si producido algún hecho previsto en dicho acápite, el
Contratista no cumple con sustituirla en un plazo máximo de quince (15) Días
Útiles siguientes a la recepción por el Contratista de la notificación de
PERUPETRO requiriendo la sustitución.===

n el

El Contratista

Efectiva

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 TELERAX: 440 8798
EMAIL: HIDALGO (O NOTARIAHIDALGO.COM - WEB: HTTP://WWW. NOTARIAHIDALGO.COM.
TESTIMONIO

HIDALGO

4.2 El Contrat hacer suelta de la totalidad del Área de Contrato
lugar a alguna, mediant notificación a PERUPETRO con una
anticipaciód no menor de treinta (30) siempre y cuando haya dado

al programa mínimo de trabajo del perícdo de la fase de
que se encuentre en curso
fue el Contratista hiciera suelta total del Área de Contrato, la
a o dejara vencer el plazo del período en curso antes de dar
ento al correspondiente programa mínimo de trabajo, sin mediar
técnicas aprobadas por PERUPETRO, éste ejecutará la
io de aplicar lo estipulado en el subacápite 22.3.3.=
El tratista podrá hacer sueltas parciales del Área de €:

a PERUPETRO con una anticipación no menor de tr
lugar a sanción alguna, pero sin que ello
1/gación de cumplímiento del programa mínimo de
de de exploración que se encuentre en curso.==
Partes dejarán constancia mediante acta del Comité de Supervisión de
eas de lás que haga suelta el Contratista.
Contratista podrá continuar haciendo uso de la superficie de las áreas de
as que haya hecho suelta en las que hubiera construido instalaciones que

fianza,

afec

del

Contrato se efectuarán

siguiente:
a) Por lo cuarenta por ciento (40%)
término del tercer período des o en el subacáp
menos el veinte por ciento (20%) del Área de Co:

b) Al final del cuarto período descrito en el
Contratista deberá haber realizado la suelta de por lo menos el
sesenta por ciento (60%) del Área de Contrato original, incluyendo
para este fin la suelta realizada según lo establecido en el literal
a) anterior, a menos que el Contratista comprometa en forma expresa
actividad exploratoria, conforme a lo establecido en el literal c)
siguiente, ======

c) AL término de la fase de exploración, el Contratista podrá mantener
el Área de Contrato de la que no hubiera hecho suelta, no comprendida
en el literal d) siguiente, para lo cual deberá comprometerse a
perforar un (1) Pozo Exploratorio o, alternativamente, a ejecutar
cinco (5) Unidades de Trabajo Exploratorio (UTE) por cada diez
hectáreas (10,000 ha) de Área de Contrato, cada dos (2) Años.
4) En caso que el Contratista decida no continuar realizando el trabajo

CECILIA HIDALGO MORAN
Notaria de Lima

exploratorio descrito en el literal c), o en caso de incur
de dicko compromiso, y sin perjuicio de la aplicaci
estipulaciones contractuales respectivas, mantendrá
Yacimientos descubiertos, más una área circundante de

kilómetros, hasta el límite del Área de Contrato.==
Para efecto del acápite 4.2 se ha dividido el Área de Contrato en parcelas
rectangulares, hasta donde ha sido po e, de una extensión de veinte
hectáreas (20,000.00 ha) y donde no, con área diferente. No es necesario que
las áreas de las que haga suelta el Contratista sean contiguas.
Cualquier área de la que haga suelta el Contratista,
Yacimientos que se encuentren dentro de la a, revert
costo alguno para éste ni para PERUPETRO
El programa mínimo de trabajo para cada uno de

al Estado sin

exploración comprende lo siguiente:=
[_ subacápite | Período ] Actividad
4.6.1 mer Período 40 UTE o reproceso y
reinterpretación de mil
1,000) kilómetros de líneas |

sísimicas y estudio geológico
integral del área.

4.6.2 Segundo Período 500 UTE o perforación de dos
| | | (2) Pozos  Exploratorios o
Pozos Confirmatorios. Un pozo
tendrá como profundidad
vertical de 2,400 y 9tro

Las CAMELIAS 140, SAN ISIDRO - CENIRAL TELEF: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO ENOTARIAHIDALGO.COM - WEB: HTTP) /WWW.NOTARISHIDALGO.COM
HIDALGO

Notaria de Lima

CECILIA HIDALGO MORAN

TESTIMONIO

será un pozo horizontal con

| | profundidad vertical de
| 1,500m Y un to |
| | | horizontal de 300
| Tercer Período 250 UTE ó perforaci de un]
| (1) Pozo Exploratorio.
Cuarto Período | 250 UTE 6 perforación de |
(1) Pozo Exploratorio
Para cumplimiento de las obligaciones descritas en el presente acápite,
se fehidrá en cuenta lo siguiente:=

) En el caso del registro de líneas sísi
correspondientes serán contados desde el punto de disparo iníci
hasta el punto de disparo final de cada línea sísmica
En el caso del registro de líneas sísmicas 3D, los kilómetros
cuadrados serán determinados por el área de superficie cubierta
por el programa ejecutado.
Las Unidades de Trabajo Exploratorio a que se
acápite serán cumplidas de conformidad

equivalencias establecióa en el Anexo "F”.
Las Unidades de Trabajo Exploratorio, provenientes del registro de
líneas sísmicas 2D 6% 3D, así como de la perforación de Pozos
Exploratorios, realizados en exceso del programa mínimo de trabajo
en cualquier período de la fase de exploración, con relación a lo
establecido en el presente acápite, serán acreditadas para el
cumplimiento de los programas mínimos de trabajo de los períodos
siguientes, no siendo necesario entregar la fianza correspondiente
para el período en el que se acrediten dichas dades de Trabaj
Exploratorio, siempre que el programa de trabajo
correspondiente al período en cuestión se haya ejecutado
completa
En caso de perforación de Pozos Exploratorios,
Trabajo Exploratorio que serán acreditadas pa. futuros,
serán determinadas conforme al Anexo "F", sobre la base de la
iferencia entre la profundidad final alcanzada y la profundidad
establecida en el acápite 4.7
Antes del inicio de cada período de la fase de exploración el
Contratista deberá comunicar a PERUPETRO el programa de las
actividades explóratorias planificadas para cumplir con el número
de Unidades de Trabajo Exploratorio comprometidas para dicho
período. El Contratista deberá comunicar a PERUPETRO cualquier
modificación del contenido de dicho programa, antes de su
ejecución, mediante un informe técnico de sustento.
os Pozos Exploratorios que se perforen en cumplimiento del programa mínimo
de trabajo a que se refiere el acápite 4.6 correspondientes al tercer y
cuarto período, se considerarán perforados y, en consecuencia, la obligación
del Contratista cumplida, cuando se alcance una profundidad vertical (TVD)
ínima de dos mil (2,000) metros, medida desde la superficie, o un mínimo de
cien (100) metros dentro del Basamento, lo que ocurra primero.
Si antes de iniciar la perforación de cual:
cumplimiento de los programas mínimos de trabajo, referidos en el acápite
4.6, el Contratista demostrara, a satisfacción de PERUPETRO, en base de los
resultados de las evaluaciones geológicas y geofísicas, que no se puede
cumplír con los objetivos acordados en el primer párrafo de este acápite,
las Partes podrán acordar un nuevo objetivo geológico y/o profundidad.
smo, si durante la perforación de cualquiera de los Pozos Exploratorios
que se ejecute en cumplimiento de los programas imos de trabajo,
referidos en el acápite 4.6, se presentasen problemas insuperables, de tipo
geológico o mecánico, el Contratista podrá solicitar dax por ce da la
obligación de perforación, m
la aprobación de PERUPETRO
En caso que el Contratista decida efectuar una declaración de Descubrimiento
Comercial, deberá notificar dicha declaración a PERUPETRO y presentar dentro
de los ciento ochenta (180) Días posteriores a dicha declaración, un "Plan
Inícial de Desarrollo" para viabilizar la Explotación del descubrimiento de
Hidrocarburos, que deberá incluir, entre otros, lo siguiente

icas 2D, los kilómetros
a

el presente
tabla de

forma

uier Pozo Ex

díante un informe técnico de sustento, sujeto a

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO NOTARIABIDALGO.COM — WEB: HTTP.) WWW NOTARIAHIDALGO.COM.
TESTIMONIO

HIDALGO

a) Características físicas y químicas de los Hidrocarburos descubiertos
y porcentaje de productos asociados e impurezas que éstos contengan

b) durante la Vige: del Contrato

c)

a) de
la producción proyectados a

e) Dykto Principal proyectado, de ser el caso.

£) yédidas de seguridad.

9) Aronograma tentativo de todas las actividades a ejecutarse

Fecha estimada en el que ten
Extracción Comercial,=
lan Inicial de Desarro

drá lugar la Fecha de Inicio de la

siones, gastos y

imiento Comercial
como cualquier otra información que el Contratista considere apropiada.=
UPETRO deberá indicar al Contratista sus comentarios al "Plan Inícial de
sarrollo" dentro de los sesenta (60) Días siguientes de haberlo recibido

udiendo objetar la Fecha de Imicio de la Extracción Comercial si la misma
ho es razonablemente adecuada. En caso de discrepancia será de aplicación
lo dispuesto en el acápite 21.2.

Si el Contratista efectúa una declaración de Descubrimiento Comercial,
estará obligado a iniciar el Desarrollo dentro de los ciento ochenta (180)
Días siguientes al vencimiento del plazo de sesenta (60) Días in: el

acápite 4.9 del Contrato.
La declaración de Descubrimiento Comercial no implicará la dismim

ción o
suspensión de las obligaciones del programa mínimo de trabajo del período en

CÚTEO. =====S

zaxrá de acuerdo a

El Desarrollo de los Hidrocarburos descubiertos, se realí

los programas de trabajo presentados por el Contrat
conforme con lo estipulado en el acápite 5.3.=====
Las Partes acuerdan que cuando sea apropiado y necesario se podr
extender o modificar los plazos para la presentación d
Desarrollo" o de los programas anuales de trabajo, según sea e
este efecto, el Contratista presentará las propuestas necesarias
para que se acuerden tales ajustes, extensiones o modificaciones
El vencimiento de la fase de exploración, no afectará los términos y plazos
de los procedimientos antes descritos que estuvieran en ejecución a la fecha
de producido dicho vencimiento.=
En casos excepcionales, que hagan inviable el cumplimiento de las
obligaciones y/o plazos de los períodos de los programas mínimos de trabajo
estipulados en los acápites 4.6 y 3.2 respectivamente, y a solicitud del
Contratista, mediante la presentación de un informe de sustento, las
obligaciones de los períodos del programa mínimo de trabajo podrán ser

Notaria de Lima

CECILIA HIDALGO MORAN

sustituidas y los plazos de los mismos prorrogados, siempre que PERUPETRO
acepte y apruebe la solicitud del Contratista. En ningún caso, la
sustitución modificará el compron en Unidades de Trabajo

Exploratorio para la fase de exploración, disminuyendo obligaciones.
Los cambios aceptados y aprobados por PERUPETRO en aplicación de los
párrafos precedentes darán lugar a la revisión de los montos y plazos de las
Fianzas establecidas; por lo que, de ser el caso, las Partes calcularán los
nuevos montos de las fianzas y el Contratista cumplirá con entregar una
nueva fianza o prorrogar la existente, por el nuevo plazo establecido,
me a los requisitos estipulados en los acápites 3.4 y 3.10. Las
Unidades de Trabajo Exploratorio también serán calculadas para la nueva áxea

con£o:

incorporada. +
CLAUSULA QUINTA. - EXPLOTACIÓ) -
5.1 La fase de explotación se inicia al Día siguiente de la te

Ín de la
fase de exploración, siempre y cuando se hubiere producido durante la fase
de exploración una declaración de Descubrimiento Comercial. Sin embargo, a
opción del Contratista, se podrá dar inicio anticipado a la fase de
explotación y terminará la fase de exploración en la Fecha de Inicio de la
Extracción Comercial. En caso de período de retención una vez efectuada 1:
declaraci de Descubrimiento Comercial, se dará inicio a la fase de
explotación
5.2 El Contratista desplegará acciones razonables para que la Fecha de Inicio de
la Extracción Comercial tenga gar en la fecha que se establezca de
midad a los acápites 4.8 y 4.9.
LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 TELErAX: 440 8798
EMAIL: HIDALGO(ONOTARIAHIDALGO. COM - WEB: HTIP// WWW NOTARIAHIDALGO.COM

TESTIMONIO

HIDALGO

nación de cada
al de Desarro

5.3 Con una anticipación no menor de sesenta (60) Días a la te
año calendario a partir de la presentación del Plan 1
ratista presentará a PERUPETRO, lo siguiente
a) Un programa anual de trabajo y el presupuesto
gresos, costos, gastos e inversiones correspon
Río calendario.
) Un programa anual de trabajo y el presupuesto detallado d
ingresos, costos, gastos e inversiones para la Explora:
a buscar reservas adicionales, de ser el caso.
e) 'n programa de trabajo y su proyec
gastos e versiones correspondientes para el Desarrollo y/o
Producción para los siguientes cinco (5) años calendario.
El Contratista podrá reajustar o cambiar dichos programas en
Comité de Supervisión
Para ejecutar cada programa de trabajo, el Contratista utilizará el equipo
y/o métodos que sean necesarios y apropiados para permitir la evaluac
seguimiento de las Operaciones. =
El Contratista está obligado a la Explotación y recuperación económica de
las reservas de Hidrocarburos del Área de Contrato, de conformidad con los
programas a que se refiere esta cláusula quinta y la llevará a cabo de
acuerdo a los principios técnicos y económicos generalmente aceptados y en
uso por la indust internacional de Hidrocarburos
El Contratista tiene el derecho a utilizar en sus Operaciones los
Hidrocarburos producidos en el Área de Contrato sin costo alguno, no siendo
por lo tanto considerados para efectos de determinar la regalía. Dichos
idrocarburos podrán ser procesados en plantas de destilación primaria del
Contratista para ser utilizados exclusivamente en las Operaciones.
En caso que la planta de destilación primaria se encuentre fuera del Área de
Contrato, las Partes medirán el volumen de Hidrocarburos a ser procesados en
la planta y el volumen de los productos obtenidos para ser usados como
combustible y el volumen remanente devuelto a las Operaciones; la diferencia
de dichos volúmenes será considerada para efectos de la determ.
regalía
5.7 El Contratista tendrá el derecho de recuperar los Hidrocarburos líquil
cualquier Gas Natural que haya producido en el Área de Contrato y de
extraerlos en cualquier etapa de manipuleo de dicho Gas Natural.
Los líquidos así separados serán considerados como Condensados para efectos
de determinar la regalía del Contratista, salyo que por razones económicas x
operativas no sea posible su recolección y pueda mezclarse con el Petróleo
fiscalizarse juntos
El Gas Natural que no sea utilizado por el Contratista en las Operaciones de
acuerdo al acápite 5.6, podrá sex comercializado, reinyectado al Reservorio
o ambos por el Contratista. En la medída en que el Cas Natura
utilizado, comercializado o reinyectado, el Contratista podrá quemar
previa aprobación del sterio de Energía y
Cuando un Yacimiento o Yacimientos comercialmente explotables, se extiendan
en forma continua del Área de Contrato a otra u otras áreas, e

nte

pa

n de ingresos, costos,

R

1ma

de L;

Notaria

CECILIA HIDALGO MORAN

Contratísta

y los contratistas que tengan estas áreas, deberán ponerse de acuerdo en la
realización de un plan de Explotación unitario o un pla ún de
Explotación. De no llegar a un acuerdo, el Ministerio de Ener Minas

dispondrá el 5 de las diferencias al comité técnico di
conciliación referido en el artículo 32* de la Ley N* 26221 y su resolución
será de obligatorio cumpl
Asimismo, cuando un Yacimiento o Yacimientos comercialmente explota]
extiendan en forma continua del Área de Contrato hacia áreas adyacentes no
asignadas a un contratista o que no estén en proceso de negociación,
concurso, licitación o en proceso de selección de contratista y no exista
limitación en cuanto a protección ambiental, previa aprobación de PERUPETRO
a la solicitud del Contratista, dichas áreas adyacentes serán i
al Área de Contrato.
5.10 Terminada la perforación de un (1) pozo, el Contratista debe
PERUPETRO la oportunidad en que el pozo será probado, de ser el caso. La
prueba del pozo deberá realizarse dentro de los tres (3) Meses siguientes al
término de la perforación, salvo que por razones técnicas, el Contratista
requiera un mayor plazo para realizar la prueba.
5.11  PERUPETRO podrá en todo momento inspeccionar y probar los equipos e
instrumentos de me: ón utilizados para medir el
LAS CAMENAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO(ONOTARIAHIDALGO.COM - WEB: HTTP://WWW NOTARIAHIDALGO.COM.

iento

ncorporadas

$

HIDALGO

CECILIA HIDALGO MORAN

de Lima

Notaria

TESTIMONIO

calidad de los Hidrocarburos Fiscalizados.
Los equipos instrumentos de medición serán per
conforme lay
presentes

6dicament brados

pe
a
E

ormas aplicables. Los representantes de PERUPETRO podrán estar

el acto
Antes de Fecha de Inicio de la Extracción Comercial y para la
determindcfón de los volémenes y calidad de los Hidrocarburos Fiscalizados,
Pa acordarán los equipos, métodos y procedimientos de medición
de Petróleo Pesado en el Área de Contrato, éste se
con Petróleo liviano producido fuera del Área Contrato
liviano será medido y fiscalizado por las Partes en un
medidión al ingresar al Área de Contrato
olumen de dickos Hidrocarburos producidos Área
descontado del volumen de Hidrocarburos calizados en el Área de
Gohrrato para efectos de la determinación de la regalía a pagar por el
ntratísta.=
SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS:
ista mantendrá a PERUPETRO oportuna y permanentene:
re las Operaciones, proporcionándole toda la información la forma
prevista en esta cláusula, en la reglamentación que le resulte aplicable y
en los formatos que Pl ETRO establezca. Asimismo, oporcionará
información respecto de otros recursos naturales o restos arqueológicos que

las

informado

encuentre o descubra en la ejecución de las Operaciones durante la Vigen
del Contrato
n£ormac

La a técnica, estudios, datos procesados y no procesados, así como
resultados que proporcione el Contratista a PERUPETRO de acuerdo a la
presente cláusula, será la de mejor calidad que haya obtenido el
Contratista. Si al obtener información y resultados se hubiese utilizado
todos o sistemas que son de su propiedad exclusiva, no estará obligado a
revelar dichos métodos o Sistemas cuando proporcione la información. ==
El Contratista deberá proporcionar una copia de los estudios geológicos,
geofísicos y de reservorios relacionados con el desarrollo de los
ientos, que prepare con la información técnica obtenida del Área de
Contrato. El Contratista proporcionará también cualquier aclaración que le
solícite PERUPETRO en relación con dichos estudios
El Contratista presentará a PERUPETRO, la información y estudios que
correspondan a las obligaciones del program: nimo de trabajo antes de la
fecha de vencimiento de cada uno de los perícdos de la fase de exploración
ulados en el acápite 3.2.
Adicionalmente, dentro de los noventa (90) Días si
cada período de la fase de exploración, el Contratista deberá presentar a
PERUPETRO, un informe consolidado de evaluación que incluya, de ser el caso
estudios y/o interpretación de los anális geológicos, geofísicos,
geoquímicos, petrofísicos y de Reservorios con relación a las actividades
oratorias realizadas en el período vencido, incluyendo las del program
imo de trabajo correspondiente.====
Contratista presentará a PERUPETRO Informe Mensui
“Informe Mensual de Ingresos y Egresos”. Ambos infor
formatos que PERUPETRO entregará al Contratista para tal
tardar treinta (30) Días después de cada mes calenda
El Contratista deberá entregar a PERUPETRO copia de toda la información que
proporcione al Banco Central de Reserva del Perí, de acuerdo a la cláusula
décimo primera, cuando PERUPETRO lo requiera.
Dentro de los treinta (30) Días siguientes al término de cada mes
calendario, el Contratista deberá entregar a PERUPETRO la relación de los
contratos suscritos con sus Subcontratistas en dicho Mes y cuando así lo
solicite, entregarle copia de los contratos que PERUPETRO requiera.
PERUPETRO o cualquiera de las empresas que conforman el Contratista puede
revelar información obtenida de las Operaciones sin aprobación de la otra
Parte, en los siguientes casos
a) A una Afiliada;
b) En relación cor
> compromiso de confidencialidad
e) En tanto así se requiera por ley, reglamento o resolución de
autoridad competente, incluyendo sin limitación, los reglamentos o
resoluciones de autoridades gubernamentales, organismos aseguradores
o bolsa de valores en la que los valores de PERUPETRO, de las
LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 TizLerax: 440 8798
EMAIL: HIDALGO NOTARIAHIDALGO.COM WEB: HTTP://WWW NOTARIAHIDALGO.COM. -

Yac!

jentes al vencimiento de

TESTIMONIO

HIDALGO

mpresas que conforman el Contratista o de
cualquiera de ellos estén registrados
d) A consultores, contadores, auditores, financistas, profesionales,
posibles adquirentes o cesionarios de PERUPETRO o de cuala
las empresas que conforman el Contratista o de una participac
el Contrato, conforme sea necesa i a las Operaciones
obteniendo un compromiso de confidencial
asos en que las Partes acuerden comun.
confidencial O reservada a terceros, deberán de

2 en

de
ar expresa

constficia del carácter de tal información, a fin de que ésta no sea
divulkada por hos terceros,====
6.8 PERÍPETRO tiene el derecho de publicar o de cualqu:

cer los datos e informes geológicos, científicos y
áreas de las que el Contratista haya hecho suelta.
el caso de las áreas en operación, el derecho a que se refiere el párrafo
fterior será ejercido al vencimiento del segundo año de recibida la
nformación o antes si las Partes así lo acuerdar
la SÉTIMA.- COMITÉ DE SUPERVISIÓN:
El Comité de Supervisión estará
mbros del Contratista o sus alterno
mbros de PERUPETRO o sus alternos,
presidirá el Comité de Supervisión.
Dicho Comité de Supervisión se instalará y aprobará
reglamento de funcionamiento dentro de los sesenta (60)
Fecha de Suscripción.
El Comité de Supervisión tendrá las siguientes atribucion:
a) El intercambio y discusión entre sus mbros de
relativa a las Operaciones;
b) Evaluar la ejecución de los programas mí
Exploración a que se refiere el acápite 4.6;
e) Evaluar los planes y- programas de trabajo a que se
acápites 4.8 y 5.3., así como la ejecución de los mismos;
d) Verificar la ejecución de las Operaciones, para
representantes de las Partes acreditados ante
Supervisión podrán contar con la asesoría necesaria;
e) Verificar el cumplimiento de todas las obligaciones relativas a las
Operaciones que se establecen en el Contrato o que las Partes
acuerden por cualquier otro documento; y.=
£) Las demás atribuciones que se establecen e
Partes acuerden.
El Comité de Supervisión se reunirá cada vez que lo solicite cualesquiera de
las Partes y con la periodicidad que establezca su reglamento. Se requerirá
la asistencia de por lo menos un miembro representante de cada Parte para
que se considere constituido el Comité de Supervisión
Cada una de las Partes se hará cargo de los gastos que implique mantener a
sus respectivos miembros en el Comité de Supervisión
En la eventualidad de producirse y mantenerse en el Comité de Supervisión
una discrepancia entre las Partes, cada una de ellas podrá soli
opiniones técnicas o legales que estime convenientes y las
Comité de Supervisión en reu: extraordinaria. De no llegarse a
ón extraori el asunto será vado a
generales de las Partes para su solución. En caso de
discrepancia, será de aplicación lo dispuesto en
CLAUSULA OCTAVA.- REGALIA Y VALORIZACIO
B.1 El Contratista pagará la regalía en efectivo, sobre la base de 1
Hidrocarburos Fiscalizados, valorizados en uno o más Puntos de Fiscaliza
de la Producción, de conformidad con los acápites 8.3, 8.4 y
de pérdida de Hidrocarburos será de aplicación lo estipulado
14.2
8.2 Para los efectos de esta cláusula, los siguientes términos tendrán los
significados que se indican a contin
8.2.1 Costo de Transporte y Almacenamiento: es
Dólares por Barril o Dólares por
comprende
a) La tarifa pagada a terceros o la Tarifa Estimada, expresada en
Dólares por Barril o Dólares por millones de Btu, según sea el
caso, por el transporte y almacenamiento necesario de los
Las CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TeLErAX: 440 8798
EMAIL: HIDALGO(ONOTARIAHIDALGO.COM - WEB: HTTP://WWW NOTARIABIDALGO.COM

Notaria de Lima

CECILIA HIDALGO MORAN

el Contrato o que las

en

re

el

costo, expresado en
sea el caso, que

TESTIMONIO

HIDALGO

la Producción hasta un
cluyendo el almacenamiento en ese
Gastos de manipuleo y despacho,
correspondan, de los
fija de conexión al bugue o hasta las
para llevar a cabo la vent
íodo de Valorización: es cada quincena de un mes ario
kLendiéndose que la primera quincena es el período comprendido desde
primero hasta el decimoquinto Día de dicho mes calendario, y la
lsegunda quincena es el período que falta para la finalización de
dicho mes calendario.====
Por acuerdo de las Pa
correspondientes lo permit
extendido o acortado.
Precio de Canasta: es el precio expresado en Dólares por Barril, que
representa el valor FOB puerto de exportación peruano, determinado de
conformidad con subacápite 8.4.1 para el Petróleo Fiscalizado, con
el subacápite 8.4.2 para los Condensados Fiscalizados y con el
subacápite 8.4.3 para los Líguidos del Gas Natural Fiscaliízados
precio Realizado: es el precio, expresado en Dólares por MMBtu
efectivamente pagado o pagadero por un comprador al Contratista por
el Gas Natural Fiscalizado y que debe incluir cualquier otro concepto
que se derive directamente de la venta de Gas Nat: zado y
del volumen efectivamente entregado de Gas Natural
No se tomarán en consideración para el cálculo del
a) Cualquier pago resultante de las conciliaciones de volíme:
de Gas Natural contenidos en los respectivos contratos
compraventa; Ys
b) El Impuesto General a las Ventas, el Impuesto Selectivo al
Consumo, el Impuesto de Promoción Municipal y/o cualquier otr
impuesto al consumo.
Tarifa Estimada: es el costo expresado en Dólares por Bar
Dólares por MMBru, según sea el caso, correspondiente al transporte
desde un Punto de Físcalización de la Producción hasta un punto de
venta o exportación o hasta otro ducto de terceros. Dicho costo
deberá tomar en cuenta los conceptos, metodología y procedimientos
referidos en el "Reglamento de Transporte de Hidrocarburos por
Ductos", sus modificaciones o el que lo sustituya.
valor del Petróleo Fiscalizado: es el resultado de multiplicar el
Petróleo Fiscalizado de un Período de Valorización por el Precio de
Canasta del Petróleo Fiscalizado para dicho período, precio al cual
se le habrá restado el Costo de Transporte y Almacenar
el caso.=
8.2.7 Valor de los Condensados Fiscalizados: es el resultado de multiplicar
los Condensados Fiscalizados de un Período de Valorización por el
Precío de Canasta de los Condensados Fiscalizados para dich
período, precio al cual se le habrá restado el Costo de Transporte y
Almacenamiento, de ser el caso

b

calizados hasta la brida
instalaciones necesari

Zn

Notaría de Lima

CECILIA HIDALGO MORAN

iento, de ser

de multiplicar los Líquidos del Gas Natur:
Período de Valorización por el Precio de Canasta de los
s Natural Fiscalízados para dicho período, precio al
habrá restado el Costo de Transporte y Almacena
caso.
8.2.9 Valor del Gas Natural Fiscalizado: es el resultado de mult
Gas Natural Fiscalizado, en términos de su contenido calórico, en
millones de Btu, de un Período de Valorización por el Precio
Realizado para dicho período, precio al cual se le habrá restado el
Costo de Transporte y Almacenamiento, de ser el caso.
8.3 El Contratista a momento de efectuar la declaración de Descubr 10
Comercial de Hidrocarburos optará por la aplicación de una de las dos
metodologías establecidas en los subacápites 8.3 y 8.3.2, luego de lo
cual, no podrá efect: o de metodología durante el resto de la

Vigencia del Contrato E
8.3.1 Metodología por Escalas de Producción: Conforme a esta metodología,
se establecerá un porcentaje de regalía para los Hidrocarburos

Las CAMELIAS 140, SAN ISIDRO - CENTRAL TELER: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO(E NOTARIARIDALGO.COM - WEB: HTTP)/WWW.NOTARIAHIDALGO.COM

TESTIMONIO

HIDALGO

Líquidos Fiscalizados y los Líquidos del Gas Natural Fiscalizados, y
otrofporcentaje de regalía para el Cas Natural alizado, por cada
Pergodo de Valorización, de acuerdo a la siguiente tabl

oducción Fiscalizada Regalía

MBDC | en porcentaje
: |
<o5 [ 5 |
5 - 1007 > 5-20 ERA
>100 | 20

MBDC: Miles de Barriles por día calendari.
Cuando el promedio total de Hidrocarburos Líquidos calizados y los
Líquidos del Gas Natural Fiscalizados, sea menor o igual a 5 MBDC se
aplicará el porcentaje de regalía de 5%*. Cuando dicho prome
igual o mayor a 100 MBDC se aplicará el porcentaje de regalía de 20%.
Cuando dicho promedio esté entre 5 MBDC y 100 MBDC se aplicará el
porcentaje de regalía que resulte de aplicar el método de
interpolación line
La regalía que el Contratista deberá pagar por los Hidrocarburos
Líquidos Fiscalizados y los Líquidos del Gas Natural Fiscalizados,
será el resultado de aplicar el porcentaje de regalía obtenido para
díchos Hidrocarburos a la suma del Valor del Petróleo Fiscalízado, el
Valor de los Líquidos del Gas Natural Fiscalizados y el Valor de lo
Condensados Fiscalizados, en el Período de Valorización
En el caso de Cas Natural Fiscalizado para determinar su promedio en
barriles por día, se utilizará la siguiente equivalencia: Barriles
serán equivalentes al volumen de Gas Natural Fiscalizado expresado en
píes cúbicos estándar divididos entre el factor ci

veintiséis (5,626) = .
La regalía que el Contratista deberá pagar por el Gas
Fiscalizado, será el resultado de aplicar el porcentaje de
obtenido para dicho Hidrocarburo al Valor Gel Cas

Fiscalizado, en el Período de Valorización.
Metodología por Resultado Económico (RRE): Conforme a esta
retodología, el porcentaje de regalía será el resultado de sumar el
porcentaje de la regalía fija de 5% mas el porcentaje de la rega
variable, de acuerdo a lo siguiente:

3
E
publ

ES
No)
dEl

3

e
Z

A
<
pea
o
>
g
<L
a
a
E
=
E
¡o)

RRE =- 5 + RV

RV : Regalía Variable +
Factor R t-
La Regalía Variable se aplica
de:

cuando:

0+ s Regalía Variable
Para resultados negativos de RV se considera 0%, para resultados de
RV mayores a 20%, se considera 20
Ingresos correspondientes al período anual anterior al momento
en el cual se hace el cálculo de la Regalía Variable
comprenden los conceptos aplicables al Factor R t
Y t-1: Egresos correspondientes al período anual anterior al momento
en el cual se hace cálculo de la Regi
Comprenden los conceptos aplicables al Factor R t-1
Factor R t-1: Es el cociente entre los ingresos y egresos acum
desde la Fecha de período
inclusive.
Período anual

momento en el cual se hace

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELER: 442 2141 TLerax: 440 8798
EMAIL: HIDALGO(ONOTARIAHIDALGO.COM - WEB: HTTP.)/WWW.NOTARIAHIDALGO.COM
TESTIMONIO

HIDALGO

el cálculo de la Regalía Variable

Donde:
Ingresos acumulados
Acum[PFP* (PCP-CTAP)] + Acum[PFC* (PCC-CTAC)] +
Acum [PFG* (PRG-CTAG)] + Acum[PFL* (PCL-CTAL)] + Acum[o1]
PFP Producción Fiscalizada de Petróleo
” Precio de Canasta para Petróleo
= Costos de Transporte y Almacenamiento para
= Producción Fiscalizada de Condensados.=
= Precio de Canasta para Condensados.
= Costo de Transporte y Almacenamiento para Condensados .
= Producción Fiscalizada de Gas Natural.
= Precio Realizado de Gas Natural
= Costo de Transporte y Almacenamie
= Producción Fiscalizada de Líquido:
Precio de Canasta para Líquidos d
= Costos de Transporte y Almacenam
Gas Natural
tros
Egresos acumulados
Acu: (Inversión + Gastos + Regalía + Otros Egresos
El detalle de los ingresos y egresos así como la oportunidad del
registro de los componentes/ del Factor R t-1, se especifican en el
- Procedimiento Contable
o del porcentaje de la Regalía Variable se efectúa dos veces
una en el mes de enero, con información de los Ingresos y
Egresos de enero a diciembre del año calendario anterior; y otra en
el mes de julio, con información de julio del año calendario anterior
a junio del año calendar orriente.
Para los efectos del Contrato, el precio de cada una de las clases de
Hidrocarburos Fiscalizados será expresado en Dólares por Bar:
por millón de Btu, según sea el caso y será determ
a inuación:===
8.4.1 Para la determinación del Precio de Canasta
scalizado, se procederá de la siguiente manera:
a) Com una anticipación no menor de noventa (90) Días a la
Fecha de Inicio de la Extracción Comercial de Petróleo las
Partes determinarán la calidad de Petróleo que se va a
producir en el Área de Contrato
b) Dentro de los treinta (30) Días siguientes a
determinación a que se refiere el literal anterior,
Partes seleccionarán una canasta de Petróleo de hasta
máximo de cuatro (4) componentes los que deberán ci

"

to para Gas Nat:
del Gas Natural.
1 Gas Natural.=

mto para

>

ingresos.===

ria de Lima

N

CECILIA HIDALGO MORAN

siguiente:==== a
1. Que sean de calidad similar al Petróleo que se vaya
a medir en

Producción;
2. Que sus cotizaciones aparezcan regularmente en la
publicación "Platt's” u otra fuente reconocida por

la industria petrolera y acordada por las Partes;

Y

3. Que sean competitivos en el mercado o mercados a los
cuales podría venderse el Petróleo que se vaya a
medir en un Punto de Fiscalización de la Produc

Jn.

e) Una vez dete ado lo establecido en los literales
precedentes, las Partes suscribirán un "Acuerdo de
Valorización" en el que establecerán los términos y

condiciones adicionales a los que se detallan en este
subacápite y que se requieran para su correcta aplicación.=
En el "Acuerdo de Valorización" se definirán los
procedimientos de ajuste que sea necesario establecer por
razón de calidad. Los ajustes por calidad considerarán
premios y/o castigos por mejoramiento y/o degradación de la
calidad del Petróleo Fiscalizado con relación a la calidad
de los tipos de Petróleo que integran la canasta. Asimismo
en el "Acuerdo de Valorización" se establecerá su vigencia y
la periodicidad con que deberá revisarse los métodos y

LAS CAMELIAS 140, SAN ISIDRO - CENIRAL TiLER: 442 2141 TeLrrax: 440 8798

EMAIL: HIDALGO(ENOTARIAHIDALGO.COM - WEB: HTIP.//WWW.NOTARIAHIDALGO.COM

TESTIMONIO

M41IDALGO

acuerden, de
una determinación rea
o Fiscalizado. Si alguna de las Partes en
onsidera que la aplicación de los métodos
os establecidos en el "Acuerdo de
no da como resultado una determinación
realista del valor FOB puerto de exportación peruano del
Petróleo Fiscalizado, las Partes podrán acordar la
aplicación de otros métodos y procedimientos
efectivamente produzcan dicho resultado.
d) Cada seis (6) Meses o antes si alguna de las Partes lo

4

solicita, las Partes podrán revisar la canasta establecida

seca.

de

para valorización del Petróleo zado, a
verificar que sigue cumpliendo con las condiciones s
enumeradas. Si se verifica que alguna de dichas condiciones
ya no se cumple, las Partes deberán modificar la canasta
dentro de los treinta (30) Días siguientes a la fecha en

ue

se inició la revísión de la canasta. Si vencido este plazo
las Partes no hubieran acordado una nueva canasta, se
procederá de conformidad con lo estipulado en el subacápite
8.4.5.

Si se verifica que la gravedad API (promedio ponderad:
contenido de azufre, u otro elemento que mida la calid.
Petróleo Fiscalizado hubiera variado significativaner
relación a la calidad de los componentes que integran la
canasta (promedio aritmético simple), las Partes deberán
modificar la composición de la camasta con el objeto de que

la misma refleje la calidad del Petróleo Fiscalizado.

e) En la eventualidad que en el futuro el precio de uno o más
de los tipos de Petróleo que integran la canasta fuera
cotizado en moneda distinta a Dólares, dichos precios serán
convertidos a Dólares a las tasas de cambio vigentes en las
fechas de cada una de las referidas cotizaciones. Los t

de cambio a utilizarse serán el promedio de las tasas de
cambio cotizadas por el Citibank N.A. de Nueva York,
York. A falta de esta institución, las Partes acordarán otra

que la sustituya adecuadamente.

É) El Precio de Canasta Que se utilizará para calcular la
valorización del Petróleo Fiscalizado en un Período de
Valorización será determinado de la siguiente manera

1. Se determina el precio promedio de cada uno de los

tipos de Petróleo que integran la canasta, calculan

la media aritmética de sus cotiza

en el Período de Valorización. Sólo se considera

los Días en los que todos los componentes que

integran la canasta, hayan sido cotizados. Queda

endido que si en una edición regular del "Platt's'
aparecieran dos o más cotizaciones para el mismo
componente de la canasta, se utilizará la cotización
de fecha más cercana a la fecha de la publicación
("Prompt Market"); y.

ima

de L

aria

Not

CECILIA HIDALGO MORAN

ones publicadas

2. Los precios promedio resultantes de acuerdo a lo

antes indicado, para cada uno de los componentes de

la canasta, serán a su vez promediados, para así

cbtener el Preci de Canasta

del Petróleo Fiscalizado

8.4.2 Para la determinación del Precio de Canasta de Condensados

Fiscalizados se procederá de acuerdo a lo esta ido en el

subacápite 8.4.1, en lo que resulte aplicable. Las Partes podrán

acordar los ajustes necesarios para que el Precío de Canasta refleje

en la mejor forma el valor de los Condensados Fiscalizados

8.4.3 Para la determinación del Precio de Canasta de los Líquidos del Gas

Natural Fiscalizados se procederá de acuerdo a lo establecido en el

subacápite 8.4.1, en lo que resulte aplicable. Las Partes podrán

acordar los ajustes necesariós para que el

en la mejor forma el valor de los L1

Fiscalizados.

Las Camenzas 140, SAN ISIDRO - CENTRAL Ter: 442 2141 TeLerax: 440 8798
EMAIL: HIDALGO ONOTARIAHIDALGO.COM - WEB: HTTP://WWW. NOTARIAHIDALGO COM.

de Canasta r
del Gas Natural

TESTIMONIO

HIDALGO

ECILIA HIDALGO MORAN
Notaria de Lima

É

8.4.4 El precio del Gas Natural Fiscalizado estará representado por el
Precio Realizado, el mismo que deberá reflejar el precio de venta en
el rcado nacional o en un punto de exportación dentro del
territorio nacional, según fuera el caso. El valor mínimo a aplicar
como Precio Realizado, será de 0.60 US$ / MMB

8.4.5 En caso que las Partes no pudieran 11

llegar iera de los
acuerdos contemplados en este acápite, aplicación 1
dispuesto en el acápite 21

8.5 perjuicio de lo estipulado en del anexo
"E",  Procedímiento Contable;
establecieran/fue ha habido un erri
dicho error Áfsultara que debe aplicarse factor
faplícarse en un mom a aquel en que se aplicó, se
alizar la correspondiente corrección con efecto al período en
ió en el error, reajustándose a partir de ese período
regalía. Todo ajuste prod menor pago de la regalí
reses a favor de la Parte afectada desde el momento en que se
" error. Las devoluciones que se haga al Contratista por un mayor
pago [de la regalía serán realizadas con cargo a los saldos que PERUPETRO
tengb/ que transferir al Tesoro. =
8.6 El ffnto de la regalía se calculará para cada Período de Valorización. El

respectivo se hará en Dólares a más tardar el segundo Día Útil después
finalizada la quincena correspondiente, debiendo PERUPETRO extender el
tificado respectivo a nombre del Contratista conforme a ley. El volumen
los Hidrocarburos Fiscalizados de cada quincena estará sustentado por las
oletas de fiscalización que PERUPETRO cumplirá con entregar al Contratista
debidamente firmadas en señal de conformidad. >
Por el Contrato, en el caso que el Contratista no a con pagar a
PERUPETRO, en todo o parte el monto de la regalías dentro del plazo
de
PERUPETRO los Hidrocarburos de su propiedad extraídos del Área de Contrato,
en la cantidad necesaria que cubra el monto adeudado, los gastos incurridos
y los intereses correspondientes según el acápite 19.6.
SULA NOVENA - TRIBUTOS
Cada una de las empresas que conforman el Contratista está sujeta al régimen
tributario común de la República del Perú, que incluye al régimen tributario
común del Impuesto a la Renta, así como a las normas específicas que al
respect se establece en la Ley NM? 26221, vigentes en la Fecha de
Suscripción.
El Estado, a través del Ministerio de Economía y Finanzas, garantiza a cada
una de las empresas que conforman el Contratista, el beneficio de estabilidad
tributaria durante la Vigencia del Contrato, por lo cual quedarán sujetas,
únicamente, al régimen tributario vigente a la Fecha de Suscripción, de
acuerdo a lo establecido en el "Reglamento de la Garantía de la Estabilidad
Tributaria y de las Normas Tributarias de la Ley N* 26221, Ley Orgánica de
drocarburos", aprobado por Decreto Supremo N* 32-95-EF, en la "Ley que
regula los Contratos de Estabilidad con el Estado al amparo de las Leyes
Sectoriales - Ley N* 27343" en lo que corresponda y en la "Ley de
Actualización en Hidrocarburos - Ley N* 27377". ammm
3.2 La exportación de Hidrocarburos provenientes del Área de Contrato que rea
cada una de las empresas que conforman el Contratista está exenta de
Tributo, incluyendo aquellos que requieren mención expresa.-
9.3 El pago por concepto de canon, sobrecanon y participación en la rer
cargo de PERUPETRO.===
9.4 El Contratista de confo ad con los dispositivos legales vigentes, pagará
los Tributos aplicables a las importaciones de bienes e insumos requeridos
por el Contratista para llevar a cabo las Operaciones, de acuerdo a ley.
9.5 De conformidad con lo dispuesto por el artículo 87* del Código Tributario,
cada una de las empresas que conforman el Contratista podrá llevar su
contabilídad en Délares y, por lo tanto, la determinación de la base
imponible de los Tributos que sean de cargo suyo, así como el monto de dichos
Tributos y el pago de los mismos, se efectuará de acuerdo a ley
9.65 Se precisa que cada una de las empresas que conforman el Cont
utilizará el método de amortización lineal en un período de cinco
ejercicios anuales, contados a partir del ejercicio al que corresponda
Fecha de Inicio de la Extracción Comercial
La referida amortización lineal se aplicará a todos los gastos de Exploración
Las CAMELIAS 140, SAN ISIDRO - CENTRAL Ter: 442 2141 Tenerax 440 8798
EMAIL: HIDALGO NOTARIAHIDALGO.COM - WEB: HTTP://WWW. NOTARIABIDALGO.COM.

estipulado en el acápite 8.6, el Contratista pondrá a disposició:

HIDALGO

CECILIA HIDALGO MORAN
Notaria de Lima

10.1

10.2

CLÁUSULA DÉCIMO PRIMERA

ÍA

11.2

TESTIMONIO

y Desarrollo y a todas
Fecha de Suscripción del
Comercial

inversiones que realice el Contratista desde la
ato hasta la Fecha de Inicio de la Extracción

sin exceder en ningún caso el plazo del Contrato,
por cualquier otro factor acordado por las Partes y luego de ap
amortización linealfa que se refiere el párrafo anterior, los
financieros de a las empresas que conforman el Contratista arrojase
un resultado negAÁvo o una pérdida fiscal, que a criterio de dicha empresa
se proyecte que va a poder ser compensada para efectos fiscales de acuerdo
as normas ffibutarias vigentes. La extensión del plazo de amortización
será puesta conocimiento previo de la Nacional de
stracy

DERECHOS ADUANEROS=
sta está autorizado a importar e:
hd con los dispositivos legales vigentes,

katista podrá importar temporalmente, por el período de dos (2) Años
destinados a sus actividades con suspensión de los Tributos a la
ación, incluyendo aquellos que requieren mención expresa; y, en caso
rirse prórroga, la solicitará a PERUPETRO por perí
rx dos (2) veces; quien gestionará ante
ocarburos la Resolución Directoral correspondiente
alada, la Superintendencia Nacional de Administració
orizará la prórroga del régimen de importación temporal
procedimiento, los requisitos y garantías necesarias para la aplicación
del régimen de importación temporal, se sujetarán a las normas conte
de Aduanas y sus normas modificatorias y reglamentarias
portación de bienes e insumos requeridos por el Contratista en la fase
de exploración, para las actividades de Exploración, se encuentra exonerada
de todo Tributo, incluyendo aquellos que requieren mención expresa, siempre

cuando se encuentren contenidos en la lista de bienes sujetos al

beneficio, de acuerdo a lo establecido en el artículo 56” de la Ley N*
26221. El beneficio se aplicará por el plazo que dure dicha fase.====
Los Tributos que gravan la importación de bienes e insumos requeridos por el
Contratista para las actividades de Explotación y para las actividades de
Exploración en la fase de explotación, serán de cargo y costo del
importador.=
PERUPETRO podrá inspeccionar los bienes importados en forma definitiva o
temporal bajo esta cláusula, para las actividades de Exploración de la fase
de exploración, para verificar si dichos bienes han sido importados
exclusivamente para las Operaciones
El Contratista deberá informar periódicamente a PERUPETRO sobre los bienes e
insumos que hayan sido exonerados de Tributos, de acuerdo a lo dispuesto en
el artículo 56* de la Ley N* 26221.
El Contratista no podrá reexportar

disponer para otros fines los bienes e

insumos señalados en el párrafo anterior, sin autorización de PERUPETRO.
obtenida la autorización, el Contratista deberá aplicar los Tributos que
correspondan, conforme a lo dispuesto en el artículo 57* de la Ley N” 26221

DERECHOS FINANCIEROS

Garantía del Estado
Interviene en el Contrato el Banco Central de Reserva del Perú, de
conformídad con lo dispuesto en la Ley N* 26221 y por el Decreto Legi
N* 668, para otorgar por el Estado a cada una de las empresas gue confo
el Contratista las garantías que se indica en la presente cláusula, de
acuerdo al régimen legal vigente en la Fecha de Suscripción.===
Las garantías que se otorga en la presente cláusul
para el cesionarío en caso de una eventual cesió:
Orgánica de Hidrocarburos N' 26221 y al presente
Régimen Cambiario= =
Banco Central de Reserva del Perú, en representación del Estado y en
límiento de las disposiciones legales vigentes a la Fecha de
Suscripción, garantiza que cada una de las empresas que conforman el
Contratista gozará del régimen cambiario en vigor en la Fecha de Suscripción
y, en consecuencia, que cada una de dichas empresas tendrá el derecho a
disponibilidad, libre tenencia, uso y disposición interna y externa de
moneda extranjera, así como la libre convertibilidad de moneda nacional a
Las CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELERAX: 440 8798
EMAIL: HIDALGO(E NOTARIAHIDALGO.COM - WEB: HTTP3// WWW. NOTARIAHIDALGO.COM.

TESTIMONIO

HIDALGO

CECILIA HIDALGO MORAN

Notaria de Lima

extranjera en el mercado cambiario de oferta y demanda, en los

términos y condiciones que se indica en la presente cláusula.=
En ese sentido, el Banco Central de Reserva del Perú, en representación del
Estado, garantiza a cada una de las empresas que conforman el Contratista de
acuerdo al régimen legal vigente en la Fecha de Suscripci

a) Misposición de hasta el ciento por ciento (100%) de las
generadas por sus exportaciones de los Hidrocarburos
zados, las que podrá disponer directamente en sus cuentas
drias, en el país o en el exterior.
b) le disposición y derecho a convertir libremente a divisas hasta

ciento por ciento (100%) de la moneda nacional resultante de
Ás ventas de Hidrocarburos Fiscalizados al mercado nacional y
erecho a depositar directamente en sus cuentas bancarias, en
país o en el exterior, tanto las divisas como la moneda nacional
Derecho 2 mantener, controlar y operar cuentas bancarias en
cualquier moneda, tanto en el país como en el exterior, tener el
control y libre uso de tales cuentas y a mantener y disponer
libremente en el exterior de tales fondos de dichas cuentas sin
restricción alguna
Sin perjuicio de todo lo anterior, el derecho a disp
bremente, distribuir, remesar o retener en el exterior

restricción alguna, sus utilidades netas anuales, determinadas con
arreglo a ley.
hisponibilidad y Conversión a Divisas

Queda convenido que cada una de las empresas que confor st
acudirá a las entidades del sistema financiero establecidas en para
acceder a la conversión a divisas, a que se refiere el del

acápite 11.2
En caso de que la disponibilidad de divisas a que se refiere el párrafo
anterior no pueda ser atendida total o parcialmente por las entidades antes
mencionadas, el Banco Central de Reserva del Perú garantiza que
proporcionará las divisas necesarias
Para el fin indicado, cada una de las empresas que conforman Contrati
deberá dirigirse por escrito al Banco Central, remitiéndole fotocopia
comunicaciones recibidas de mo menos de tres (3) entidades del
financiero, en las que se le informe la imposibilidad de atender, en todo o
en parte, sus requerimientos de divisas. -
Las comunicaciones de las entidades del sistema fin
los dos (2) Días Útiles ulteriores a la fecha de su emisió>
Antes de las once (11) antes meridiano del Día Útil siguiente al de la
presentación de los documentos precedentemente indicados, el Banco Central
de Reserva del Perú comunicará a la respectiva empresa que conforma el
Contratista el tipo de cambio que utilizará para la conversión demandada, el
que regírá siempre que dicha empresa haga entrega ismo día del
contravalor en moneda nacional.==== =.=
si, por cualquier circunstancia, la entrega del contravalor no fuese hecha
por la empresa en la oportunidad indicada, el Banco Central de Reserva del
Perú, le comunicará al Día Útil siguiente, con la mi itación hora:

el tipo de cambio que regirá para la conversi de efectuársela ese mismo
día
Sin perjuicio de lo anterior, en caso de que el Banco Central de Reserya di
Perú comprobara, oportunamente, que dicha disponibilidad no puede ser
atendida total o parcialmente por las entidades antes mencionadas,
icará a la empresa para que acuda al Banco Central de Reserva del Perú
siento a la conversión

anciero serán válidas por

ESA

isas.=
11.4 Modificación al Régimen Cambiario= ==
El Banco Central de Reserva del Perú, en representación del Estado
garantiza que el régimen contenido en esta cláusula continuará siendo de
aplicación para cada una de las empresas
durante la Vigencia del Contrato.
En caso de que por cualquier circunstancia el
determinado por la oferta y demanda, el tipo de cam
de las empresas que conforman el Contratista será
a) Si se estableciera un tipo de cambio oficial único, de
para todas las operaciones en moneda extranjera o
ésta, a partir de su fecha de vigencia éste será el utilizado bajo
LAS CAMELAS 140, SAN ISIDRO - CENIRAL TELEF: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO(ONOTARIAHIDALGO.COM - WEB: HTTP )/ WWW NOTARIAHIDALGO. COM

ue conforman el Contratista,

TESTIMONIO

HIDALGO

el Contrato.
De establecerse un régimen de tipos de cambio diferenciados
múltiples o si se diera diferentes valores a un tipo de cam
único, el tipo de cambio a ser utilizado para todas
operaciones de cada una de las empresas que conforman
contratista será el más alto respecto de la moneda extranjera
11.5 Aplicación de Otras Normas Legales
Las garantías que otorga Banco Central de Reserva di
las empresas que conforman el Contratista
del Contrato.=
Cada de las empresas que conforman
acogerse total
dispos
Vigencia del
contemplados
o sean de ay
nuevos dis

subsisti

ente, cuando

tivos o normas can as q
incluyendo aquellos que traten
cláusula, siempre que ten:
actividad de Hidrocarburos. El acogimi:

vos o normas antes indicados no afectará la vigencia de

que se refiere la presente cláusula, ní el ejercicio de aque
que se refieran a aspectos distintos a los contemplados en
spositivos o normas a los que se hubiere acogido la referida

gara:

/

Expresamente convenido que la referida empresa podrá, en cualquier
momenfo, retomar las garantías que escogió no utilizar y
etomar tales garantías no crea derechos mi obligaciones para dicha
lesa respecto del período en que se acogió a los nuevos disposítivos o
fas antes señalados
(nismo, se precisa que retomar tales garantías, en nada afecta a éstas o a
s demás garantías, ni crea derechos u obligaciones adicionales para esa
presa.
1 acogimiento por la empresa a los nuevos dispositivos legales de cambio o
iarías, así como su decisión de retomar las garantías q
no zar transitoriamente, deberán ser comunicadas por escrit
Central de Reserva del Perú y a PERUPETRO.===: ====
Lo establecido en este acápite es sin perjuic
párrafo del acápite 11.4
Información Económica Les
Cada una de las empresas que conforman el Contratista remitirá
mensual al Banco Central de Reserva del Perú relativa a 8
económica, de conformidad con el artículo 74 de la Li a
aprobada por Decreto Ley N” 26123
CHAUSULA DECIMA SEGUNDA.- TRABAJADORES====

o)
E
ol

2
$)
3
E

E
A

Z
<
19%
¡o)
>
jo)
¡0)
Z
a
[so]
SS
E
E
O

+1 Las Partes convienen que al término del quínto Año co:

Fecha de Inicio de la Extracción Comercial, el Contratista
a todo su personal extranjero por personal peruano
calificaciones profesionales. Se exceptúa de. lo anterior a person
extranjero para cargos gerenciales y al que sea necesario para
realización de trabajos técnicamente especializados, en relación con las
Operaciones. El Contratista conviene en capacitar y entrenar al personal
peruano en la realización de trabajos técnicamente especializados a
personal peruano pueda sustituir progresivamente al personal extrar
la realización de dichos trabajos
12.2 Al inicio de las Operaciones y al

Contratísta entregará a PERUPETRO un cuadro estadístico del

servicio para las Operaciones, de acuerdo al

al Contratista.
CLAUSULA DECIMA TERCERA.
13.1

form

PROTECCION AMBIENTAL Y RELACIONES COMUNITARIAS=
Contratista se obliga a cumplir las disposiciones del "Reglamento para
Protección Ambiental en las Actividades de Hidrocarburos" aprobado por
Decreto Supremo N* 015-2006-EM y modificatorias, la Ley N% 28611, Ley
General del Ambiente y modificatorias, así como las demás disposiciones
ambientales entes en lo que sea aplicable.
13.2 El Contratista conducirá las Operaciones de acuerdo a las leyes y
reglamentos de protección ambiental, sobre comunidades nativas y campesinas
y a los convenios internacionales ratificados por el Estado Peruano
Asimismo, deberá respetar la cultura, usos, costumbres, pri:
de las comunidades, manteniendo una adecuada armonía co:
la sociedad civil.===

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO (E NOTARIAHIDALGO.COM - WEB: HTTP WWW. NOTARIAHIDALGO.COM.

os y valores

TESTIMONIO

HIDALGO

ima

aria de Li

CECILIA HIDALGO MORAN
Not

13.3 El Contratista ut

CLAUSULA DECIMA CUARTA -
PERDIDAS

14.

14.

15.

CLAYSULA DECIMA QUINTA.- CAPACITACION Y TRANSFERENCIA DE TECNOLOGIA.

ilizará las mejores técnicas disponibles en las prácticas
de la industria internacional, con observancia de las Leyes y regula
ambientales, sobre la prevención y control de la contaminación am
aplicables a las Operaciones; asimismo conducirá las Operaciones conforme a
las regulaciones vigentes sobre preservación de la diversidad biológica, de
los recursos naturales y la preservación de la seguridad y salud de la
población y de su personal
)NSERVACION DE LOS HIDROCARBUROS Y PREVENCION CONTRA

1 El adoptar toda medida razonable para prevenir la pérdida o
desperdicio de Mós Hidrocarburos en la superficie o en el subsuelo de
cualquier formal du idades de Exploración y Explotación

2 En caso de rocarburos en la superficie, en el Área de
Contrato o £ lla, que deban ser informados de acuerdo a las normas
legales vig s, el Contratista deberá comunicar inmediatamente este hecho
a PERUPETRY, indicándole el volumen estimado del derrame y las acciones
tomadas paa subsanar las causas del mismo. PERUPETRO tiene el derecho de
verif men del derrame y analizar sus causas.
En caso fa das en la superficie, en el Área de Contrato o fuera de

Punto de Fiscalización de 1 nm, debido a

negligífncia grave o conducta dolosa del Contratista, el volumen perdido será

la octava e incluido en el cálculo de la

sin perjuicio de lo estipulado en el acápite 13.1.

so de pérdidas antes del Punto de Fiscalización de la Producción en

aciones distintas a las descritas en el párrafo anterior y que den
en a una compensación al Contratista por parte de terceros, el monto de
compensación recibida por los Hidrocarburos perdidos, multi ado por el
ctor que resulte de dividir el monto de la regalía pagada por los
fdrocarburos Fiscalizados en el Punto de Fiscalización de la Producción
ue correspondan los Hidrocarburos perdidos en la "Quincena" en que ocurrió
la pérdida, entre el valor de tales Hidrocarburos Fiscalizados, determinado
de acuerdo al acápite 8.2 en la misma quincena, será el to que el

Contratista deberá pagar por concepto de regalía por los rocarburos

idos, a más tardar al segundo Día útil de recibida dicha compensación,

juicio de lo estipulado en el acápite 13,

de ell

Producci

al

limiento de lo establecido por el artículo 29” de la Ley N* 26221, el
Contratísta se obliga a poner a disposición de PERUPETRO, en cada año
calendario durante la Vigencia del Contrato, la siguiente suma:

| niteral ' [aporte Anual
| | Len uss) |
pr a) | Hasta el año calendario en que tenga lugar | 50,000.0 |
|_ Fecha de Inicio de la Extracción Comercial. |
T ]
») | A partir del año calendario siguiente |
| la Fecha de Inicio de la Extracción |
| - Comercial.
Barriles por Día
| be p a 30,000 80,000.0
l De 30,001 a 50,000 | 120,000.00
[ De 50,001 a más 189,000.90

El primer pago se efectuará en la Fecha de Suscripción en un monto que se
determinará multiplicando el aporte anual correspondiente al literal a), por
la £rao que resulte de dividir el número de Días que falten para
completar el año calendario en curso entre trescientos sesenta y cinco
(365) .=== =

El aporte anual de capacitación er

n]

caso del literal b), será el que

corresponda al tramo en que se encuentre la producción diaria promedio de

los Hidrocarburos Fiscalizados en el año calendario anterior, la cual se
obtendrá dividiendo el volumen total de los Hidrocarburos zados en
dicho Año entre el correspondiente número de Días
Para determinar los Bar s / Día en caso de producción de Cas Natural
Fiscalizado, se utilizará la siguiente equivalencia: Barriles serán
equivalentes al volumen de Gas Natural expresado en pies cúbicos estándar

Las CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELERAx: 440 8798
EMAIL: HIDALGO ONOTARIAHIDALGO.COM - WEB: HTTP://WWW. NOTARIAHIDALGO. COM.

TESTIMONIO

HIDALGO

CECILIA HIDALGO MORAN
Notaria de Lima

divididos entre el factor cinco mil seiscientos veintiséis (5,626).
Los pagos a que se refiere el presente acápite, excepto el primer pago,
serán efectuados durante el Mes de enero de cada año calendario. Los pagos
podrán hacerse mediante transferencia bancaria siguiendo las instrucciones
que PERUPETRO proporcionará para estos efectos
15.2 El Contratista cumplirá con las obligaciones establecidas er
depositando el aporte en la cuenta que PERUPETRO le señale
PERU:

PETRO entregará al Contratista una comunicación manifestando la
ormidad del pago, dentro de los cinco (5) Días Útiles de haber recibido

15.3 Los programas de capacitación que el Contratista establezca para su
personal, tanto en el país como en extranjero, serán puestos en
conocimiento ¿sf PRRUPETRO =

Contratisfá se compromete, durante la fase de explotación y de ser

posible, ante la fase de exploración, a tener un programa para

estudianteW universitarios a fin que realicen prácticas con el objeto que
éstos puellan, de acuerdo con los requerimientos de la universidad de donde
proveng lementar su formación académica, todo ello de acuerdo a la
la República del Perú, sin que esto
una. As , el Contratista pondrá dicho progr

15.4

IMA SEXTA - CESION Y ASOCIACION -
16.1 caso que cualquiera de las empresas que conforman el Contratista llegue
acuerdo para ceder su posición contractual o asociarse con un tercero
Contrato, procederá a notificar a PERUPETRO respecto de dicho ac
la notificación deberá acompañarse la solicitud de calificación del
esionario o del tercero y adjuntarse la información complementaria que
Cesulte necesaria para su calificación como empresa petrolera, conforme a

otorga la calificación solicitada, la cesión o asociación se
cto mediante la modificación del Contrato, realizada conto:

ualquiera de las empresas que conforman el Contratista, previa notificación
a PERUPETRO, podrá ceder toda O parte de su participación en el Contrato a
una Afiliada, conforme a ley.

El cesionario otorgará todas las garantías y asumirá todos los derechos,
responsabilidades y obligaciones del cedente derivadas del Contrato.==
/LAUSULA DECIMA SETIMA - CASO FORTUITO O FUERZA MAYOR=
7.1 Ninguna de las Partes es imputable por la inejecuci
níento parcial, tardío o defectuoso, durante el

a obligación o su
mino en que dicha
Fuerza Mayor y

cumpl

o
siempre que acredite que tal causa impide su debido cumplimie:
17.2 La Parte afectada por el Caso Fortuito o Fuerza Mayor notif

dentro de los cinco (5) Días siguientes de
Pa

cará por escrito
roducida la causal a la otra

e respecto de tal evento y acreditará la forma en que afecta la
ejecución de la correspondiente obligación. La otra Parte responderá por

escrito aceptando o no la causal dentro de los quince (15) Días 5

de recibida la notificación antes mencionada. La no respuesta de
notificada en el plazo señalado se entenderá como aceptación de
invocada .===== ins

En el caso de ejecución parcial, tardía o defectuosa de obligac
afectada por Caso Fortuito o Fuerza Mayor, la Parte obligada a su
cumplimiento hará sus mejores esfuerzos para ejecutarla con arreglo a la
común intención de las Partes expresada en el Contrato, debiendo las
continuar con la ejecución de las cb
cualquier forma por dicha causa.
La Parte afectada por la causa de Caso Fortuito o Fuerza Mayor deberá
reiniciar el cumplimiento de las obligaciones y condiciones contractuales
dentro de un período de tiempo razonable, luego que dicha causa o causas
hubieran desaparecido, para lo cual deberá dar aviso a la otra Parte dentro
de los cinco (5) Días siguientes de desaparecida la causa. la Parte no
afectada colaborará con la Parte afectada en este esfuerzo.
En los casos de huelga, paro u otros similares, una de las Pa:
imponer a la otra una solución contraria a su voluntad.

17.3 El lapso durante el cual los efectos de la causa de Caso Fortuito
Mayor afecten el cumplimiento de las obligaciones contractuales, 5Ñ
agregado al plazo previsto para el cumplimiento de dichas obligaciones, y si

Las CAMELIAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 TELEFAX: 440 8798

EMAIL: HIDALGO E NOTARIAHIDALGO.COM - WEB: HTIR.// WWW. NOTARIAHIDALGO.COM

artes
les no afectadas en

gaciones contract:

TESTIMONIO

HIDALGO

fuera el caso, al de la fase cor
Vigencia del Contrato.
si la causa de Caso Fortuito o Fuerza Mayor afectara la ejecución
de los programas mínimos de trabajo a que se refiere el acápite 4.6, la
fianza que garantice dichp programa se mantendrá vigente y sin sex ejecutada
urante el lapso en quefftal causa afecte la indicada ejecución o durante el
lapso en que PERUPETMÉ no se pronuncie sobre la causal
Contratista y, si hubiera producido alguna discrepancia respecto a la
tencia de tal Áfusal, mientras no se resuelva la discrepancia. Con tal

1 Contrati deberá prorrogar o sustituir dicha fianza,

espondiente del Contrato y

invocada por el

ho PERUPETRO no se pronuncie sobre la causal invocada por
Aientras no se resuelva la discrepancia que pudiere haberse
su existencia, quedará en suspenso el cómputo del plazo para
del programa mínimo de trabajo respectivo. En caso que
to o Fuerza Mayor
el Contratísta, éste reanudará la ejecución del programa mínimo
pronto cesen los efectos de la indicada causal

17.4

utoridades correspondientes del Gobierno 2
necesarias para asegurar una implementación y operación con
de las actividades previstas bajo el Contrato
Enviene que cuando cualquiera de las Partes, a su solo
dere que su personal o el de sus subcontratistas no puedan
Área de Contrato con la seguridad necesaria en cuanto a su
física, la invocación de esta situación como causa de Caso
tuito o Fuerza Mayor no será discutida por la otra Parte.
caso que el Contratista se vea afectado por causa de Caso
uerza Mayor que le ida completar la ejecución del programa
trabajo del período en curso, vencido el término de doce (12) Meses
consecutivos contados a partir del momento en que aquella se produjo, el
Contratista podrá resolver el Contrato, para lo cual deberá m
decisión a PERUPETRO con una anticipación no menor de treinta (30) Días a la
fecha en la cual hará suelta del Área de Contrato.=
las disposiciones de esta cláusula décimo séti
obligaciones de pago de sumas de dinero
CLÁUSULA DECIMA OCTAVA - CONTABILIDA!
1 Cada una de las empresas que conforman el Contratista deberá
contabilidad, de acuerdo con los principios y las prácticas
establecidas y aceptadas en el Perú. Asimismo, deberá llevar y mantener
todos los libros, registros detallados y documentación que sean necesarios
para contabilizar y controlar las actividades gue realiza en el país y en el
extranjero con relación al objeto del Contrato, así como para adecuada
sustentación de sus ingresos, inversiones, costos, gastos y Tributos
incurridos en cada ejercicio. Dentro de los ciento (120) Días contados a
partir de la Fecha de Suscripción, cada una de las empresas que conforma;
Contratista, proporcionará a PERUPETRO una copia del "Ma
Procedimientos Contables” que haya decidido proponer para registrar sus
operaciones.
El "Manual de Procedi;
sig

1 que se

E
a]
3
dEl
3
o
Z

Z
<
2
2)
>
0
Q
je
<
=
=
E
a
Q
ha
9

Contables

lentos

iente
a) Idioma y moneda en que se llevarán los registros
b) Principios y prácticas contables aplicables.=
a) Estructura y Plan de Cuentas, de conto
requerimientos de la Comis

y Valores (CONASEV).

a) Mecanismos de identificación de las cuentas correspondientes
al Contrato y otros contratos por drocarburos, a las
actividades relacionadas y a las otras actividades.

n Nacional Supervisora de Empresas

e) Mecanismos de imputación de los ingresos, inversiones, costos

Y gastos comunes, al Contrato, a otros contratos por

drocarburos, a las actividades relacionadas y a las otras
actividades -

£) Determinación de las cuentas de ingresos y egresos y de los
registros detallados para efectos del cálculo del factor R t-
1, así como el detalle de los procedimientos descritos en el
anexo "E" del Contrato, de ser el caso."=

LAS CAMELIA 140, SAN ISIDRO - CENTRAL TELER: 442 2141 TeLEEAx: 440 8798
EMAIL: HIDALGO(ENOTARIAHIDALGO.COM - WEB: HIT /WWPW.NOTARIAHIDALGO.COM

HIDALGO

1ma

aria de Li

CECILIA HIDALGO MORAN
Not:

18.2

18.7

CLAUSÚLA DECIMA NOVENA - VARIOS

19.2

19.3

TESTIMONIO

Asimismo, el "Manual de los Procedimientos Contables" del
Operador deberá contener además, la descripción de los
procedimientos relativos a la administración
del Contrato, incluyendo el tratamiento de la participación de
los no operadores en dichas cuentas.
do en el "Manual de Procedimientos Contables" lo descrito
precedente, PERUPETRO, en un lapso no mayor de treinta (30)
icará a cada una de las empresas que conforman
tista su aprobación respecto del procedimiento contable del factor
R t- e Se contrae dicho literal o, en su defecto, las sugerencias que
para mejorar y/o ampliar dicho procedimiento. De no haber
iciamiento por parte de PERUPETRO dentro del plazo mexcionado,
dimiento a que se refiere el literal £) del acápite 18.1 ser
iderado como aprobado para todos sus efecto,
ro del mismo término de treinta (30) Días de recibido el "Manual de
pfocedimientos Contables", PERUPETRO podrá formular sugerencias y/u
servaciones para mejorar, ampliar o eliminar alguno o algunos de los otros
procedimientos contables propuestos en dicho manual.
odo cambio en lo que respecta al procedimiento contable del factor R t-1
aprobado, será previamente propuesto a PERUPETRO para su aprobación,
siguiéndose para tal fin el procedimiento contenido en el primer párrafo del
presente acápite. ==
Los libros de contabilidad de cada una de las empresas que conforman el
Contratista, los estados financieros y la documentación de sustento de los
mismos, serán puestos a disposición de los representantes autorizados de
PERUPETRO para su verificación, en las oficinas del Contratista, previa
notificación
Cada una de las empresas que conforman el Contratista mantendrá los
registros de las propiedades muebles e inmuebles, utilizadas en las
Operaciones del Contrato, de conformidad con las normas de contabilidad
vigentes en el Perú y de acuerdo a las prácticas contables generalmente
aceptadas en la industria petrolera internacional
PERUPETRO podrá solicitar a cada una de las empresas que conforman el
Contratista información sobre sus propiedades cada vez que lo considere
pertinente. Asimismo, PERUPETRO podrá solicitar a dichas empresas su
cronograma de inventarios físicos de los biene nherentes a las
Operaciones, clasificándolos según sean de propiedad alguna de las
empresas que conforman el Contratista 9 de terceros, y participar en éstos
si lo considera conveniente.
Cada una de las empresas que conforman el Contratista deberá remitir, dentro
de los treinta (30) Días de haber sido emitidos, copia del informe de sus
auditores externos sobre sus estados financieros correspondientes
ejercicio económico anterior. En el caso que cualquiera de dichas empresas
tu se suscrito con PERUPETRO más de un contrato, o realizara actividades
distintas a las del Contrato, se obliga a llevar cuentas separadas con el
objeto de formular estados financieros para cada contrato y/o actividad, y
por lo tanto, el informe elaborado por sus auditores exterzos deberá
también estados financieros por cada contrato y/o actividad.
Cada una de las empresas que conforman el Contratista deberá remitir
PERUPETRO, cuando éste lo requiera, información consignada en la declaració:
jurada amual del Impuesto a la Renta presentada a la Supe
Nacional de Administración Tributaria o la entidad que la sustituya.
La empresa designada como Operador llevará un sistema especial de cuentas
en las que se registre todo lo relativo a las Operaciones.===

de las cuentas

aberlo recibido comun

1"

iera Ínyocar o
rato o

uno o más casos, cualesquiera de las Partes omit
en el cumplimiento de alguna de las estipulaciones del
ejercicio de cualquiera de los derechos otorgados bajo el Contrato,
lo no será interpretado como una renuncia a dicha disposición o derecho
En la ejecución de las Operaciones el Contratista cumplirá con todas
resoluciones que las autoridades compete: dicten en uso de
uciones legales.
mismo, el Contra
dades competentes en
naciona
El Contratista
Contrato.
LAS CAMELAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAXx: 440 8798
EMAIL: HIDALGO (ENOTARIAHIDALGO.COM - WEB: HTTE.//WWW.NOTARIABIDALGO.COM

ta se obliga a cumplir todas las disposiciones de las
relación con los aspectos de defensa y seguridad

derecho a

libre ingreso y salida del

TESTIMONIO

HIDALGO

19.4 En dancia con la legislación vigente, el Contratista tendrá el derecho
de ar, con el propósito de llevar a cabo las Operaciones, agua,
madera, grava y otros materiales de construcción ubicados dentro del
Contrato, respetando el derecho de terceros, de sex el caso.=-

19.5 de uso de información técnica del Área de Contrato u otras

el Contratista desee adquirir de PERUPETRO, se suministrará de
acuerdo la Política Para Manejo de Técnica de Exploración
y UPETRO, para cuyo efecto las Partes susc: irán 1 Carta-

ormació.

19.6 En e

caso que alguna de las Partes no cumpla con pagar

do, el monto ia del pago estará afecto a partir de
fecha en que debió pagarse, a las tasas de interés siguientes:
Para cuentas que sean expresadas y pagaderas en moneda nacional, la
tasa aplicable será la tasa activa en moneda nacional (TAMN) para
créditos de hasta trescientos sesenta (360) Días de plazo,

por la Superintendencia de Banca y Seguros, o la qu
aplicable al período transcurrido entre la fecha de venc
fecha efectiva de pago; y, 5 = ás

Para cuentas que sean expresadas en Dólares, y pagaderas en moneda
nacional o en Dólares, la tasa aplicable será la tasa de interés
preferencial (U.S. Prime Rate) más tres (3) puntos porcentuales,
publicada por la Reserva Federal de los Estados de
Norteamérica, ¡aplicada al período transcurrido entre de
vencimiento y la fecha efectiva de pago, a falta de ésta, las Partes
acordarán otra que la sustituya adecuadamente.
Las disposiciones del acápite 19.6 serán de aplicación a todas las cuentas
entre las Partes que surjan bajo el Contrato o de cualquier otro acuerdo o
transacción entre las Partes. Por acuerdo escrito entre las Partes se podrá
establecer una estipulación diferente para el pago de intereses. Las
disposiciones aquí contenidas para la aplicación de intereses no modificarán
de ningún modo los derechos y recursos legales de las Partes para hacer
cumplir el pago de los montos adeudados.
En caso de emergencia nacional declarada por ley, en virtud de
Estado deba adquirir Hidrocarburos de productores locales, ésta se efectuará
a los precios que resulten de aplicar los mecanismos de valorización
establecidos en la cláusula octava y serán pagados en Dólares a los trel:
(30) Días siguientes de efectuada la entrega.===
El Estado, a través del » io de Defensa y del Minister Interior,
brindará al Contratista en las Operaciones y en cuanto le sea posible, las
medidas de seguridad necesarias
19.10 El Contratista liberará y en su caso indemnizará a PERUPETRO y al Estado,
según corresponda, de cualquier xeclamo, acción legal u otras cargas o
gravámenes de terceros que pudieran resultar como consecuencia de las
Operaciones y relaciones llevadas a cabo al amparo del Contrato,
provenientes de a relación contractual o extra contractua
aquellas que se originen por acciones del propio PERUPETRO o del
19.11 Cada una de las empresas que conforman el Contratista
disponibilidad de los Hidrocarburos que le corresponda conforme al Contrato.
CLAUSULA VIGESIMA - NOTIFICACIONES Y COMUNICACIONES:
20.1 Toda notificación o comunicación, relativa al Contrato, será considerada
como válidamente cursada si es por escrito y entregada con cargo o recibida
por intermedio de correo certificado o facsímil o por otros medios que las
Partes acuerden, dirigida al destinatario en un Día Útil a las siguientes
irecciones
PERUPETRO
PERUPETRO S.A.

ta

CECILIA HIDALGO MORAN
Notaria de Lima

iste

Fax: 617180
Contratista
TRUE ENERGY PERU S.A.C
Mandatario Nacion:
Av. Paseo de la República 3952,
Lima 189 - Perú=
Fax: 222-4086=
AMERICAN VANADIUM PERU S.A.C.=
LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 Teterax: 440 8798
EMAIL: HIDALGO(2.NOTARIAHIDALGO.COM - WEB: HTTP.) /WWW.NOTARIAHIDALGO.COM

Miraflores

TESTIMONIO

HIDALGO

Mandatario Naci
Av. Paseo de la República 3952, Miraflores
ma 18 - Perú
Fax: 222-4086
Garante Co

cualquiera de las empresas que conforman
fte Corporativo tendrán el derecho de cambiar su

a los efectos de las notificaciones y com

20.2 PERU

exo

icaciones, mediante

a la otra Parte, con por lo menos (5) Días Útiles de
ipación a la fecha efectiva de dicho cambio
notificaciones comunicaciones serán al Operador,

1 Contratista,
las notificaciones o com
o primera, décimo sexta y vigésimo segunda, las
PERUPETRO a cada una de las respectivas
Contratista
A  VIGESIMA PRIMERA  - SOMETIMIENTO A LA LEY PERUANA Y SOLUCION DE

Sometimiento a la Ley Peruana
El Contrato se ha negociado, redactado y suscrito con arre a las normas
legales del Perú y su contenido, ejecución y demás consecuencias que de él
se originen se regirán por las normas legales de derecho interno de la
República del Per
Comité Técnico de Conciliación
El Comité Técnico de Conciliación será formado dentro de los quince (15)
Días Útiles siguientes a su convocatoria por cualquiera de las Partes y
estará compuesto por Eres (3) miembros ci cados en la materia de que se
trate. Cada una de las Partes seleccionará a un (1) miembro y el tercero
será determinado por los miembros designados por las Partes. Si cualquiera
de las Partes no designara a su miembro representante dentro del plazo
estipulado o si los miembros designados por ellas no pudieran ponerse de
acuerdo para determinar al tercer miembro dentro del plazo estipulado, o si
el Comité Técnico de Conciliación no emitiera opinión dentro del plazo
estipulado, cualquiera de las Partes podrá someter la discrepancia para que
sea resuelta de acuerdo a lo previsto en el acápite 21.3 del Contrato.
Las Partes, dentro de los sesenta (60) Días contados a partíx de la Fecha de
suscripción, acordarán el procedimiento que regirá a este comité
Las resoluciones del Comité Técnico de Conciliación deberán ser em
dentro de los treinta (30) Días de su instalación y tendrán carácter

Notaria de Lima

ECILIA HIDALGO MORAN

G

obligatorio, en tanto un laudo arbitral, de ser el caso, no resuelva el
diferendo en forma definitiva. Sin perjuicio del cumpl la
resolución emitida por el Co: co de Conciliación, cualg: las
Partes podrá recurrir a arbitraje conforme al acápite 21.3, dentro de los

sesenta (60) Días siguientes a la fecha de recepción de la notificación de
la resolución referida.=
21.3 Convenio Arbitxa

Cualquier litigio, controversia, diferencia o reclamo resultante del
Contrato o relativo al Contrato, tales como su interpretación,
cumplimiento, resolución, terminación, eficacia o validez, que surja entre

el Contratista y PERUPETRO y que no pueda ser resuelto de mutuo acuerdo
entre las Partes deberá ser resuelto por medio de arbitraje internacional de
derecho, de acuerdo con lo dispuesto en el artículo $68* de la Ley N* 26221.
Las Partes se obligan a realizar todos aquellos actos que sean necesarios
para el desarrollo del procedimiento arbitral hasta su culminación y
ejecució = 2a
El arbitraje será administrado por el Internacional de Arreglo de
Diferencias Relativas a Inversiones, adelante CIADI. En todo lo no
previsto en esta cláusula, el arbitraje se organizará y desarrollará de
acuerdo con las Reglas de Arbitraje del CIADI, vigentes en la Fecha de
Suscripción.=====
Para los efectos del CIADI, las Partes acuerdan atribuirle a las empresas
que conforman el Contratista el carácter de nacionales de otro Estado
LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELER: 442 2141 TeLerax: 440 8798
EMAIL: HIDALGO(ONOTARIAHIDALGO.COM - WEB: HTTP://WWW NOTARIAHIDALGO.COM

TESTIMONIO

HIDALGO

Contratante.
Los árbitros serán tres (3), cada Parte designará a uno y el tercero será
nombrado por los árbitros designados por las Partes.
Para, la solución de fondo del litigio, controversia, diferencia o reclamo
bhido a arbitraje, los árbitros aplicarán el derecho interno de la
blica del Per:
traje podrá tramitarse en la sede de la Corte Permanente de Arbitraje
la de cualquier otra institución apropiada, pública o privada, con la
Centro hubiere llegado a un acuerdo a tal efecto o en cualquier otro
que la Comisión o Tribunal apruebe, previa consulta con el Secretario

Partes continuar: con
sus igaciones contractuales, en la medida en que sea
inclusive aquéllas materia del arbitraje.
Sin perjuicio de lo anterior, si la materia de arbitraje fuera el
cumplimiento de las obligaciones contractuales garantizadas con las fianzas
a que se refiere el acápite 3.10 quedará en suspenso el cómputo del

respectivo y tales fianzas no podrán sex ejecutadas, debiendo ser mante

vigentes durante el procedimiento arbitral. Con tal fin, el Contratista
deberá prorrogar o sustituir dichas fianzas, según sea necesario.
udo es obligatorio para las Partes y no podrá ser objeto de apelación
ni de cualquier otro recurso, excepto los previstos en el Convenio sobre
Arreglo de Diferencias Relativas a Inversiones entre Estados y Nacionales de
Otros Estados, en adelante el Convenio -

El laudo dictado conforme al Convenio se ejecutará dentro del
peruano, de acuerdo a las normas vigentes sobre ejecución de senten
Las Partes renuncian a cualquier reclamación diplomática.===
.4 Este Contrato se redacta e interpreta en el idioma castellano, por
las Partes convienen en que esta versión es la única y la ofic
ICIJAUSULA VIGESIMA SEGUNDA - TERMINACION:
La terminación del Contrato se rige por lo estipulado en él, y
supletoriamente por las normas de la Ley N* 26221; y, en cuanto a lo que no
esté previsto en ella, por las normas del Código Civil.
Salvo los casos previstos en el acápite 22.3, cuando una de las Partes
incurra en incumplimiento de cualquiera de las obligaciones estipuladas en
el Contrato por causas que no fueran de Caso Fortuito o Fuerza Mayor u otras
causas no imputables, la otra Parte podrá notificar a dicha Parte,
comunicándole el incumplimiento y su intención de dar por terminado el
rato al término del plazo de sesenta (60) Días, a no ser que dentro de
este plazo dicha Parte subsane el referido incumplimiento o demuestre a la
otra Parte que está en vía de subsanación
si la Parte que recíbe una notificación de incumplimiento cuestiona o niega
la existen de éste, dicha Parte puede referir el asunto a arbitraje
onforme a lo dispuesto en la cláusula vigésimo primera, dentro de
treinta (30) Días siguientes a la notificación. En tal caso, el cóm

plazo de sesenta (60) Días quedará en suspenso hasta que el laudo
sea notificado a las Partes, y el Contrato terminará si habiendo
confirmado el incumplimiento, dicha Parte no subsana el incu
demuestra a la otra Parte que está en vía de subsanación, dentro de dicho

CECILIA HIDALGO MORAN
Notaria de Lima

Con

puede terminar con
Contrato, por acuerdo expreso de las Partes
22.2 A la terminación del Contrato cesarán totalmente todos los derechos y
obligaciones de las Partes, especificados en el Contrato y se tendrá er
consideración
a) Que los derechos y las obligaciones de las Partes derivados de este
Contrato con anterioridad a dicha terminación sean respetados;
incluyendo, entre otros, el derecho del Contratista a los
Hidrocarburos extraídos y a las garantías estipuladas en el Contrato;
Y.
b) Que en caso de incumplimiento incurrido por cualquiera de las Partes
en fecha anterior a la terminación, de cualquiera de las obligaciones
estipuladas en Contrato, éstos sean subsanados por la Parte
infractora, salvo las obligaciones que por su naturaleza se extinguen
con la terminación del mismo.
22.3 El Contrato se resolverá de pleno derecho y sin previo trámite,
siguientes:
LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440
EMAIL: HIDALGO(ONOTARIAHIDALGO.COM — WEB: HTTP://WWW NOTARIAHIDALGO.COM

los casos

HIDALGO

22.5

CECILIA HIDALGO MORAN
Notaria de Lima

22.6

TESTIMONIO

22.3.1 En caso que
programa mí
exploración

Contratista haya ejecución del
Kio de trabajo de cualquier período de la fase de
luego de haber hecho uso de las prórrogas contempladas
He 3.4 de ser el caso, y sin razones satisfactorias a
salvo que se cumpla lo en los acápites 4.7 y

27.3.2 e la fase de exploración o del período de

eda, no se efectuara ninguna declaraci

22,3.4En a haya sido declarado en insolvencía,
quiebra y el Contratista no curse la
icación descrita en el acápite 16.1, en un plazo de quince (15)
Útiles, o al tercero que asumirá su posici
eractual.
caso de no encontrarse vigente la garantía corporativa a
lFiere el acápite 3.11 y el Contratista no cumpla con sustitu.
les siguientes a la re
n de PERUPETRO requiriendo
Hn, o en caso de haber sido declarada la insolvencia,
'n, liquidación o quiebra de la entidad que haya otorgado la
acápite 3.11 y ninguna de las empresas
que conforman el Contratista cumpla con notificar a PERUPETRO e:
plazo máximo de quince (15) Días Útiles siguientes al requerimiento
de HPERUPETRO, identificando al tercero que asumirá la garantí
corporativa, previa calificación y aceptación por PERUPETRO.
Por mandato de un laudo arbitral que declare, en los casos

cápite 22.1, un inoumplimiento y éste no sea subsanado conforme a
dispuesto en el referido acápite; o por mandato de un laudo arbit
que declare la terminación del Contrato.
De afuerdo a lo establecido por el artículo 87* de la Ley N* 26221, en caso
ento por el Contratista de las disposiciones sobre el Medio
ente, OSINERGMIN impondrá las sanciones pertinentes, pudiendo el
bterio de Energía y Minas llegar hasta la termi n del. Contrato,
lio informe al OSINEROM,
En daso que el Contratista, o la entidad que haya otorgado la garantía a que

fisol:
garantía a que se refiere

se kefiere el acápite 3.11, solicite protección contra las acciones de
crdedores, PERUPETRO podrá resolver el Contrato en caso estime que sus
derdchos bajo el Contrato no se encuentren debidamente protegidos ==

A terminación del Contrato, el Contratista entregará en propiedad al

do, a través de PERUPETRO, a menos que éste no los requiera, sin cargo

ni dosto alguno para éste, en buen estado de conservación, mantenimiento y
functonamie y teniendo en cuenta el desgaste normal producido por el
uso,| 1 ebles, instalaciones de energía, campamentos, medios de
com ductos y demás bienes de producció; e astalacion de

Contratista, o de cualquiera de las empresas que confor
ue permitan la continuación de las Operacion

Gas Natural No Asociado
al término del plazo establecido
en ellacápite 3.1 para la fase de explotación de Petróleo, el Contratista, y
ina de las empresas que conforman el Contratista de ser el caso,
entregprá en propiedad al Estado, a través de PERUPETRO, a os que éste no
los Ydguiera, sin cargo ni costo alguno para éste, en buen estado di
ación, manteni y funcionamiento y temiendo en cuenta el
desgaste normal producido por el uso, los bienes e instalaciones
propiedad del Contratista, o de cualguiera de las empresas que conforma
Contratista, propios de la Explotación de Petróleo, q
para la Explotación de Gas Natural No Asociado y/o Gas Natural No Asociado y
Condensados .
Los bienes e instalaciones que conserve el Contra quiera de
empresas que conforman el Contratista, para la Exp Gas Natural
o Asociado y/o Gas No Asociado y Condensados, que hayan
siendo utilizados en la Explotación de Petróleo, aún

S. =
E,

e no sean necesa.

resas
que conforman el Contratista de ser el caso, serán aplicados a servir ambas
Explotaciones, celebrándose al efecto un convenio entre las Partes
LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO (O NOTARIAHIDALGO.COM - WEB: HITE.//WWW NOTARIAHIDALGO. COM

continuaran en propiedad del Contratista, o de cualquiera de las e

HIDALGO

a
<
3
2 E
23
33
Ós
ES
X<o
52%
E
¡sal
¡O)

exclusi:

18000"
Desde e
y Brasi
pasando
Desde

180200*”0
Desde e
270*00'0

Desde el Punto (75) se mide 2,196.123 m Sur
180%00'00” hasta llegar al Punto (82).=
Desde ellPunto (82) se mide 53,623.912 m Oeste

270e00'0

Desde el Pur

360*00'0

Desde el Punto (59) se mide 22,000.000

0900*00

TESTIMONIO

Contratista, o cualquiera de las empresas que conforman el
ya estado usando los bienes e instalaciones descritos en el
presente acápite pero que no sean conexos o accesorios
Énte a las Operaciones, esto es, que también hayan estado siendo
operaciones en otras áreas con contrato vigente para la
ón o Explotación de Hidrocarburos en el país, o
a de las empresas que conforman el Contratista
de dichos bienes, haciendo uso de ellos.

sfos de lo dispuesto en el acápite 22.6,
a del Contrato, el Contratista dará las facilidades y colaborará con
PÍTRO en todo lo necesario para que, sin interferir con las Operaciones,
ueda realizar todos los actos y celebrar todos los convenios que
tan una transición ordenada y no interrumpida de las Operaciones que se
n realizando a la fecha de terminación del Contrato.

ANEXO "A"
DESCRIPCION DEL LOTE 126

26 se encuentra ubicado entre las Provincias de Coronel Portillo y
gel Departamento de Ucayali y está delimitado tal como se muestra 1
(mapa) conforme a la siguiente descripción
es la Estación Pucallpa,

ubicado en
Provi. Coronel Portillo del

de Referencia o
trito de CÉl

el poblado
departa:

Punto de Referencia (P.R.) se mide 59,919.132 m hacia el Este
hasta encontrar el Punto (1) que es el Punto de

(1) o (P.P.) se mide 87,775.043 m Este en
llegar al Punto (6).
Punto (6) se mide 64,320.445
0" hasta llegar al Punto (40).
Punto (40) se prosigue por la línea de frontera Internacional entre Perú
o Sur Oeste y Este com una distancia aproximada de 13,157.008 m,
por el Hito 41 hasta llegar al Punto (47).
Punto (47) se mide 43,975.704 m Sur en
O" hasta llegar al Punto (78).

Punto (78) se mide 56,151
b" hasta llegar al Punto (75)

nea recta con Azimut de

m Sur

con Azimut de

31 m Oeste en

0% hasta llegar al Punto (79).==
to (79) se mide 22,443.459 m Norte

0" hasta llegar al Punto (59).

hasta llegar al Punto (60).

Desde el Punto (60) se mide 55,000.000 m Norte en línea recta con Azimut de

360*00*0

COLINDANCIAS==
Por el Norte

libres,
114.
DEFINICI
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela

Punto (

0" hasta llegar a

o (P.P.) cerrando así el perímetro del Lote

libres, por el Este con la Republica de Brasil y áreas
los Lotes 90, 110 y áreas libres, por el Oeste con el Lote

por e

ON DE LAS

1 rodeada esquina

2 rodeada esquina

3 rodeada p esquina

4 rodeada esquina

5 rodeada por esquina

6 rodeada por esquina

7 rodeada por

8 rodeada por de

9 rodeada por de esquina

10 rodeada por los puntos de esquiña 12,13,19 y 18
1 rodeada por los puntos de esquina 13,14,20 y 19=
12 rodeada por los puntos de esquina 14,15,21 y 20

Las CAMELAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO(ENOTARIAHIDALGO.COM - WEB: HTTP://WWW NOTARIAHIDALGO.COM
+4I1IDALGO

Parcela 13 15,16,22
Parcela 14 18,19,24
Parcela 15 19/2025

Parcela

puntos
puntos

esquina 20,21,26
esquina 21,22,27
esquina 16,17,28
esquina 23,24,20
esquina 24,25,31
25,26,32
26,27,33
29,30,35
30,31,36
31,32,37
32,33,38
27,28,39
34,35,42
35,36,43
36,37,44
37,38,45
41,42,49
42,43,50
43,44,51

RR UR RS

S

TESTIMONIO

Z 44,45,52
< por los puntos 38,39,40,46,47,53,52 y 45=
S por los puntos de esquina 48,49,55
S E por los puntos de esquina 49,50,56
Al por los puntos de esquina 50,51,57
ol A por los puntos de esquina 51,52,58
Q ES] puntos esquina 54,55,62
ZO 55,56,63
Aa. rodeada esquina 56,57,64
=$ 44 rodeada puntos esquina 57,58,65
< lo] 45 rodeada p puntos de esquina 52,53,66
5Z 46 rodeada p puntos de esquina 59,60,61
| 47 rodeada p puntos esquina 67,68,70
5 48 rodeada 62,71
3) 49 rodeada 62,63,72
50 rodeada 63, 64,73
51 rodeada 64,65,74
52 rodeada 69,70,80
53 rodeada p 70,71,81 y 80
54 rodeada por 71,72,76,75,82 y =
55 rodeada por 72,73,74,77 y 76==
56 rodeada por puntos 65,66,78,77 y 74
__RELA 'N_DE_COORD: DAS DE _ LAS ESQUINAS DEL PER ¡TRO_DEL LOTE 7 7
[ COORDENADAS  GEOGRAFICAS COORDENADAS PLANAS U.T.M. |
Punto Latitud Sur Longitud Oeste 4 Metros Norte Metros Este
Est. Pucallpa (Pr) | 0802224378 | ver3ira9r761 | 5'074,375.668 | 552,305.825
[ 1 (Pp) ossa6r13r282 | 7305846929 | 3'030,373.232 | 612,224.957
| 6 o8s46'02"490 | 7301054867 | 9'030,373.232 |700,000.000 |
[ 40 09ez0's5rB19 | 73910'44"334 8'966,052.787 | 700,000.000
— 47 2 | osezar421043 73%10'43"154 8'9s9,101.600 | 700,009.000 |
- An __[ osmagr331199 | 73"10'35"494 8915,125.896 | 700,000.000 |
75 | 0994841721 | 73%41'18"117 8'915,125.896 643,848.869
Vez 09949'53"209 73%41'17"836 8"912,929.773 | 643,848.869
| Ys 09%49'58"762 | 74*10'37"999 B'912,929.773 | 590,224.957
| 59 [ose37:48"066 | 74010:39"787 8'935,373.232 | 590,224.957
69 | 09937'46"137 73958'38"055 8'935,373.232 612,224.957 ]

RELACIÓN DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS

pH e COORDENADAS PLANAS U-T¿M. — -
Punto | Metros Norte j Metros Este
eh 9'030,373.232 612,224.957
2 ] 97030,373,232 ] 632,224. 957
3 9'030,373.232 652,224.957
[ 9'030,373.232 [ 672,224.957

L 4 l
LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELerAx: 440 8798
EMAIL: HIDALGO ONOTARIAHIDALGO.COM - WEB: HTTP. WWW. NOTARIAHIDALGO.COM.
TESTIMONIO

HIDALGO

9'030,373.232 | 692,224.957
9'030,373.232 700,000.000
9'020,373.232 | 612,2:
|” 3r020,373.232 632,224.957
| 9'020,373.232 652,224.957 |
| 9'020,373.232 672,224.957
9'020,373.232 692,224.957 |
9'010,373.232 612,224.957
| 9'910,373.232 632,224.
3'010,373.232 652,224.957

o
1
pe

AE 373.232 | 672,224 .957
| 9'010,373.232 % |
9'010,373,232 709, 000.000
| 9'000,373.232 ] 612,224,957
9"000,373.232 632,224.957
9/900,373.232
9'000,373.232
3/000,373.232
| 9'000,373.232
8'990,373,232
B'990,373.232 ]
Z B'990,373.232 672,224.957
S 8'990,373.232 692,224.957
Dn 8'990,373.232 700, 000.090
= E 8'980,373.232 | 612,224.957
(a a 8'980,373.232 + 632,224 .957
o] 8'980,373.232 ] 652,224.957
pa 8'980,373.232 | 672,224.957
É an 8'980,373.232 692,224.957
SE B/970,373.232 ] 612,224,957
3 8"970,373.232 632,224.957
< Z B1970,373.232 652,224.957
al Ll 8/970,373.232 672,224.957
oO 8'970,373.232 ] 692,224.957
¡sal 8'970/373.232 _ - 790,009.000
o 8'966,052.787 [ 760,00
8'960,373.232 | 612,224.957
| 8'960,373.232 | 632,224.957
[ 81960,373.232 652,224,957 |
8'960,373.232 672,224.957 |
3'960,373.232 692,224.957 |
| 8/959,121.432 696,348.442 |
TATATA NAAA O SEO] 700,000.000 |
48 8'950,373.232 612,224.957 |]
49 8'950,373.232 [ 632,224.957
50 3/950,373.232 [ 652,224.957
| 51 8'950,373.232 | 672,224.957
52 8'950,373.232 [ 692,224 .957
53 8/950,373.232 700,090.000
[ 54 8/3940,373.232 612,224.957
[ 55 8'940,373.232 632,224.957
8'940,373.232 — E 652,224.957 y
8'940,373.232 672,224.957
Í [ B'940,373.232 692,224.957
| HO A 3 590,224,957
| 8/935,373.232 612,224.357
8/930,373.232 612,224.957
[ | 8'930,373.232 632,224.957
8'930,373.232 _ 652,224.357
¡0 — 8/930,373.232 672,224.957.
L 8930,373.232 | 692,224.957
[ 8/930,373.232 700,000. 0900
1 8'928,373.232 590,224.957

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TeLErAx: 440 8798
EMAIL: HIDALGO (O NOTARIAHIDALGO.COM - WEB: HTTP.//WWW.NOTARIAHIDALGO.COM.
TESTIMONIO

HIDALGO

8'928,373.232 612,224.957
8'920,373.232 590,224.957
8'920,373.232 _612,224.957
8'920,373.232 2 632,224.957

8'920,373.232 672,224.957
8'920,373.232 692,224.957
8'915,125.896 643,848.869

| 8'920,373.232 . 652,224.957
|
|
Í
|
|

1 Br 125.896 652,224,957
8'915,125.896 692,224.957
8'915,125.896 2 709, 000,000
8'912,929.773 JE _590,224.957

8 912,929,773 | 612,224.957
8! 929.773 y 632,224.957
8'912,929.773 643,848.869

EXTENSION (Áreas por Parcelas
Parcela Área

3 20,000.000 ha
4 20,000.000 ha
5 20,000.000 ha
6 20,000,000 ha
7 20,000.0090 ha
8 20,000.000 ha |
2 15,550.086 ha
10 20,000.000 ha

20,000.000
20,000.000
20,000,000
20,900.909
20,000/000
20,000.000
29,000.00
15,550.086 h
20,000.000
20,000.000
20,000.000

0,009,006
20,000,000
20,000,000
_20,090.000
29,000,900
15,550.086
20,000.000 k
20,000.000
20,000.000
20,000,000
20,009.000

—20,000.000

20,090.000

209,000.000

14,601,296

20,000.000

20,000,000

20,000.000

20,000.000

20,000.000

20,000.000 h

20,000.000 ha

20,000.000 ha

15,550,086 ha

CECILIA HIDALGO MORAN
Notaria de Lima

É

LLL

Las CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO(ONOTARIAHIDALGO.COM — WEB: HTTP://WWW. NOTARIAHIDALGO.COM.
TESTIMONIO

HIDALGO

15,400.000
17,600.000
20,000,000
20.000.009
20,000.000
20,009.000
16,375.610
14,8986.918
13,047.426 ha
20,989.344 ha
11,854.869 ha
1'066,955,807 ha

ha c/u 880,000.000

04 Parcelas regulares de 15,550.086 ha c/u 62,200.344 ha

08 Parcelas irregulares de áreas diversas | 124,755.463

[TOTAL 56 PARCELAS | 11066,955.807

das, Distancias, Áreas y Azimuts men nados
al Sistema de Proyección Universal Transversal
zona 18 (Meridiamo Central 75*00'00%).
co es el Provisional para América del S
fo en Venezuela (PSAD 56)
itos de frontera Perú - Brasil, s
están enlazados con las Coordenadas Planas
discrepancias de las Coordenadas
as Distancias, Áreas y Az
ANEXO "B"
MAPA DEL AREA DE CONTRATO - LOTE 126

CECILIA HIDALGO MORAN
Notaria de Lima

q

ANEXO "C-1"
CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA MINIMO DE TRABAJO
CARTA FIANZA N*

LAS CAMELIAS 140, SAN ISIDRO - CENIRAL TELE: 442 2141 TELERAx: 440 8798
EMAIL: HIDALGO NOTARIAHIDALGO.COM - WEB: HITE.//WWW. NOTARIAHIDALGO. COM

TESTIMONIO

HIDALGO

PERU?
Ciudad
De nuestra cor

ideración

nos const
'E ENERGY PERU S.A.C. y NORTI AMERICAN VANADI'
ante llamado el Contratista, ante PERUPETRO S.A., en adelante
amada PERUPETRO, por el importe de doscientos 7 y 00/100 Dólares (US$
200,000.00) a fin de garantizar el fiel cumplimiento de las obligaciones del
Contratista bajo el programa mínimo e trabajo del primer período de la fase de
exploración ídas en la cláMbula cuarta del Contrato de Licencia para la
Exploraci otación de Hidrogfarburos en el lote 126, suscrito con PERUPETRO
(en adelante llamado Contrato) .==
A A /
La obligación que

presente fianza se
Dólares (US$ 200,000
1. Esta fianza es solidaria
y de realización automáti
encia de la misma, de
del sistema finang*
(us$ 200,000.00)
a obligación
ficación,

Por la presente, nosotros.... (Entidad del sistema financiero)
en fiadores solidarios de TR
SD AA

ad del sistema cunas ago le
a PERUPETRO la suma de doscientos mil y 00/100
da en su solicitud de pago
beneficio de excusión, irrevocable, incondicion:
, pagadera a la presentación dentro d
carta notarial dirigida por PERUPETRO a ....
solicitando el pago de doscientos mil y 00/100 Dólares
láo que el Contratista no ha cumplido con todo o parte de
ida y acompañando a dicha carta, como único recaudo y
certificada de la carta notarial dirigida por PERUPETRO
obligación antes referida y
hacer efectiva la fianza; dicha carta notarial de
PERUPETRO a, ibta deberá haber sido entregada a éste por lo menos veinte
(20) Días ntes de la fecha en que PERUPETRO presente reclamación de
pago a... tiadá del sistema financiero)....
2. La p Edanta expirará a más tardar el .
a esa £ S tidad del sistema financiero)
Intidad del sistema financiero).... Y
responsabi 3 a presente fianza, en

o
pe
3,
E
P
1
o
o
o

que con anterioridad
carta de PERUPETRO
ista de toda
fianza será

CECILIA HIDALGO MORAN
Notaria de Lima
E
5

3. Toda| desk Y nuestra parte para honrar la presente fianza a favor de
ustedes, un interés equivalente a la Tasa Activa en Moneda Extranjera
(TAMEX) Instituciones del Sistema Financiero que public. la
Superintendencia de Banca y Seguros aplicable durante el período de retraso o la
tasa que la sugtituya. Los intereses serán calculados a partir de la fecha de la

dad del sistem

recepción de 1
financiero).
A partir de
alguno por 1

carta notarial dirigida por PER

fianza y .... (Entidad del sistema
iberados de toda responsabilidad u

ANEXO "C-2"
CARTA FIANZA PARA EL SEGUNDO PERIODO DEL PROGRAMA MINIMO DE TRABAJO

CARTA FIANZA N* =
Lima
Señores
PERUPETRO S.A.

ciudad.====

De nuestra consideración

Por la presente, nosotros del
constituimos en fiadores solidar ENERGY PERU
VANADIUM PERU S.A.C., en adelante llamado el Contratista,
adelante llamada PERUPETRO, por el importe de dos millones

Dólares (US$ 2'500,000.00) a fin de garantizar el fiel

obligacíones del Contratista bajo el programa m j
período de la fase de exploración, contenidas en la cláusula E
de Licencia para la Exploración y Explotación de Hidrocarburos en Lote 126,

suscrito co O (en adelante llamado Contrato).
La obligación que asume ... (Entidad del sistema financiero) =... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de dos
1 y 00/100 Dólares (US$ 2'500,000.00) requerida en su sol
1. Esta fianza es solidaria, sin beneficio de excusión, evocable,
Las CAMELIAS 140, SAN ISIDRO - CENIRAL TELEE: 442 2141 TELEEAx: 440 8798
EMAIL: HIDALGO NOTARIAHIDALGO.COM - WEB: HTTP,)/WWW.NOTARIAHIDALGO.COM

TESTIMONIO

HIDALGO

CECILIA HIDALGO MORAN
Notaria de Lima

y de realización automática, pagadera a la presentación dentro del plazo de
vigencia de la misma, de una carta notarial dirigida por PERUPE
del sistema financiero).... solicitando el pago de dos millones quínientos
00/100 Dólares (US$ 2'500,000.00), declarando que el Contratista no
con todo o parte de la obligación antes referida y acompañando a dicha carta, como
único recaudo y justificación, una copia certificada de la carta notarial dirigida
por PERUPETRO al Contratista exigiéndole el cumplimiento de la obligación antes
referida y notificándole su intención de hacer efectiva la fianza;
notarial de PE Contratista deberá haber sido entregada a éste por lo

asfcalendario antes de la fecha en que PERUPE £
.. (Entidad del sistema financiero)..
expirará a m .. a menos que con anterioridad
a esa fecha ... idad del sistema financiero)... reciba una carta de PERUPETRO
liberando a tidad del sistema financiero).... y al Contratista de toda
responsabilidad pÁjo la presente fianza, en cuyo caso la presente fianza será
cancelada en la fecha de recepción de la mencionada carta de PERUPETRO

s tardar el

2. La presente fiam:

3. Toda demora nuestra parte para honrar la presente fianza a favor de
ustedes, un terés equivalente a la Tasa Activa en Moneda Extranjera
(TAMEX) Instituciones del Sistema Financiero que la
ia de Banca y Seguros aplicable durante el período de retraso o la
Gustituya. Los intereses serán calculados a partir de la fecha de la

la carta motarial dirigida por PERUPETRO a ... (Entidad del sistema

la fecha de la expiración o cancelación no se podrá presentar reclamo
la presente fianza y .... (Entidad del sistema financiero)..... y el
a quedarán liberados de toda responsabilidad u obligación respecto a la

ANEXO "0-3"
CARTA FIANZA PARA EL TERCER PERIODO DEL PROGRAMA MINIMO DE TRABAJO

'TRO S.A.

la presente, nosotros ..... (Entidad del sístema financi nos
tuimos en fiadores solidarios de TRUE ENERGY PERU S.A.C. y NORTH AMERICA
VANANIUM PERU S.A.C., en adelante llamado el Contratista, ante PERUPETRO S.A., en
hte llamada PERUPETRO, por el importe de un millón doscientos cincuenta mil y
Dólares (US$ 1'250,000.00) a fin de garantizar el fiel cumplimiento de las
ciones del Contratista bajo el rograma mínimo de trabajo del tercer

la fase de explora contenidas en la cláusula cuarta del
Exploración y Explotación de Hidrocarburos en el
suscrito con PERUPETRO (en adelante llamado Contrato).
La obligación que asume ....(Entidad del sístema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de un millón doscientos
ta mil y 00/100 Dólares (US$ 1'250,000.00) requerida en su solicituá de

de Licencia para

cincuen
pago.
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
y de realización automática, pagadera a presentación dentro del plazo de

vigencia de la misma, de una carta notarial dirigida por PERUPETRO a .... (Entidad
del sistema financiero).... solicitando el pago de un millón doscientos cuenta
mil y 00/100 Délares (US$ 1'250,000.00), declarando que el Contratista no ha

E
cumplido con todo o parte de la obligación antes referida y acompañando a dicha
carta, como único recaudo y Justificación, una copia certificada de la carta
notarial dirigida por PERUPETRO al Contratista exigiéndole el cumplimiento de la
antes referida y notificándole su intención de hacer efectiva la
ha carta notarial de PERUPETRO al Contratista deberá haber s
entregada a éste por lo menos veinte (20) Días calendario antes de la fech
PERUPETRO presente la reclamación de pago a  ....(Entidad del sistema

financiero) ..-.»

do

2. La presente fianza expirará a ardar e a menos que con anterioridad
a esa fecha ... (Entidad del sistema financiero)... reciba una carta de PERUPETRO
liberando a .... (Entidad del sistema financiero).... y al Contratista de toda

Las CAMELIAS 140, SAN ISIDRO - CENTRAL TELER: 442 2141 TELEFAXx: 440 8798
EMAIL: HIDALGO(ONOTARIAHIDALGO.COM - WEB: HTTP://WWW. NOTARIAHIDALGO. COM
TESTIMONIO

HIDALGO

responsabilidad bajo la presente fianza, en cuyo caso la presente fianza será
celada en la fecha de recepción de la mencionada carta de PERUPETRO.
3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará unjyinterés equivalente a la Tasa Activa en Moneda Extranjera
(TAMEX) de las stituciones del Sistema Financiero que publica la
uperintendencia de /ffanca y Seguros aplicable durante el período de retraso o la
tasa que la sus ya. Los intereses serán calculados a par
recepción de 2a fanta notarial dirigida por PE

anciero)... - mr
A partir de (secha de Ta expiración o cancelación molsp pod
alguno por presente fianza y .... (Entidad del sistema
Contratista liberados de toda responsabilidad

ca:

respecto a la

sistema financiero)

ANEXO "C-4"
'A FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MINIMO DE TRABAJO

ión:
presente, NOSOtX08 ..... (Ent idad del bistema

108

E] ituimos en fiadores solidarios de TRUE ENERGY PERU 8.A.C. AMERICAN
ña 'ANÁDIUM PERU S.A.C., en adelante llamado el Contratista, ante PERUPETRO S.A., en
rá] ante llamada PERUPETRO, por el importe de un millón doscientos cincuenta mil y
o o/100 Dólares (US$ 1'250,000.00) a fin de garantizar el fiel cumplimiento de

yo] bligaciones del Contratista bajo el programa mínimo de trabajo del

período de la fase de exploración, contenidas en la cláusula cuarta del Co
de Licencia para la Exploración y Explotación de Hidrocarburos en el Lote
JPETRO (en adelante llamado Contrato)
La obligación que asume ....(Entidad del sistema financiero) bajo la
presente fianza se limita a pagar a PERUPETRO la suma de un millón doscientos
cincuenta mil y 00/100 Dólares (US$ 1'250,000.00) requerida en su
pago: ao

1. Esta

aria

suscrito con

Not;

za es solidaria, sin beneficio de excus , incondicional
y de realización automática, pagadera a la presentación dentro del plazo de
vigencia de la misma, de una carta notarial dirigida por PERUPETRO a .... (Entidad
del sistema financiero).... solicitando el pago de un millón doscientos cincuenta
mil y 00/100 Dólares (US$ 1'250,000.00), declarando que el Contratista no
cumplido con todo o parte de la obligación antes referida y acompañando a dicha
carta, como único recaudo y justificación, una copia certificada de la carta
notarial dirigida por PERUPETRO al Contratista exigiéndole el cum to de la
obligación antes referida y notificándole su intención de hacer efectiva la
fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber sído
entregada a éste por lo menos veinte (20) Días calendario antes de la fecha en que
PERUPETRO presente la reclamación de pago a (Entidad del | sistema

CECILIA HIDALGO MORAN

n, irrevocal

financiero)... =
2. La presente fianza expirará a más tardar el ..... a menos que con anterioridad
a esa fecha ... (Entidad del sistem ciero)... reciba una carta de PERUPETRO
liberando a .... (Entidad del sistema nanciero).... y al Contratista de toda

responsabilidad bajo la presente fianza, en cuyo caso la presente fianza será
cancelada en la fecha de recepción de la mencionada carta de PERUPETRO.
3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda Extranjera

(TAMEX) de las Instituciones del Sistema Financiero que publica la
Superintendencia de Banca y Seguros aplicable durante el período de retraso o la
tasa que la sustituya. Los intereses serán calculados a partir de la fecha de la
recepción de la carta notarial dirigida por PERUPETRO a ... (Entidad del siste:
fin

A

nciero)..
tir de la fecha de la expiración o cancelación no se podrá presentar reclamo
alguno por la presente fianza y .... (Entidad del sistema financiero)..... y el
Contratista quedarán liberados de toda responsabilidad u obligación respecto a la
presente fianza
Atentamente, = mm == -
Las Canas 140, SAN ISIDRO - CevIRAL TELEE: 442 2141 TeLerax: 440 8798
EMAIL: HIDALGO NOTARIAHIDALGO.COM - WEB: HITE.//WWVY NOTARIAHIDALGO COM

TESTIMONIO

HIDALGO

(Entidad del sister

ANEXO "D"
GARANTIA CORPORATIVA

Señores=
PERUPETRO S.A.
Av. Luis Aldana
Lima 4
PERU:
Por el presente
Contrato de Licg

TRUE ENERGY INC de conformidad con el acápite 3.11 del
ia para la Exploración y Explotación de Hidrocarburos en el Lote
PERUPETRO S.A. ("PERU 0"), TRUE ENERGY PERU S.A.C. y
'M PERU S.A.C., garantiza solidariamente ante PERUPETRO el

VANADI

y TRUE ENERGY PERU S.A.C. y NORTH AMERICAN VANADIU:

PERU S.A.C., de
gaciones que ésta asuma en el programa o de trabajo descrito e:
l6 del Contrato, así como la ejecución por TRUE ENERGY PERU S.A.C. y
AN VANADIUM PERU S.A.C., de cada uno de los programas anuales de
/ tal como puedan ser reajustados o cambiados, que ésta presente a
n cumplimiento del acápite 5.3 del Contrato. =
rá mientras sean exigibles las obligaciones de TRUE ENERGY
Y NORTH AMERICAN VANADIUM PERU S.A.C., derivadas del Contrato. Para
de esta garantía TRUE ENERGY INC, se somete a las leyes de la
Perú, renuncia expresamente a toda reclamación diplomática y se
procedimiento arbitral para solución de controversias establecido en la
era del Contrato

ate Corporativo
sona legalmente autorizada) =

ANEXO "E"
PROCEDIMIENTO CONTABLE

DISPOSICIONES GENERALES:
1.1 PROPOSIT
El propósito del presente anexo es el de establecer normas y
procedimientos de contabilidad que permitan determinar los ingresos
inversiones, gastos y costos operativos del Contratista para efectos
del cálculo del Factor R t-1 a que se refiere la cláusula octava del
Contrato.
1.2 DEFINICIONES= - a
Los términos utilizados en el presente anexo que han sido definidos
en la cláusula primera del Contrato, tendrán el significado que se
les otorga en dicha cláusula. Los términos contables incluidos en el
presente anexo, tendrán el significado que les otorgan las normas y
prácticas contables aceptadas en el Perú y en la industria petrolera
internacional.
1.3 NORMAS DE CONTABILIDAD:
a) El Contrati.
normas legales vigentes, con los prince
contables establecidos y aceptados en
dustria petrolera internacional, y de
dispuesto en el presente Procedimiento Contable
b) El "Manual de Procedimientos Contables” al que
ite 18.1 del Contrato, deberá con
estipulaciones contenidas en el presente anexo.
2. REGISTROS CONTABLES, INSPECCION Y AJUSTES=
2.1 SISTEMAS DE CUENTAS:
Para efectos de la determinación del Factor R t-
llevará un sistema especial de cuentas para r
Dólares, los ingresos percibidos y egresos efec
las Operaciones del Contrato. Este sistema co: di
principale la Cuenta de Ingresos del Factor R t-1, y la Cuenta de
Egresos del Factor R
2.2 TIPO DE CAMBIO
Las transacciones efectuadas en moneda nacional, serán registradas al
tipo de cambio venta vigehte en el Día en que se efectuó el
desembolso o se percibió el ingreso. Las transacciones efectuadas en
Dólares y la valorización de la producción, se registrarán de
Las CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TeLerax: 440 8798
EMAIL: HIDALGO (ENOTARIAHIDALGO.COM - WEB: HTTP. /WWW.NOTARIAHIDALGO. COM

Notaria de Lima

CECILIA HIDALGO MORAN

tuados, con relación a
a á

TESTIMONIO

HIDALGO

conformidad con lo estipulado en el punto 3.3 del presente anexo
2.3 DOCUMENTACION DE SUSTENTO
El Contratista mantendrá en sus archivos la documentación
sustento de los cargos efectuados a las cuentas del Factor
2.4 ESTADO DE CUENTAS DEL FACTOR R t-1--=
Durante fase de expfloración el Contratista deberá rem
de los treinta Días entes al vencimiento de cada período, un
Estado detallado Ms de las cuentas de ingresos y egresos del
factor R t-1 correégondiente a dicho período.
De haber optado Contratista por la aplicación de la metodología
descrita en 01/fotoize 8.3.2, para el cálculo de la regalía, éste
presentará a ETRO, dentro de los treinta (30) Días siguientes a
la fecha dy fPeclaración de Descubrimiento Comercial, un Estado
detallado MY a Mes de las Cuentas de Ingresos y Egresos del Factor R
fidiente al período trascurrido entre el último Estado
nasta el mes de julio o diciembre del año anterior, según

el Contratista presentará a PERUPETRO, dentro de los
Días siguientes a la terminación del mes de enero y juli
año calendario, un Estado detallado Mes a Mes de las Cuentas
esos y Egresos del Factor R t-1 correspondiente al semestre

Estado de la Cuenta de Ingresos del Factor R t-1
El Estado Mes a Mes de la Cuenta de luye
valorización de la Producción Fiscalizada correspondiente al
semestre reportado. Asimismo, contendrá en forma detallada, y
clasificadas por naturaleza, todas las transacciones por las
que el Contratista ha percibido ingresos, incluyendo la fechi
en que éste se percibió efectivamente, así como una
descripción corta de la transacción, número del comprobante
contable, monto en Dólares, o en moneda Dólares
si el ingreso se percibió en moneda nacional, y el tipo de
cambio correspondiente.
Estado de la Cuenta de Egresos del Factor R ===
El Estado Mes a Mes de la Cuenta de Egresos contendrá en
forma detallada y clasificadas por naturaleza, todas las
transacciones por las que el efectuado
desembolsos, incluyendo la Fecha en que éste se realiz6
efectivamente, así como una descripción corta de la
transacción, número del comprobante contable, monto en
Dólares, o en moneda nacional y en Dólares si el desembolso se
realizó en moneda nacional, indicando tipo de cambio

gresos in

CECILIA HIDALGO MORAN
Notaria de Lima

correspondiente.==
INSPECCION CONTABLE Y AJUSTES:
a) Los libros de contabilidad y la documentación original de

sustento de las transacciones “incluidas en cada Estado de
Cuenta serán puestos a disposición, en horas de oficina, de
los representantes autorizados de  PERUPETRO para Su
inspección, cuando éstos lo requieran
la inspección de los libros de conta
documentación de suster de co

de la
órmidad con las

o, se realiza:

normas de auditoría generalmente aceptadas, incluyendo
procedimientos de muestreo, cuando el caso lo requiera.
b) Los Estados de Cuentas del Factor R t-1l se considerar.

aceptados, sí PERUPETRO mo los objetara, por escrito, en el
plazo máximo de veinticuatro (24) Meses computados a partir de
la fecha de su presentación a PERUPETRO.=
El Contratista deberá responder  documentadamente las
observaciones formuladas por PERUPETRO dentro de los tres (3)
Meses siguientes a la recepción de la comunicación con la que
PERUPETRO formuló las observaciones. Si el Contratista no
cumpliera con el plazo antes referido, las observaciones de
PERUPETRO se tendrán por aceptadas
a) Toda discrepancia derivada de una inspección contable deberá
ser resuelta por las Partes en el plazo máximo de
Meses, computados a partir de la fecha en que
recibió la respuesta del Contratista. Vencido el
Las CAMELIAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO NOTARIAHIDALGO.COM - WEB: HTTP://WWW. NOTARIAHIDALGO.COM.

TESTIMONIO

HIDALGO

plazo, la discrepancia será puesta a con

de Supervisión, para que proceda según lo es ado en el
acápite 7.4 del Contrato. De persis la discrepancia las
Partes podrán acordar que dicha discrepancia sea revisada por
una firma de auditoria externa previamente aceptada por
PERUPETRO, Cc que se proceda de conformidad con lo estipulado
en ite 21.3 del Contrato. El fallo arbitral e el

los auditores externos, serán considerados co

def.
a) como resultado de la inspección contable se estableciera
en un determinado período debió aplicarse un Factor R t-1
Ástinto al que se aplicó, se procederá a realizar los ajustes
correspondientes. Todo ajuste devengará intereses de acuerdo a
lo establecido en el acápite 8.5 del Contrato.
3 INGRESOS Y//GRESOS EN LAS CUENTAS DEL FACTOR R t-1
3.1 IN! ==== ===

reconoce:

o como ingresos y se registrarán en
actor Rt-1, los siguiente
La valorización de la Producción Fiscalizada de Hidrocar
según lo estipulado en la cláusula octava del Contrato.
Enajenación de activos «que fueron adquiridos por
Contratista para las Operaciones del Contrato, y cuyo costo
fue registrado en la Cuenta de Egresos del Factor R t-1.=
Servicios prestados a terceros en los que participa personal
cuyas remuneraciones y beneficios son registrados a la Cuenta
de Egresos del Factor R t-1, y/o en los que se utiliza bienes
cuyo costo de adquisición ha sido registrado en la Cuenta de
Egresos del Factor R t-1.
Alquiler de bienes de propiedad del Contratista cuyo costo de
adquisición fue registrado en la Cuenta de Egresos del Factor
R t-1, o subarriendo de bienes cuyo alquiler es cargado en
Cuenta de Egresos del Factor R t-1.
Indemnizaciones obtenidas de seguros tomados co
las actividades del Contrato y a bienes siniestrados,
incluyendo las indemmizaciones de seguros por
No están considerados los ingresos obtenidos como resultado de
contratos de cobertura de precios o "hedging".=
Otros ingresos que representan créditos aplicables a cargos
efectuados a la Cuenta de Egresos del Factor R t

relac

Notaria de Lima

lucro cesante.

CECILIA HIDALGO MORAN

£)

3.2 EGRESO:
A partir de la Fecha de Suscripción, se reconocerán todas las
inversiones, gastos y costos operativos que se encuentren debidamente
sustentados con el comprobante de pago correspondiente 9
este reconocimiento estará sujeto a las siguientes 1
a) En cuanto al personal

las remuneraciones y beneficios otorgados al personal del
Contratista asignado permanente o temporalr

ente a las

Operaciones. Para ello, el Contratista deberá poner a
disposición de PERUPETRO S.A., en el momento que éste lo
requiera, la planilla y la política de personal de la
empresa -

Se registrarán en general todas las remuneraciones y
beneficios del personal operativo y administrativo del
Contratista incurridos en la ejecución de las Operaciones,
clasificándolos según su naturaleza

En caso que el Contratista desarrollara otras actividades
iferentes a las del Contrato, los costos del personal
asignado temporal o parcialment a las Operaciones, se
cargarán a la Cuenta de Egresos de conformidad con lo
estipulado en el literal h) de este punto 3.2

b) En cuanto a servicios de Afiliadas
En los servicios recibidos de Afiliadas, los cobros sex:
competitivos con aquellos en los cu icio pudiera

ser prestado por otras compañ

e) En cuanto a los materiales y equipos
Los materiales y equipos que adquiera el Contrat
registrados en la Cuenta de Egresos del Factor

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELER: 442 2141 TeLErAx: 440 8798
EMAIL: HIDALGO(ENOTARIAHIDALGO.COM - WEB: HTIP:// WWW NOTARIAHIDALGO.COM

E

ser

TESTIMONIO

HIDALGO

acuerdo co: Ícado a continuación:
- Materiales y equipos nuevos (con

ión "A"

Como condición "A serán considerados
materiales y equipos nuevos, que están en condición de
ser utilizados sin reacondicionamiento alguno, y se

registrarán al precio de la correspondiente factura
comercial más aquellos .costos generalmente aceptados
por la práctica contable, incluyendo los costos
adicionales de importación si fuera el caso
tateriales y equipos usados (condición "B")
Como condición "B" serán considerados
materiales y equipos que no siendo nuevos están en
condición de ser utilizados sin reacondicio:

alguno, y se registrarán al setenta y cinco por ciento
(75%) del precio al que se cotizan en ese moment
materiales y equipos nuevos, o al precio de

o
Eo

iente factura comercia.

según la corresp
resultare menor.
Materiales y equipos

(condición

Como condició; "e serár

materiales y equipos que pueden ser izados para su
función original después de un adecuado
reacondicionamiento, y se registrarán al cincuenta por
ciento (504) del precio al que se cotizan e

momento los materíales y equipos nuevos, o al precio de
compra según la correspondiente factura comercial,
que resultare menor
En cuanto a fletes y gastos de transpor
Sólo se reconocerá los gastos de y. del personal del
Contratista y de sus familiares, así como los gastos de
transporte de efectos personales y menaje de casa, de acuerdo
a la política interna de la empresa

En el transporte de equipos, mi
necesarios para las Operaciones, el
pago de "falsos fletes". De darse el caso, el

de tales desembolsos estará supeditado a la expresa aceptación
por escrito de PERUPETRO.====
e) En cuanto a los seguros:===
Las primas y costos netos de
parcialmente en Afiliadas del Cc
finicamente en la medida en que éstos
competitiva respecto a compañías de seguros que no tengan
relación con el Contratista.
o Ñe debe considerar los pagos efectuados como
contratos de cobertura de precios "hedging"
£) En cuanto a los tributos:== ==é
sólo se reconocerán los tributos pagados

actividades inherentes al Contrato.

9) En cuanto a gastos de igación
Los gastos de investigación
equipos, materiales, procedimientos y técnicas a utilizarse en
la búsqueda, desarrollo y producción de Hidrocarburos, a:
como gastos de perfeccionamiento de los mismos, serán
reconocidos previa aprobación por escrito de PERUPETRO.

1) En cuanto a la asignación proporcional de gastos en general:
Si el Contratista desarrollara otras actividades además de las
del Contrato, o tuviese suscrito con PERUPETRO más de un
contrato, los costos del personal técnico y admi:
los gastos de mantenimiento de oficinas administrativas, los
gastos y costos de operación de almacenes, así como otros
gastos y costos indirectos, se cargarán a la Cuenta de Egresos
del Factor R t-1 sobre una base de asignaci
gastos que obedecerá a una polí
el Contratista y aceptada por PERUPETRO.

3.3 OPORTUNIDAD DEL REGISTRO==

a) Los ingresos correspondientes a la valorización de

producción Fiscalizada de Hidrocarburos de un determinado mes
LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELERAX: 440 8798
EMAIL: HIDALGOONOTARIABIDALGO.COM - WEB: HTTP://WWW. NOTARIABIDALGO. COM.

CECILIA HIDALGO MORAN
Notaria de Lima

para el desarrollo de nuevos

stra

proporcional de

tica previamente propuesta por

TESTIMONIO

HIDALGO

calendario, se registrarán como ingresos del mes calendario en

el que los Hidrocarburos fueron fiscalizados =

b) Los ingresos a que se refieren los literales b), c), 3), e) y

£) del punto 3.1 del presente anexo, se cargarán a la Cuenta

de Ingresos en el momento en que efectivamente se percibiero:

e) Los egresos se registrarán en el momento en que se efectuó el

pago correspondiente.

4. INGRESOS Y EGRESOS NO RECONOCIDOS
4.1 IN£RESOS NO RECONOCIDOS=

ra efectos del cálculo de
ngresos, los siguientes:
a) Ingresos financieros en general.
b) Ingresos percibidos por la prestación de servicios o
enajenación de bienes de propiedad del Contratista, efectuadas

antes de la Fecha de Suscripción del Contrato

c) Ingresos percibidos por actividades no relacionadas con las
Operaciones del Contrato.
EGRESOS NO RECONOCIDO:
Para efectos del cálculo del Factor R t-1, no Be reconocerán como
egresos los desembolsos efectuados por los siguientes conceptos
a) Las Inversiones, gastos y costos incurridos por el Contr
antes de la Fecha de Suscripción del Contrato.

b) los gastos de intereses sobre préstamos,

Factor R t-1, no se reconocerán como

2) Impuesto a la Renta aplicable al Contratista y el t
aplicable a las utilidades disponibles para el titular de
exterior, si fuera el caso

1) Impuesto General a las Ventas y de Promoción municipal,
excepto cuando constituya gasto de acuerdo a la Ley del
Impuesto a la Renta.

Z

< intereses sobre créditos de los proveedores.

3 <) Los gastos financieros en general

S E a) Los costos incurridos por la toma de inventarios en caso de
AS] efectuarse alguna cesión de derechos del Contra,

(is | del Contrato

Q 3] e) Depreciación y amortización de activos.=

<U £) Montos que Se paguen como consecuencia del incu

Q.S obligaciones del Contrato, así como las multas,

E El indemnizaciones impuestas por las autoridades,

< la] impuestas como resultados de juicios.=

AZ e) ultas, recargos y reajustes derivados del incumplimiento en

5 el pago oportuno de tributos vigentes en el país.

fea]

¡0)

y) Las donaciones en general, excepto aquellas
aprobadas por PERUPETRO.

x) Gastos de publicidad, excepto aquellos previamente aprobados
por PERUPETRO. -

1) Los costos y gastos de transporte y
Hidrocarburos más allá del Punto
Producción.

11) Las inversiones en instalaciones para el
almacenamiento de los Hidrocarburos producidos
Contrato, después del Punto de Piscalización de

m) otros gastos e inversiones culados con
del Contrato.

REVISION DEL PROCEDIMIENTO CONTABLE= 2: SS

Las disposiciones del presente Procedin o Contable podrán ser mod.

por acuerdo de las Partes, la indicación de la fecha a parti

empezará a regir

en:

ANEXO "F
UNIDADES DE TRABAJO EXPLORATORIO (UTE)
TABLA DE EQUIVALENCIAS
[ Actividad |
Sísmica 2D - Km |
[sísmica 3D - Km2
Reprocesamiento 2D - Km
Gravimetría — Km
[Magnetometría - Km 1

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELER: 442 2141 TELERAX: 440 8798
EMAIL: HIDALGO O NOTARIAHIDALGO.COM - WEB: HT] WWW NOTARIAHIDALGO.COM.
TESTIMONIO

HIDALGO

ECILIA HIDALGO MORAN
Notaria de Lima

E

Estudios por período 20.00
Pozos: Profundidad - m
pa 0 - 1,000 — 9.10x m
¡EN 1,001 - 2,000 OA
2,001 - 3,000 0.18 x
3,001 - 4,000 | TT
4,001 a más Ml 0.25 x m

Nota.- Para efecto de valoriza
se debe usar la siguiente equiva

Lima, 23 de OctubyÁ de 2007=

UNA FIRMA CARLOS EDGAR p-P.

UNA FIRMA RICARDO PORF. SILVA CHUECA - p.

UNA FIRMA SILVA CHUECA - AMERICAN VANADIUM

.P. NORTH AMERICAN VANADIUM PERU S.A.C.
TRUE ENERGY INC.
P-P-

BANCO RESERVA

CARLOS AUGUS'
MINUTA POR EL DOCTOR RICARDO P.
DE ABOGADOS DE LIMA CO

SUPREMO 039-2007-EM, PUBLICADO EN EL DIARIO OFICIAL EL PERUANO EN SU
DEL DIA 19 ODE 2007 - NORMAS LEGALES - PAGINA 349379, PAGINA
PAGINA 349381 Y PAGINA 349382, CUYO TENOR LITERAL  TRANSCRIBO A
UACTON : =
BAN CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBURO
LOTE 126==
diderO SUPREMO=
p39-2007-EX:
IDENTE DE LA REPUBLICA CONSIDERANDO: =
'A DEL GOBIERNO PROMOVER El DBSARROLLO DE LAS M
S, A FIN DE GARANTIZAR EL FUTURO ABASTECIMIENTO DE COMBU:
SOBRE LA BASE DE LA LIBRE COMPETENC:
E, MEDIANTE EL DECRETO SUPREMO N* 042-2005-EM
E LA LEY ORGANICA DE HIDROCARBUROS, QU
AN EL TERRITORIO NACIONAL; =
QUE, El ARTICULO 10% DEL TEXTO DROCARBUROS,
STABLECE DIFERENTES FORMAS CONTRACTUALES PARA REALIZAR ACTIVIDADES DE EXPLORACION
/0 EXPLOTACION DE HIDROCARBURO
UE, PERUPETRO S.A., CONFORME A LO ESTABLECIDO EN LOS AR'
UNICO ORDENADO DE LA LEY ORGANICA DE HIDROCARBUROS,
NEGOCIAR Y CELEBRAR CONTRATOS PARA EXPLORACION Y/O EXPLOTACION DE
PREVIA NEGOCIACION DIRECTA O POR CONVOCATORIA
QUE, AL AMPARO DE LAS FACULTADES S EN CONSIDERANDO PRECEDENTE,
PERUPETRO S.A. HA NEGOCIADO CON TRUE ENERGY PERU S.A.C. Y NORTH AMERI
PERU S.A,C., EL PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACION
DE HIDROCARBUROS EN EL LOTE 126, CADO ENTRE LAS PROVINCIAS DE CORONEL PORTILLO
Y ATALAYA DEL DEPARTAMENTO DE UCAYAL
QUE, MEDIANTE ACUERDO DE DIRECTORIO 045-2007, DE FECHA 13 DE ABRI . BL
DIRECTORIO DE PERUPETRO S.A. APROBO EL PROYECTO DE CONTRATO DE IA PARA LA
EXPLORACION Y EXPLOTACION DE ROCARBUROS EN EL LOTE 126, ELEVANDOLO AL PODER
EJECUTIVO PARA SU CONSIDERACION
UE, DE ACUERDO CON LO ESTABLE: 'S ARTICULOS 63% Y 66% DEL TEXTO
ORDENADO DE LA LEY ORGANICA DE JROCARBUROS, EN EL DECRETO LEGISLATIVO N*
DEMAS NORMAS APLICAB ES PROCEDENTE OTORGAR LAS GARANTIAS SEÑALADAS POR ESTOS
DISPOSITIVOS;
DE CONFORMIDAD CO
CONSTITU
HIDROCARBU
DECRETA:
ARTICULO 1*
APROBAR LA CONF

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELER: 442 2141 TLeraxX: 440 8798
EMAIL: HIDALGO(ONOTARIAHIDALGO.COM - WEB: HTTP://WWW. NOTARIAHIDALGO. COM

ICO ORDENADO
DROCARBUROS

SE APROBO EL

LO DISPUESTO EN
ICA DEL PERU Y
APROBADO POR DECR

LOS NUMERAL
XTO UNICO ORDENADO DE LA

SUPREMO N* 042-2005-EM

S 8) Y 24) DEL ARTICULO 118* LA
EY ORGANICA DE

- DEL LOTE OBJETO DEL CONTRAT!
'ORMACION, EXTENSION, DEL

CION Y NOMENCLA'

TESTIMONIO

HIDALGO

DEL LOTE 126, UBICADO ENTRE LAS PROVINCIAS DE CORONEL PORTILLO Y ATALAYA DEL
DEPARTAMENTO DE UCAYALI, ADJUDICANDOLO A PERUPETRO S.A. Y DBECLARANDOLO MATERIA DE
SUSCRIPCION DEL CONTRATO. EL MAPA Y MEMORIA DESCRIPTIVA DE DICHO LOTE FORMAN PART:
INTEGRANTE DEL PRESENTE DECRETO SUPREMO.==
ARTICULO 2 DE LA APROBACION DEL CONTRATO
APROBAR EL CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS
EN EL LOTE 126, QUE CONSTA DE UNA (1) CLAUSULA PRELIMINAR, VEINTIDOS (22)
CLAUSULAS Y NUEVE (9) ANEXOS, A CELEBRARSE ENTRE PERUPETRO S.A. Y LAS EMPRESAS
TRUE NERGY PERU S.A.C. Y NORTH AMERICAN VANADIUM PERU S.A.C., CON INTERVENCION
DEL BANCO CENTRAL DE RESERVA DEL PERU, PARA GARANTIZAR A LA EMPRESA CONTRATISTA LO
ESTABLECIDO EN LOS ARTICULOS 63? Y 66* DEL TEXTO UNICO ORDENADO DE LA LEY ORGANIC,
DE HIDROCARBUROS, APROBAD! OR DECRETO SUPREMO N* 042-2005-EM
ARTICULO 3”.- DE LA AUTORÉZACION PARA SUSCRIBIR EL CONTRATO
AUTORIZAR A PERUPETRO SJ/A. A SUSCRIBIR CON LAS EMPRESAS TRUE ENERGY PERU S.A.C.
NORTH AMERICAN VANADIUN PERU S.A.C., El CONTRATO DE LICENCIA PARA LA EXPLORACION
EXPLOTACION DE HIDROJARBUROS EN EL LOTE 126, APROBADO POR EL PRESENTE DECRETO
SUPREMO. ===
ARTICULO 4*
EL PRESENTE DECRET SUPREMO SERA REFRENDADO POR EL MINISTRO DE ECONOMIA Y FINANZAS
Y POR EL ENERGIA Y MINAS.
DADO EN GOBIERNO, LIMA, A
AÑO DOS MIL

44

LOS DIECIOCHO DIAS DEL

» Y FIN

ANEXO "A"
DESCRIPCION DEL LOTE 126

26 se encuentra ubicado entre las
Él Departamento de Ucayali y está de
(mapa) conforme a la siguiente descripción.=

Notaria de Lima

de Referencia o (P.R.) es la Estación Pucallpa, ubicado en el poblado
Distrito de Callaria, Provincia Coronel Portillo del departamento de

CECILIA HIDALGO MORAN

DE PARTIDA===
lel Punto de Referencia (P.R.) se mide 59,919.132 m hacia el Este y luego
.436 m hacia el Sur hasta encontrar el Punto (1) que es el Punto de Partida
del perímetro del Lote.==
RMACION DEL LOT:
el Punto (1) o (P.P.) se mide 87,775.043 m Este en línea recta con Azimut de
00" hasta llegar al Punto (8). =
el Punto (6) se mide 64,320.445

hasta llegar al Punto (40).=
(40) se prosigue por la línea de frontera
Sur Oeste y Este con una distancia apro:
to 41 hasta llegar al Punto (47).=
(47) se mide 43,975.704 Sur en
0”00" hasta llegar al Punto (78).=
dde el Punto (78) se mide 56,151.131 m Oeste en
*00:00" hasta llegar al Punto (75).
el Punto (75) se mide 2,196
18q*00'00" hista llegar al Punto (82) ..+
1 Punto (82) se mide 53,623.912 m Oeste
hasta llegar al Punto (79)
Punto (79) se ide 22,443.459
00" hasta llegar al Punto (59).
el Punto (59) se mide 22,000.
00" hasta llegar al Punto (60) .==
Desde el Punto (60) se le 95,000.0
360%00'00" hasta llegar al P o
COLINDANCIAS=
Por el Norte con eas libres, por el Este con la Republica de Brasil y áreas
libres, por el Sur con los Lotes 90, 110 y áreas libres, por el Oeste con el Lote
LAS CAMELAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO NOTARIAHIDALGO.COM - WEB: HITR://WWW.NOTARIAHIDALGO. COM

entre Perú
157.008 Mm,

Norte

TESTIMONIO

HIDALGO

114
DEFINICION DE LAS PARCELAS:
Parcela 1 rodeada por los puntos de esquina
Parcela 2 rodeada por los puntos de esquina
Parcela 3 rodeada por los puntos de esquin
Parcela 4 rodeada por los puntos de esquina
Parcela 5 rodeada por los puntos de esquina
Parcela 6 rodeada por los puntos de esquin
Parcela 7 rodeada por los puntos de esquina
Parcela 8 rodeada por los puntos de esquina
Parcela 9 rodeada por 19gÁ puntos de esquini
Parcela 10 rodeada porffos puntos de esquina
Parcela 11 rodeada hos puntos de esquina
Parcela 12 rodeada los puntos de esquina
Parcela 13 rodeada los puntos de esquina
Parcela 14 rodeada los puntos de esquina
Parcela 15 rodeadÁ fox los puntos de esquina
Parcela 16 rodeaAY por los puntos de esquina 20,21,26
Parcela 17 rode; por los puntos de esquina 21,22,27
Parcela 18 rod: por los puntos de esquina 16,17,28

Parcela 19 Por los puntos de esquina 23,24,30
Parcela 20 ada por los puntos de esquina 24,25,31
Parcela eada por los puntos de 25,26,32

Parcela/22 Jíbdeada por los puntos de 26,27,33
cdeada por los puntos de esquina 29,30,35
rodeada por los puntos de esquina 30,31,36
rodeada por los puntos de esquina 31,32,37
rodeada por los puntos de esquína 32,33,38
rodeada por los puntos de esquina 27,28,39,
rodeada por los puntos de esquina 34,35,42
rodeada por los puntos de esquina 35,36,43
rodeada por los puntos de esquina 36,37,44
rodeada por los puntos de esquina 37,38,45
rodeada por los puntos de esquina 41,42,49
rodeada por los puntos de esquina 42,43,50
rodeada por los puntos de esquina 43,44,51
rodeada por los puntos de esquina 44,45,52
rodeada por los puntos de esquina 38,39,40,
rodeada por los puntos de esquina 48,49,55
rodeada por los puntos de esquina 49,50,56
rodeada por los puntos de esquina 50,51,57
rodeada por los puntos de esquina 51,52,58
rodeada por los puntos de esquina 54,55,62,
rodeada por los puntos de esquina 55,56,63
rodeada por los puntos de esquina 56,57,64
rodeada por los puntos de esquina 57,58,65
Parcela 45 rodeada por los puntos de esquina 52,53,66,
Parcela 46 rodeada por los puntos de esquina 59,60,61,
Parcela 47 rodeada por los puntos de esquina 67,68,70
Parcela 48 rodeada por los puntos de 61/62,71,
Parcela 49 rodeada por los puntos de 62,63,72
Parcela 50 rodeada por los puntos de 63, 64,73
Parcela 51 rodeada por los puntos de 64,65,74
Parcela 52 rodeada por los puntos de 69,70,80
Parcela 53 rodeada por los puntos de 70,71,81
Parcela 54 rodeada por los puntos de 71,72,76,75,82 y
Parcela 55 rodeada por los puntos de esquina 72,73,74,77 y 76=
[Parcela 56 rodeada por los puntos de esquina 65,66,78,77 y 74
RELACION DE COORDENADAS DE LAS ESQUINAS DEL PERÍMETRO DEL LOTE

Z
<
3
>E
elas
q
Z< ho!
A.
E
X<o
BZ
¡0)
3

RR IR ROA RS NI

| COORDENADAS GEOGRAFICAS | COORDENADAS PLANAS U.T.M.
| Punto Latitud Sur | Longitud Oeste | Metros Norte | Metros Este
Est. Pucallpa (PR) | 08922/24"378 74%31'29"761 | 9'074,375.668 552,305.825 |
1 (PP) 08%46'13"282 | 73%58'46"929 9'030,373.232 | 612,224. |
6 08s46'02"490 | 73%10'54"867 | 9'030,373.232 | 700,000.
40 | 09%20'55"B19 73%10'44"334 | 8'"966,052.787 700,000. |
[Car [osezarazross | variorasrisa | 8/959,101.600 | 700,000. ]

Las CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO(ONOTARIAHIDALGO.COM - WEB: HTTP // WWW. NOTARIAHIDALGO.COM
TESTIMONIO

HIDALGO

78 osvagr33"199 | 73010'35"494 | 8'915,125.896 709,000.900
75 09%48'41"721 | 73%41'18"117 8'915,125.896 | 643,848.869
82 09949'53"209 73941'17"836 8'912,929.773 643,848.869 |
7 AA 09049'58"762 74910'37"999 8'912,929.773 | 590,224.957
59 09%37'48"066 74%10'39"787 8'935,373.232 590,224.957
60 09237'46"137 | 73%58'38"055 8'935,373.232 612,224.957 |

RELACIÓN DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS
COORDENADAS PLANAS U.T.M.

Xetros Norte | Metros Este |
9'030,373.232 | 612,224.957
9'030,373.232 | 632,224.957 1
9"030,373.232 | 652,224.957
9'030,373.232 | 672,224. 957 |
9"030,373.232 [ 692,224.957
9'030,373.232 L 700,000.000
9'020,373.232 | 612,224 .957
9'020,373.232 | 632,224.957
9'020,373.232 652,224.957
9'029,373 TO 672,224.957 7
9'020,373. | 692,224 .957 |

z 9'010,373. 612,224.957 |

de 9'010,373. 632,224.957 ]

a 9'010,373. [ 652,224.957 |

>=É 9'010,373. 672,224.957

AS 97010,373. 692,224 .957 |

8 o 9'910,373, iz E

9 9'000,373. | 7

á E 97000,373. ]

==] E 39'000,373. 652,224,957 ]

= - 9'000,373. 672,224.957

£3 9:900,373. 692,224.957

al 9/000,373. ] 612,224.957

Q 8/990,373. l 632,224.957
8/990,373. 652,224 .957

o 8'990,373 672,224.957
8'990,373. L 692,224.957
8'990,373. [ 700,000.000
8"980,373. | 612,224.957
8"980,373. 632,224.957
8'980,373. 652,224 .957
8/980,373. 672,224. 957 |
8"980,373. 632,224 za
B/970,373. 612,224. a
8'970,373. | 632,224.
8/970,373. 652,224.957
8"970,373. 672,224.957
8 970,373. 692,224.957
8'970,373. 700,000.000
8/966,052. 709,000.09
8'960,373. 612,224.957
8'960,373. 632,224.957
8'960,373. 652,224 .957
8'960,373. 672,224.957
8/960,373. 692,224.957
8'959,121. 696,348.442
8'959,101 [ 700,000.000
8'950,373. [ 612,224.957

8'950,373.
8/350,37
1950,37

632,224.957 |
52,224.957
72,2

357
8'950,373.232 692,224.957
8'950,373.232 700,000.000

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELERAX: 440 8798
EMAIL: HIDALGO E NOTARIAHIDALGO.COM - WEB: HTTP))/ WWW. NOTARIAHIDALGO.COM
TESTIMONIO

HIDALGO

54 8'940,373.232 612,224. l
[ 55 | 8'940,373.232 | 632,224 il
[ 56 8'940,373.232 652,224. al
l 57 | 8'940,373.232 |. 672,224.
L 58 L 8'940,373.232 692,224
L 59 8'935,373.232 590,224.
[ 60 8'935,373.232 612,224.
61 8'930,373.232 612,224. |
62 8'930,373.232 632,224, |
63 8'930,373.232 652,224. ]
y 64 8'930,373.232 | 672,224.
| 65 | 8'930,373.232 | $92,224.
66 8'930,373.232 700,000.
6 8'928,373.232 1 590,224.
8 8'928,373.232 | 612,224.
| 6 | 8'920,373.232 | 590,224.
1 o ] 8'920,373.232 | 612,224.
il 71 8'920,373.232 | 632,224.
f 72 | B'920,373.232 ¡ 652,224.
FETE | 8'920,373.232 | 672,224: ]
74 8'920,373.232 4 692,224.
75 8'915,125.896 643,848.
76 8”915,125.896 652,224.957
| 7 | 8'915,125.896 692,224.957
78 8/915,125.896 | 700,000.000
[ 79 Ll 8/912,929.713 | 590,224 .957
80 , 8'912,929.773 |” 612,224.957 3
| 81 8'912,929.773 632,224.957 |
L 82 8'912,929.773 _ 643,848.869

EXTENSION (Áreas por Parcelas)
| Parcela Área

CECILIA HIDALGO MORAN
Notaria de Lima

17 1 20,000/000 ha
[ 2 20,000.000 ha
a 20,000.900 ha |
7 | 20,000.000 ha
5 ] 20,000.000 ha
[ 6 20,000.000 ha
7 | —30,000.090 ha
| 8 | 20,000.
| 2 | 15,550.
| 10 20,000.
| 11 | 20,000.
[DR 2 |  20,000%
13 | 20,000 |
| 14 1 20,000.
Í 15 Í 20,000.
16 20,000.
17 20,000.
1 15,550.
_ 13 20,000.
| 20 20,000.
21 20,000.
[ 22 20,000.
[ 23 20,000.
[ 24 20,000.
25 l 20,000.
26 20,000. |
27 15,550.
28 —[| 20,000. ]
29 20,000. ]
30 i 20,000. j
[ 31 [ 20,000. ]

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 TeLErAX: 440 8798
EMAIL: HIDALGO(ENOTARIABIDALGO.COM - WEB: HTTP)//WWW.NOTARIAHIDALGO.COM
TESTIMONIO

HIDALGO

CECILIA HIDALGO MORAN
Notaria de Lima

20,000.
| 20,000.
| 20,000.
20,090.
l 14,601.
| 20,000.
20,000.
] 20,000.
| 20,000
20,000.
20,090.
20,000.
20,000.
15,550.
15,400.
17,600.
20,000.
20,000.
20,000
20,000.
16,375.
14,886.
13,047.
20,989
l 11,854.869 h |
| 1'066,955.807 ha |

4 Parcelas regulares de 20,000.000 ha c/u 880,000.000 ha

04 Parcelas regulares de 15,550.086 ha c/u 62,200.344 ha

08 Parcelas irregulares de áreas diversas 124,755.463 ha

TOTAL 56 PARCELAS 1066,955.807 ha |

ráenadas, Distancias, Áreas y Azimuts mencionados en este Anexo, se
n al Sistema de Proyección Universal Transversal Mercator  (U.T.M.)
ernacional, zona 18 (Meridiano Central 75*%00'00").=
es el Provisional para América del Sur, La Canoa de 1956
(PSAD 56).
frontera Pi - Brasil, sus Coordenadas Geográficas
ómico que están enlazados con las Coordenadas Planas M
pos de discrepanci de las Coordenadas U.T.M. con
ficas o con las as, Áreas y Azimu as Coordenadas
leradas correctas pen

ANEXO "B
MAPA DEL AREA DE CONTRATO - LOTE 126

las

Las CAMELAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELErAx: 440 8798
EMAIL: HIDALGO NOTARIAHIDALGO.COM - WEB: HITE:// WWW. NOTARIAHIDALGO. COM
TESTIMONIO

HIDALGO

TO
SUNARP
STRAL N*
¡REGISTRAL

'ENDENCIA NACIONAL DE LOS REGISTROS PUBLICOS:

2007-00118351=
'ACION: 01/03/2007
CONSTANCIA QUE SE HA REGISTRADO LO SIGUIENTE:

JA N
AMIENTO DE GERENTES, DIRECTORES DE SOCIEDADES ANONIMAS 00259837
HOS S/.224.00 CON RECIBO(S) NUMBRO(5) 00014319-07 00020129-07
29 DE MARZO DE 2007
ILEGIBLE.
fÉCcO - ORLC.

CECILIA HIDALGO MORAN
Notaria de Lima

REGISTRADOR

ERINTENDENCIA NACIONAL DE LOS REGISTROS
- SUB GERENCIA DE DIARIO Y MESA DE

[LOGOTIPO] SUNARP
IX -

SUNARP - SUPE:
RAL N* IX. SEDE LIMA
CINA REGISTRAL LIMA
PARTIDA: 00259837
CRIPCION DE SOCIEDADES ANON
UPETRO S.A.
ISTRO DE PERSONAS JURIDICAS:
'BRAMIENTO DE MANDATARIOS

POR RESOLUCION ¡TERIAL N% 435-2006-MEM/DM DEL 08/09/2006 PUBLICADA EL
1/09/2006 EN EL DIARIO OFICIAL EL PERUANO. SE RESUELVE.- 1. ACEPTAR RENUNCIA
RMULADA POR EL DR. JOSE ABRAMOVITZ DELMAR, AL CARGO DE MIEMBRO DEL DIRECTORIO
DESIGNAR, A PARTIR DE LA FECHA, COMO MIEMBRO DEL DIRECTORIO, AL SR. ERTO
'RRERA, EN REPRESENTACIÓN DEL MINISTERIO DE ENERGIA Y MINAS. 3. RATIFICAR
GUSTAVO ADOLFO NAVARRO VA) A COMO MIEMBRO DE
CION DEL MINISTERIO DE ENERGIA Y MINAS. .
CION MINISTERI. N* 536--2006-EF/10 DEL 20/09/2006 PU
DIARIO OFICIAL EL PERUANO. SE RESUELVE.- 1. ACEPTAR RENUNCIA
SALINAS RUIZ CORNE. AL CARGO Di ROD:
DIRECTORIO. 2 A PARTIR DE LA FECHA, COMO MIEMBRO DEL DIRECTORIO, AL SR
JOSE ABRAMOVITZ DELMAR, EN REPRESENTACIÓN DEL MINISTERIO DE ECONOMIA Y
3. RATIFICAR AL ING. LUIS ENRIQUE ORTIGAS CUNEO COMO MIEMBRO DEL DIRECT

Las CAMELIAS 140, SAN ISIDRO - CENTRAL TELER: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO(E NOTARIAHIDALGO.COM — WEB: HTTP://WWW NOTARIAHIDALGO.COM

28/09/2006 EN
FORMULADA POR

TESTIMONIO

HIDALGO

REPRESENTACION DEL M STERIO DE ECONOMIA Y FINANZAS
* POR SESIÓN DE DIRECTORIO DEL 09/02/2007 SE ACORDO
SR. CARLOS EDGAR VIVES SUAREZ (D. N* 087257021
GENERAL, A PAR! 13/02/2007, 2. BRAR A JOSE VEZ CACERES (D
N9% 09343700), CARGO DE GEREN DE PROYECTOS ESPECIALES, PLANEAMIENTO Y
PROTECCION AMB Y COMUNIDADES, A PARTIR DEL 13/02/2007. 3. NOMBRAR A JOSE
ANTONIO COZ CA! 07912299), EN EL CARGO DE GERENTE DE CONTRATOS, A
PARTIR 3/02/2007. 4. NOMBRAR A PEDRO SAMUEL ARCE
08722832), CARGO DE GERENTE DE ADMINISTRACION, A PAR
DEL PRESENT RAR A MILTON UBALDO RODRIGU:
09150438), JEFE DE LA DIVISION DE TECNOLOGIA
ESUPUESTO, IA SIGUIE! DEL PRESENTE ACUERDO. 6.
PEDRO MANUEL ARCE LA JEFATURA DE LA DIVISION DE RECURSOS
ESARROLLO DE Y , BRO DE ACTAS DE DIRECTORIO N* 07 LEGALIZADO
03/01/2007 ANTE MN RICARDO FERNANDINI BARREDA, BAJO EL N* 54684 A
FOJA 281 A 327. CONSTA POR COPIA CERTIFICADA DEL 01/03/2007 OTORGADA ANTE EL
MISMO NOTARIO EN/LA CIUDAD DE LIMA. EL TITULO FUE PRESENTADO EL 01/03/2007 A LAS
03:48 » RAS, BAJO EL N*% 2007-00118351 DEL TOMODIARIO 0485. DERECHOS
s/.224.00 CoN BÉCIBO(S)] NUMERO(S) O0014319-07 Y 00020129-07.- LIMA, 29 DE MARZO DE

TOMAS HUMBERTO CERDAN LIMAY - REGISTRADOR

- GERENCIA DE CONTRATOS - 19 ABR. 2007 - RECIBIDO
- ¡GERENCIA GENERAL - 17 ABR. 2007 - RECIBIDO.

UE DICE: PERUPETRO== a

SU CONOCIMIENTO QUE EN LA SESION N* 07-2007,
EL DIRECTORIO ADOPTO EL ACUERDO SIGUIENTE

Notaria de Lima

13 DE ABRIL DEL 200
O) EL MEMORANDO N* CONT-GFCN-635-2007, DE 11 DE ABRIL DE 2007 QUE SE
LA APROBACION DEL PROYE DE CONTRATO DE LICENCIA PARA LA EXPLORACION
IDROCARBUROS EN EL LOTE 126; Y

CECILIA HIDALGO MORAN

LAS COMISIONES DE TRABAJO DE PERUPETRO S.A. Y DE
PERU S.A.C., LLEGARON A UN ACUERDO SOBRE EL
DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACION
ROCARBUROS EN EL LOTE 12
EN EL INFORME TECNICO - LEGAL N* GFCN-469-2007, LA CON RABAJO DE
O S.A. CONCLUYE QUE, DE ACUERDO A LOS ASPECTOS LEGALES, CONTRACTUALES,
ECONOMICOS Y GEOLOGICOS ANALIZADOS COMO AL PROGRAMA MINIMO DE TRABAJO
AREA, EL PROYECTO DE LICENCIA PARA LA EXPLORACION Y
HIDROCARBUROS EN EL LOTE 126, CUMPLE CON TODAS LAS NORMAS Y
DOS PARA LA CONTRATACION POR HIDROCARBUROS; POR LO QUE, RECOMIENDA
NTES CITADO
DEL TEXTO UNICO ORDENADO DE LA LEY N* 26221, LEY ORGANICA
PROCARBUROS, APROBADO POR DECRETO SUPREMO N* 042-2005-EM, ESTABLECE QUE LOS
'ATOS SE APROBARAN POR DECRETO SUPREMO REFRENDADO POR LOS MINISTROS DE
ZAS Y DE ENERGIA Y MINAS, EN UN PLAZO NO MAYOR DE 60 (SESENTA)
L TRAMITE DE APROBACION ANTE EL MINISTERIO DE ENERGIA Y MINAS
NTIDAD CONTRATANTE
DE| CONFORMIDAD CON EL ARTICULO 44"
RIO, POR UNANIMIDAD:

DEL ESTATUTO SOCIAL DE PERUPETRO S.A.

APROBAR EL PROYE: DE CONTRATO DE
EXPÍOTACION DE HIDROCARBUROS EN EL LOTE 126, A SUSCRIBIRSE ENTRE PERUPET
EMPRESAS TRUE ENERGY PERU S.A.C., Y NORTH AMERICAN VANADIUM PER
EL PROYECTO DE DECRETO SUPREMO QUE APROBARIA EL MENCIONADO CONTRATO,
N AL PRESENTE ACUERDO Y FORMAN PARTE INTEGRANTE DEL MISMO
2 ELEVAR AL SEÑOR MINISTRO DE ENERGIA Y MINAS LOS PROYECTOS DE DECRETO
Y DE CONTRATO DE LICENCIA, REFERIDOS AL NUMERAL 1.
LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO(ENOTARIAHIDALGO.COM - WEB: HTIP//WWW.NOTARIAHIDALGO.COM

PARA

TESTIMONIO

HIDALGO

CORRESPONDIENTE TRAM: DE APROBACION, POR DECRI SUPREMO, DE CONFORMIDAD CON
ES 'ULO o DEL TE CO ORDENADO DE LA LEY N? 26221, LEY ORGANICA
JROCARBUROS, APROBADO POR DECRETO SUPREMO N* 042-2005-EM
AUTORIZAR AL GERENTE GENERAL DE PERUPETRO S.A.,

ICADO EN EL NUMERAL 1. QUE ANTECEDE, UNA VEZ QUE SE HAYA
CORRESPONDIENTE DECRETO SUPREMO =
4. EXONERAR EL PRESENTE ACUERDO DEL TRAMITE DE LECTURA Y APROBACION
LO QUE TRANSCRIBO A USTED PARA SU CONOC: INTO Y DEMAS FINES.
SAN BORJA, DE ABRIL DEL 200
UNA MA ILEGIBLE. O QUE
DIRECTORIO - PERUPERIOS A

'A FIRMA ILEGIBLE. LO Q
INSERTO
TRANSCRIPCION=
SESION DE DIRE
ENERO DE 1994,
3534 PARTE PERT
BANCO CENTRAL
SECRETARIA GENÉ

A SUSCRIBI:

cu

O DEL BANCO
CONSTA

DE RESERVA DEL PER CELEBRADA EL 27
S DEL GERENTE GENERAL (063-A), ACTA N*

O PORTOCARRERO, RIO GENERAL DEL BANCO CENTR)
LA FACULTAD QUE LE CONFIERE El ARTICULO 31 DE LA LEY ORGANICA DE
CERTIFICA: ...QUE EN EL ACTA N* 3534 CORRESPONDIENTE A LA SESION
CELEBRADA EL 27 DE ENERO DE 1994, CON ASISTENCIA DE LOS DIRECTORES
TOVAR VELARDE (PRESIDENTE), HENRY BARCLAY REY DE CASTRO, ALBE
LA QUINTANA, SANDRO FUENTES ACURIO, ALFREDO JALILIE AWAPARA Y RAUL
O BOSMANO, FIGURA UN ACUERDO DEL TENOR

YOES DEL GERENTE GENERAL, (063-A)

$PECTO EL DIRECTORIO ACORDO
OTORGAR AL GEREN GENERAL LAS SIGUI:
AS FINANCIERAS DE LOS CONTRATOS PETROLEROS,
RIO HAYA AUTORIZADO LOS MODELOS RESPECTIVOS. Pi
16 DE SETIEMBRE DE 1994.- UNA FIRMA DE HUMBERTO PE
REJARIO GENERAL DEL BANCO CENTRAL DE RESERVA DEL PERU.=
SJERTO CINCO
DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU,
DE 1998, DONDE CONSTA EL NOMBRAMIENTO DEL SEÑOR CARLOS
GERENTE DE OPERACIONES INTERNACIONALES DEL BANCO CEN
3737 PARTE PERI: NTE
DE RESERVA DEL PERU.
GENERAL.
ERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO CENTR/
JE LA FAC 'AD QUE LE CONFIERE EL ARTICULO 31 DE
CERTIFICA: QUE EN EL ACTA N* 3737 CORRESPONDI
EBRADA EL 21 DE MAYO DE 1998, CON ASISTENCIA
GERMAN SUAREZ CHAVEZ (PRESIDE: ), MARIO TOVAR VELARDE,
NTANA, JORGE BACA CAMPODONICO, GUILLERMO CA; Ñ
GA, FIGURA UN ACUERDO DEL TENOR LITERAL SIGUIENT:
FUNCIONARIOS PRINCIPALES, (VERBAL)
EL DIRECTORIO ACORDO:
DESIGNAR GERENTE DE CRED Y REGULACION FINANCIERA AL GERENTE DE
VTERNACIONALES, SEÑOR JUAN ANTONIO RAMIREZ ANDUEZA, EN SUSTITUCION DZ
ISABEL VALERA LOZA, QUIEN PASARA A DESEMPEÑARSE COMO ASESORA
2. PROMOVER A LA CATEGORIA DE GERENTE Y DESIGNAR EN EL CARGO DE GERENTE
OPERACIONES INTERNACIONALES AL SEÑOR CARLOS BALLON AV, "

03 DE JUNIO DE 1998,
BDO: HUMBERTO PEIRANO PORTOCARRERO-
RESERVA DEL PERU
INSERTO SEIS.
BANCO CENTRAL DE RESERVA DEL PERU.
SECRETA! GENERAL .==
DEHERA BRUCE MITRANI, SECRETARIA GENERAL DEL BANCO CENTRAL DE RESERVA DEL PERU, EN
USO DE LA FACULTAD QUE LE CONFIERE EL ARTICULO 31” DE LA LEY ORGANICA DE LA
INSTITUCION, CERTIFICA: QUE EN EL ACTA N” 4059, CORRESPONDIENTE A LA SESION DE
DIRECTORIO CELEBRADA EL 14 DE OCTUBRE DE 2004, CON ASISTENCIA DE LOS DIRECTORES
LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798

EMAIL: HIDALGO(ONOTARIAHIDALGO.COM - WEB: HTTP://WWW NOTARIABIDALGO.COM

CECILIA HIDALGO MORAN
Notaria de Lima

AVALOS

SECRETARIO GENERAL DE

TESTIMONIO

HIDALGO

VA RUETE (PRESIDENTE), KURT BURNEO FARFAN, LUIS CARRANZA UGARTE,
MASIAS Y DANIEL SCHDLOWSKY ROSENBERG, FIGURA UN ACUERDO DEL TENOR
NTE ==
DE GERENTE GENERAL (VERBAL) ..
ACORDO NOMBRAR AL SEÑOR RENZO ROSSINI MIÑAN COMO GERENTE GENERAL
MA, 22 DE DI BRE DE 2004
UNA FIRMA ILEGIBLE.
INSERTO SIETE
BANCO CENTRAL DE RESERVA DEL PBRU.===
SECRETARIA GENERA:
HERA BRUCE MITRANI,
so A FACULTAD
INSTITUCION,
EL ACTA N"
DE DICIEMBRE DEL

SEÑORES JM

ÉCRETARIA GENERAL DEL BANCO CENTRAL DE RESERVA DEL PERU, EN
$ LE CONFIERE A ULO 31* DE LA ORGANICA DE LA
QUE
CORRESPONDIENTE A LA SESION D:
2005, CON ASISTENCIA DE LOS DIRECTORES SEÑORES
DANCO! MASIAS ICEPRESIDENTE EN EJERCICIO DE LA PRESIDENCIA)
FARFAN, GONZALO /f/GARCIA NUÑEZ, EDUARDO IRIARTE JIMENEZ Y DANI
ROSENBERG Y LA//AUSENCIA DEL SEÑOR LUIS CARRANZA UGARTE POR

¡ANUAL DE ORGANIZACION Y FUNCIONES DEL BANCO CENTRAL DE RESERVA DEL PERU
QUE SE DENOMINf A LA OFICINA LEGAL COMO GERENCIA JURIDICA, Y =
1) N:/ 4128, CORRESPONDIENTE A LA SESION DE DIRECTORIO CE

AÑO 2005, CON ASISTENCIA DE LOS DIRECTORES SEÑORES
(v Si RESIDENTE EN EJERCICIO DE LA PRESIDENCIA) XURT BURNEO FA
IJAENEZ Y DANIEL SCHDLOWSXY ROSENBERG Y LA AUSENCIA DEL
CARBÁANZA / YJARTE Y GONZALO GARCIA NUÑEZ POR ENCONTRARSE DE E)
Ñ VIGENCIA A PARTIR. DEL 1 DE ENERO DE 2006, LA ASIGNACION DEL DOCTOR

'BRADA

HASTA EL 31 DE DICIEMBRE DE 2005 Y,
ADOS ANTERIORES, A PARTIR DEL 1 DE ENERO DE 2006 COMO GERENT
JE AGOSTO DE 2006=======

E]
E
=

o]
y=
3
3

o
Z

Z
<
1%
o)
>
o
Q
2
g
se]
E
8
O
jes]
9)

DICE: PERU PETRO - RECEPCION - '07 MAY 21 15:51, A MANUSCRITO:
CRITO: 4033. SELLO QUE DICE: PERU PETRO - GBRE! GENE: - 21

- RECIBIDO. SELLO QUE DICE: PERU PETRO - (ILEGIBLE) CONTRATOS - 22 MAYO
RECIBIDO. SELLO QUE DICE: PERU PETRO.= ASESORI. ICA - 24 MAYO 2007 -

Do - HORA: 11:20 FIRMA: UNA RUBRICA
lO Y COPIA DR. CALLIRGOS - 22.05.07.
CENTRAL DE RESERVA DEL PERU:
IA GENERA:
046-2007-BCR
DE MAYO DEL 2007

A MANUSCR
¡A RUBRICA

SRA. G. QUESADA - FO.

AGRADO DE DIRIGIRME A USTED CON RELACION A SU CARTA N*

DA A LA CLAUSULA DE DERECHOS 'ANCIEROS DEL PROYECTO
LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE 126,
LAS EMPRESAS TRUE ENERGY PERU S.A.C. Y AMERICAN VANADIUM PERU

ACORPADO

CON

SPECTO, DEBO MAN RLE QUE EL BANCO DE RESERVA DEL A
ADO EL TEXTO DE LA CLAUSULA UNDECIMA DEL PROYECTO DE CONTRATO QUE NOS
ERA ADJUNTO A SU CARTA, TENIENDO EN CUENTA QUE ES IGUAL AL MODELO APROBADO
NUESTRO DIRECTORIO EL Y DE MAYO DE 1996 PARA CONTRATOS DE LICENCIA A
CELEBRARSE CON UN CONSORCIO.
LA SUSCRIPCION DE LA CLAUSULA DE DERECHOS FINANCIEROS EN DICHO
SIDO DESIGNADOS EL QUE SUSCRIBE COMO GERENTE GENERAL Y EL 8:
CARLOS BALLON AVALOS, GERENTE DE OPERACIONES INTERNACIONALES Y, EN CASO
EDIMENTO ALGUNOS DE NOSOTROS, E: DOCTOR MANUEL MONTEAGUDO VALDEZ, GERE)
JURIDICO. = = Ps
HAGO USO DE OCASION PARA REITERARLE MAYOR CONS
UNA FIRMA ILEGIBLE. RENZO ROSSINI M E GENERAL
DICE: BANCO CENTRAL DE RESERVA DEL PERU - [ESCUDO] - GEREN'
LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO (ONOTARIAHIDALGO.COM - WEB: HIT] WWW NOTARIABIDALGO.COM.

TESTIMONIO

LA PRE;

LA FOJA CON N Y TERMINA EN LA
1433409 VUELTA, QUE DOY FE. FIRMA E IMPRESION DAC DE CARLOS EDGAR
ETRO S.A., EL DIA VEINTITRES DE OCTUBRE DEL DOS
" N DACTILAR DE RICARDO PORFI SILVA €
«. EL DIA VEINTITRES DE OCTUBRE DEL DOS MI
DE RICARDO PORFIRIO SILVA CHUECA - p.p. NORTI

EL DIA VEINTITRES DE OCTUBRE DEL DOS MIL SIETE, FIRMA E IMPRESION
GERARDIAN COSIIN P-P. NORTE AMERICAN VANADIUM PERU S.A.C., EL DIA
DE OCTUBRE DEL DOS MIL SIETE, FIRMA E IMPRESION DACTILAR DE PAUL R
0% UE. ENERGY INC., DIA VE RES DE OCTUBRE DEL DOS
MPRESION DACTILAR DE RENZO GUILLERMO ROSSINI MIÑAN - p.p-
ESERVA D: PERU, EL DIA CATORCE DE NO DOS MIL Ss:
LON AVALOS - p BANCO CENTRAL
EL DIA CATORCE DE NOVIEMBRE DEL DOS MIL SIETE, CONCLUYO EL
DIA CATORCE DE NOVIEMBRE DEL DOS MIL SIETE, ANTE MI, CAROLA CECI:
RÍA D A

SIETE,
AMERICAN

DEL DOS MIL SIETE, A FOJAS 26,881-26,909 VUELTA, Y A SOLIC:
EL PRES. , DE ACUERDO A LEY EL QUEQRUBRICO EN CADA UNA DE
EN LIMA, QUINCE DE NOVIEMBRE nd MIL SIETE.

CECILIA HIDALGO MORAN
Notaria de Lima

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798
EMAIL: HIDALGO(ONOTARIAHIDALGO. COM — WEB: HTTP: )/ WWW NOTARIAHIDALGO.COM
Oficina: LIMA. Partida: 12102887. Pag. 1/2

E
¿
ZONA REGISTRAL N* IX. SEDE E
| SUNARP OFICINA REGISTRAL LN 3
| PON NACIONAL N” Partida: 12102887 3
|
| INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
| NORTH AMERICAN VANADIUM PERU SAC ==
SE
En
REGISTRO DE PERSONAS JURIDICAS =
RUBRO : CONSTITUCION
A00001 >
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE 126. > Ss
sí
E
Por ESCRITURA PÚBLICA del 23/10/2007 olorgada anlo NOTARIA» CAROLA CECILIA $
HIDALGO MORAN en la ciudad de LIMA comparecer: q, PSSS 35
> PERUPETRO $4. representado por CARLOS EDGAR SU. dalidad de Gerente El

General (as. C-00089 de la partida 259837 dol Regislro dó-Personas Jipridx
N' X- Sede Lima) A
+ TRUE ENERGY PERU S.A.C. representado epi POREÍNO SILVA CHUECA en

calidad de Apoderado según (asiento C-00001 do Epartida;11 dol Registro de Personas
Jurídicas y el asiento C-00001 de la partida 25 del Eibra de Hidrocarburos de la Zona
Registral N*IX - Sede Lima) en adelanle EL 'ATISPA”, de

+ NORTH AMERICAN VANADIUM A.C. zepresegtado por RICARDO PORFIRIO
SILVA CHUECA en calidad de Apodez egún, fastento-2-00002 de la partida 11923461 del
Regisiro de Personas Jurídicas y el C-00082 dévla partida 11941127 del Libro de
Hidrocarburo de la Zona Rogislral de Lina) Gngtdolanlo EL CONTRATISTA.

+ NORTH AMERICAN VANADIDN rio SALE. repiesentado por GERARDJAN COSIJN en
calidad de Gerenle Ceneral (as de la partida 11923461 del Registro de Personas
Jurídicas y el asirio CO0005 dede pa ia 11941127 del Libro de Hidrocarburo de la Zona

Registral N" IX - Sede Lima). ze=35 So
+ TRUE ENERGY INC. representado poz FAUJSR BAAY (asiento A-00001 do la parlida 12066399
del Registro de Personas Juridicas de +Zona Registral N* IX - Sedo Lima)

+ BCR representado por srente Gpnerál, Renzo Guillermo Rossini Miñan nombrado según
Comunicación de E oralX? GÓ-0046-2007 de focha 18.05.2007

Para suscribir el CONTRATO DE HICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE

HIDROCARBUROS ENEL LOTE 226 cosPfecha 23 de Octubre de 2007.

El objolo del contrato: + es $

PERUPETRO autoriza a la goniralista a la realización de las operaciones, de acuerdo con lo

establecido en la ley 26221, la Tegisláción pertinente y las estipulaciones del contrato, con el objeto

común de doscubir y produáir hidrocarburos en el área del coniralo.

El coniralisia londrá el dereció de propiedad sobre los hidrocarburos exlraídos del árca del

contrato... eS

El conlralisla ojoculará lasé9poraciones de acuordo a los lérminos que se estipulan en el coniralo y

las llevará a cabo, disóclaménle o a Lravés de sub coniralislas.....

PERUPETRO ejercwla sisjervisión de acuerdo u la ley....

El plazo para la [ase:de exploración por hidrocarburos os de sicle anos, el que se puedo extender de

acuerdo a ley. Este plazo se cuenla a partir de la locha electiva, salvo que de conformidad con lo

establecido en otrás- estipulaciones del contrato varíe al plazo.

El plazo para la faso de explolación de polrólco, es el que resle después de lerminada la baso de

exploración hasla complolar el plazo de 30 años.....

El plazo paraa fase de exploración de gas natural no asociado y de gas natural no asociado y
dos, es el que resle después de lerminada la lase de exploración hasla complelar el plazo

de cuarcnia años, conlados a partir de la locha colectiva, a menos que de conformidad con lo

establecido en otras estipulaciones del contrato varíe el plazo...... Así y en extenso consta en el tulo

(08 dacuns mam :sopoy Yard 059251 24q/1 9p

'jrns1004 Prppiiqnd sp oJpsul sami Un Solsuaa ELDUy

ad

que se archiva,
Le participación en el uniralo de las empresas que conforman El Contratista vs la siguiente:
TRUE ENERGY PERU SAC 10%

NORTH AMERICAN VANADIUM PERU SAC 90%

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N"124-97-SUNARP
Oficina LIMA. Partida: 12102887. Pag. 2/2

I ZONA REGISTRAL N* IX SEDE
SUNARP OFICINA REGISTRAL LIM,
MIE N? Partida: 12102887

| INSCRIPCION DE ACTOS, CONTRATOS Y DERECHOS PETROLEROS
| NORTH AMERICAN VANADIUM PERU SAC

El título fue Presentado el 27/11/2007 a las 08:4139 AM horas, hajo el N* 2007-00669348 del Tort”
Diario 0492. Derechos S/-1,380.00 con Recibo(s) Numero(s) 00002373-28 00004865-25.- LIMA, frde
Encro de 2008.

Página Número 2
Resolución del Superintendente Nacional de los Registros Públicos N"124-97-SUNARP

or
ua do 03509

ZII 8002/b0/87 TOZINNW
¡A vo “opens

ad:qo8 dapuns mm :sOpoy Yard 05392 24g/| ap

162151834 PYPIIIGNd 3p oJpau oAPnu Un sowauay pro
